Exhibit 10.19

 

Connecticut General Life Insurance Company

Loan No.                          

Master Loan Agreement

 

MASTER LOAN AGREEMENT

 

THIS MASTER LOAN AGREEMENT (the “Loan Agreement”) is executed and delivered as
of July 8, 2011 by and between STAG GI INVESTMENTS HOLDINGS, LLC, a Delaware
limited liability company (“Prime Borrower” and, together with the Site
Borrowers, as defined below, collectively and individually referred to as the
“Borrower” or “Borrowers”); and CONNECTICUT GENERAL LIFE INSURANCE COMPANY, a
Connecticut corporation (together with its successors, affiliates, nominees,
subsidiaries, investors, participants and assignees, “Lender”).

 

Recitals

 

A.            Lender and Prime Borrower are parties to a Letter of Intent dated
March 23, 2011, as amended (the “Commitment”), pursuant to which, inter alia,
Lender will make a mortgage loan to Prime Borrower and Site Borrowers in the
maximum aggregate original principal amount of Sixty-Five Million and No/100
Dollars ($65,000,000) (the “Loan” or the “Portfolio Loan”).

 

B.            Prime Borrower is wholly owned by STAG Industrial Operating
Partnership L.P., a Delaware limited partnership (“STAG Industrial”).  Prime
Borrower intends to own all of the membership interests in one or more special
purposes entities (each, a “Site Borrower” and, collectively, the “Site
Borrowers”) created to acquire various parcels of real property and all
improvements thereon and all rights and appurtenances thereto (each a “Site”
and, collectively, the “Portfolio Properties”).

 

C.            The Portfolio Loan will be evidenced and secured by (i) one or
more promissory notes by Prime Borrower and one or more Site Borrowers (as the
same may be amended, modified, substituted or supplemented from time to time,
collectively and individually referred to as the “Notes” or the “Portfolio
Notes”), (ii) a mortgage, deed of trust, or indemnity deed of trust, assignment
of leases, rents and contracts, security agreement and fixture filing that
encumbers a Site (one from the applicable Site Borrower for each Site, each, a
“Portfolio Mortgage” and collectively, the “Portfolio Mortgages,” as the same
may be amended, modified, substituted or supplemented from time to time) and
other items of collateral, and (iii) such other security agreements, loan
agreements, disbursement agreements, supplemental agreements, environmental
indemnity agreements, guaranties, assignments (both present and collateral) and
other instruments of indebtedness or security, including, without limitation,
those set forth on Exhibit B hereto (including the Notes, the Portfolio
Mortgages and this Loan Agreement, as the same may be amended, modified,
substituted or supplemented from time to time, the “Loan Documents”).  All
indebtedness and obligations hereunder and under the other Loan Documents are
collectively referred to as the “Indebtedness.”

 

--------------------------------------------------------------------------------


 

D.            Reference is made to the Master Loan Agreement (as the same may be
amended, modified, substituted or supplemented from time to time, the “STAG IV
Loan Agreement”), dated as of July 9, 2010, as amended, by and between  Prime
Borrower and Lender, among others, whereby, inter alia, Lender agreed, subject
to the terms of the STAG IV Loan Agreement, to make a mortgage loan (the
“STAG IV Loan”) to Prime Borrower and certain affiliates of the Prime Borrower
(the “STAG IV Site Borrowers”) in the maximum aggregate original principal
amount of Sixty-Three Million and No/100 Dollars ($63,000,000) (together with
all other obligations under the STAG IV Loan, collectively referred to as the
“STAG IV Indebtedness”).

 

E.             Reference is made to the Master Loan Agreement (as the same may
be amended, modified, substituted or supplemented from time to time, the “STAG V
Loan Agreement”), dated as of October 12, 2010, as amended, by and between 
Prime Borrower and Lender, among others, whereby, inter alia, Lender agreed,
subject to the terms of the STAG V Loan Agreement, to make a mortgage loan (the
“STAG V Loan”) to Prime Borrower and certain affiliates of the Prime Borrower
(the “STAG V Site Borrowers”) in the maximum aggregate original principal amount
of Sixty-Five Million and No/100 Dollars ($65,000,000) (together with all other
obligations under the STAG V Loan, collectively referred to as the “STAG V
Indebtedness”).

 

F.             Lender, Prime Borrower, Site Borrowers, STAG IV Site Borrowers
and STAG V Site Borrowers have agreed that this Loan Agreement shall provide
additional security for the payment of all amounts payable now and in the future
under (i) the STAG IV Loan Agreement and the other STAG IV Loan Documents (as
defined below) and (ii) the STAG V Loan Agreement and the other STAG V Loan
Documents (as defined below).

 

G.            Lender and Borrowers are entering into this Loan Agreement to
reflect the agreements of Lender and Borrowers regarding the terms of the Loan.

 

Agreements

 

NOW THEREFORE, for and in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrowers, jointly and severally, hereby agree as
follows:

 

1.             Incorporation of Recitals; Defined Terms.  The recitals are
hereby incorporated into this Agreement.  Initially capitalized terms used but
not otherwise defined in this Loan Agreement have the same meanings given them
in the Loan Documents.

 

2.             Initial Advance and Additional Advances.

 

2.1           Initial Advance.

 

(a)           Subject to fulfilling the requirements of this Loan Agreement,
Lender has agreed to advance to Prime Borrower and one or more to-be-determined
Site Borrowers (the “Initial Site Borrower(s)”), and Prime Borrower has agreed
to accept, and shall cause the Initial Site Borrower(s) to accept, an initial
advance of the Loan proceeds in the original principal amount equal to sixty-two
and one-half percent (62.5%) of (i) the gross purchase price of the Sites to be
purchased by the Initial Site Borrower(s) (the “Initial Site(s)”), to be set
forth on Exhibit H hereto, plus (ii) all amounts due to Lender or its attorneys
or Affiliates (as defined below) with

 

2

--------------------------------------------------------------------------------


 

respect to the closing and funding of the initial advance of the Loan, plus
(iii) any fees payable to Prime Borrower or STAG Industrial or their respective
Affiliates or successors in connection with the acquisition of the Initial
Site(s) in accordance with the Amended and Restated Limited Partnership
Agreement of STAG Industrial dated as of April 20, 2011, plus (iv) the fees
payable to Holliday, Fenoglio, Fowler, L.P. in connection with the initial
advance of the Loan, plus (v) all other reasonable third party costs incurred in
connection with the underwriting and acquisition of the Initial
Site(s) including, without limitation, for the Title Commitment, Title Policy
and Survey (as those terms are defined below) expenses, brokerage fees,
recording fees and transfer taxes, mortgage recording fees, legal fees and
disbursements, the cost of obtaining the Zoning Materials and Environmental and
Engineering Reports, and the cost of the Searches, Tenant Bankruptcy Searches
(as those terms are defined below) and similar searches and reports (the
“Initial Advance”).  Borrower and Lender shall update Exhibit H simultaneously
with the acquisition of the Initial Site(s) in accordance with the terms of this
Loan Agreement.

 

As used in this Loan Agreement, “Affiliate(s)” means a person or an entity that
controls, is controlled by, or is under common control with the person or entity
with respect to which the determination is to be made, and the terms “control,”
“controls,” and “under common control with,” mean the direct or indirect power
to direct or cause the direction of the management and policies of the company,
partnership, limited liability company, trust or entity with respect to which
the determination is to be made, whether through the ownership of voting
securities, by contract or otherwise.

 

(b)           Prime Borrower may seek to obtain the Initial Advance hereunder by
identifying the Initial Site(s) to secure the Loan.  Prime Borrower shall
deliver to Lender preliminary underwriting materials in support thereof (the
“Preliminary Underwriting Materials”).  Lender shall have the right to review,
underwrite, accept or reject any proposed Initial Site(s) and the Initial
Advance, in accordance with its then current underwriting standards, which will
be applied in Lender’s sole and absolute discretion, including Lender’s right to
review such proposed Initial Site(s) and Initial Advance in accordance with
Lender’s customary application and approval process.  Without limiting the
generality of the foregoing, the Preliminary Underwriting Materials shall
contain the items identified in Section 2.1(c)(i) below, together with a
“Transaction Summary,” describing the primary salient features of the Initial
Site(s) and the Initial Advance.  Prime Borrower shall reimburse Lender for all
actual costs and expenses incurred in connection with the proposed Initial
Site(s) and the Initial Advance, whether or not the Initial Advance is ever
made, including, without limitation, consultant’s fees for the Environmental and
Engineering Reports, the costs of the Title Commitments and Surveys and legal
fees of in-house and outside counsel.

 

Lender shall notify Prime Borrower in writing within fourteen (14) days
following receipt of the Preliminary Underwriting Materials whether or not the
Initial Site(s), or any of them, and the Initial Advance are approved.  In all
events, as of the Initial Advance (a) the loan-to-value ratio of the Initial
Site(s) as reasonably determined by Lender must be less than or equal to
sixty-two and one-half percent (62.5%), (b) the Debt Coverage Ratio (as defined
below) for each Initial Site must be at least 1.50 times, (c) each Initial Site
must be an industrial property, primarily used for warehouse/distribution,
manufacturing and flex/R&D purposes, (d) each Initial Site must be located in a
primary or secondary market, as reasonably determined by

 

3

--------------------------------------------------------------------------------


 

Lender, and (e) each Initial Site must be a Class A or Class B property, as
reasonably determined by Lender.

 

If approved by Lender as provided above, Lender shall notify Prime Borrower in
writing of its agreement regarding the Initial Site(s) and Initial Advance,
whereupon Lender shall be obligated to make the Initial Advance pursuant to this
Loan Agreement so long as the requirements of Section 2.1(c) below are
satisfied.

 

(c)           Prior to making the Initial Advance, and as a condition of
Borrower’s right to receive any Loan proceeds as contemplated by this Agreement,
the following conditions shall be satisfied to Lender’s satisfaction:

 

(i)            Borrower shall have delivered to Lender true, correct and
complete copies of each fully-executed Lease (as hereinafter defined) affecting
each Initial Site, together with a current rent roll and an abstract of each
Lease prepared by Borrower, which Leases shall be in form and substance
reasonably satisfactory to Lender.

 

(ii)           Borrower shall have delivered to Lender a Lease Estoppel
Certificate from each tenant under each Lease of each Initial Site,
substantially in the form attached hereto as Exhibit C (unless the Lender shall
expressly agree, in Lender’s sole discretion, to accept a Lease Estoppel
Certificate from Borrower for any of the Initial Site(s) in a form that differs
from the form attached hereto as Exhibit C), and otherwise in form and substance
reasonably satisfactory to Lender (a “Tenant Estoppel”).

 

(iii)          Borrower shall have delivered to Lender a Subordination
Non-Disturbance and Attornment Agreement from each tenant under each Lease of
each Initial Site, substantially in the form attached hereto as Exhibit D, and
otherwise in form and substance reasonably satisfactory to Lender (a “SNDA”).

 

(iv)          Borrower shall have delivered to Lender a true, correct and
complete copy of the outstanding Purchase and Sale Agreement for each Initial
Site.

 

(v)           Borrower shall have delivered to Lender true, correct and complete
copies of the organizational documents of each Site Borrower, together with
evidence of the authority of Prime Borrower and each Site Borrower to execute
and deliver the Loan Documents and perform its obligations thereunder, all in
form and substance reasonably satisfactory to Lender.

 

(vi)          Borrower shall have delivered a title commitment for a mortgagee’s
title insurance policy in form and substance acceptable to Lender (the “Title
Commitment”), issued by a title insurance company or companies acceptable to
Lender (the “Title Company”), with the Title Company’s assurance that all of the
requirements for the issuance of the mortgagee’s title insurance policy
contemplated thereby have been satisfied and that the Title Company is
unconditionally and irrevocably prepared to issue

 

4

--------------------------------------------------------------------------------


 

such policy to Lender, with such endorsements, reinsurance and/or co-insurance
as Lender may reasonably require, insuring the first priority lien of the
Portfolio Mortgage on each Initial Site Borrower’s interests in its applicable
Initial Site, free from all liens and encumbrances other than those expressly
approved by Lender and without exception for (A) filed or unfiled mechanics’
liens, (B) survey matters, (C) rights of parties in possession (except for
tenants under Leases as specifically noted on the Title Commitment),
(D) environmental liens, and (E) any other matters of any kind or nature
whatsoever other than those expressly approved by Lender and the Loan Documents
(the “Title Policy”).

 

(vii)         Borrower shall have delivered to Lender a current instrument
survey of each Initial Site, acceptable in form and content to Lender and the
Title Company, prepared in accordance with the requirements set forth in
EXHIBIT E attached hereto (the “Survey”), and a certificate substantially in the
form of EXHIBIT F attached hereto (the “Surveyor’s Certificate”), prepared and
signed by a surveyor, acceptable to Lender and the Title Company, licensed to do
business in the State/Commonwealth of the applicable Initial Site with his or
her seal affixed thereto.  The Survey must show that all buildings and
improvements are within lot and building lines and must locate all above or
below ground easements, improvements, appurtenances, utilities and rights of
way, and ingress and egress, number and size of parking spaces and otherwise
contain information outlined on EXHIBIT E attached hereto.

 

(viii)        Borrower shall have delivered to Lender such evidence as Lender
may reasonably require that all outstanding Impositions (as hereinafter defined)
pertaining to each Initial Site which are due and payable as of the date hereof
have been paid in full.

 

(ix)          Borrower shall have delivered evidence, reasonably acceptable to
Lender, that Borrower and each Initial Site are not subject to any federal or
state tax liens, outstanding judgments or bankruptcy matters (collectively, the
“Searches”) and that the tenants under the Leases are not subject to any
bankruptcy matters (the “Tenant Bankruptcy Searches”), which, in the case of the
Tenant Bankruptcy Searches, may be satisfied by a representation to that effect
from the tenant in its Tenant Estoppel.

 

(x)           Borrower shall have delivered to Lender engineering,
environmental, asbestos and other reports reasonably requested by Lender, in
form and content satisfactory to the Lender, regarding the physical and
environmental condition of each Initial Site (collectively, the “Environmental
and Engineering Reports”).

 

(xi)          Borrower shall have delivered to Lender a report prepared by
Planning and Zoning Resources, Inc. (a “PZR Report”) regarding the zoning for
each Initial Site, in form and substance reasonably acceptable to Lender,
together with copies of certificates of occupancy (if reasonably available)

 

5

--------------------------------------------------------------------------------


 

and zoning certificates from the local jurisdiction of the applicable Initial
Site (if reasonably available) (together with the PZR Report, the “Zoning
Materials”).

 

(xii)        Borrower shall have delivered to Lender insurance policies and/or
certificates of insurance required pursuant to the terms and provisions of this
Loan Agreement.

 

(xiii)       Borrower shall have delivered to Lender any Management Agreements
(as hereinafter defined), together with a written subordination of the
Management Agreements by the managers thereunder to the terms of the Loan
Documents, all in form and substance satisfactory to Lender.

 

(xiv)        Borrower shall have delivered financial statements (A) of Borrower,
covering at least the previous three (3) calendar years in reasonable detail,
sworn by Borrower to be true and complete, in form and substance acceptable to
Lender, and (B) of each Initial Site for the previous three (3) calendar years,
or such shorter time as may be reasonably available to Borrower, in reasonable
detail, sworn by Borrower, to the best of Borrower’s knowledge, to be true and
complete in all material respects, in form and substance acceptable to Lender.

 

(xv)         Borrower shall have delivered such evidence as Lender may require
as to the satisfaction of such of the terms and conditions of the Commitment,
this Loan Agreement and the other Loan Documents as may by their nature be
satisfied prior to the making of the Initial Advance.

 

(xvi)        Borrower shall have fully executed and delivered the Loan
Documents, in form and substance satisfactory to Lender.

 

(xvii)       Borrower shall have delivered opinions, in form and substance
reasonably acceptable to Lender, subject to customary limitations and
qualifications in opinions for transactions of this type, from Borrower’s
counsel and from local counsel for each Initial Site, regarding (A) the due
execution, authority and enforceability of the Loan Documents, (B) the
compliance of the Loan Documents with applicable usury laws, and (C) such other
matters as Lender may reasonably require (collectively the “Opinions”),
substantially in the forms attached hereto as Exhibit G.

 

(xviii)     Borrower shall have delivered such evidence as Lender may reasonably
require that (A) there has been no material adverse change in (I) the financial
position of Borrower or any Constituent Owner (as hereinafter defined),
(II) each Initial Site, (III) the Rents, (IV) the Leases, (V) any other material
features or characteristics of the transaction or due diligence materials and
documentation submitted to Lender by or on behalf of the Borrower from that
which existed on the date Borrower submitted the Commitment to the Lender,
and/or (B) Borrower is not involved in any bankruptcy, reorganization or
insolvency proceeding, or in any criminal,

 

6

--------------------------------------------------------------------------------


 

government receivership or FDIC proceeding, investigation or review (each, a
“Material Adverse Change”).

 

(xix)        Borrower shall have fully executed and delivered amendments to the
STAG IV Loan Documents, in form and substance satisfactory to Lender, evidencing
the cross-collateralization and the cross-default of the STAG IV Loan and the
Loan.

 

(xx)         Borrower shall have fully executed and delivered amendments to the
STAG V Loan Documents, in form and substance satisfactory to Lender, evidencing
the cross-collateralization and the cross-default of the STAG V Loan and the
Loan.

 

(xxi)        No Event of Default, nor any event which, with the giving of notice
or passage of time, or both, would constitute an Event of Default, shall exist
hereunder or under any other Loan Document.

 

(xxii)       All of the representations and warranties made hereunder and under
the other Loan Documents shall be true and correct in all material respects.

 

(xxiii)      Such other conditions as Lender may reasonably require.

 

(d)           All conditions for Lender’s making the Initial Advance must be
satisfied by Borrowers within sixty (60) days after the date hereof, or Lender’s
obligations under this Loan Agreement shall terminate, Lender shall not be
required to make the Initial Advance or any Additional Advances under the Loan
and this Loan Agreement and all other Loan Documents shall terminate and be of
no further force or effect, except for such obligations of Borrower as expressly
survive the termination of the Loan Documents.

 

2.2         Additional Advances.

 

(a)           Prime Borrower, together with each Site Borrower that is the owner
of an Additional Portfolio Property (as hereinafter defined), may elect to
obtain one or more additional advances of the Loan proceeds prior to the
expiration of the Advancement Period (as hereinafter defined) in the maximum
aggregate original principal amount as of the date hereof of up to the
difference of (i) Sixty-Five Million and No/100 Dollars ($65,000,000) less
(ii) the amount of the Initial Advance (individually and collectively, the
“Additional Advances”) under the terms and provisions provided herein.  The
amount of the Additional Advances will be equal to sixty-two and one-half
percent (62.5%) of (a) the gross purchase price of the applicable Additional
Portfolio Property, to be set forth on Exhibit H hereto, plus (b) all amounts
due to Lender or its attorneys or Affiliates (as defined below) with respect to
the closing and funding of the applicable Additional Advance, plus (c) any fees
payable to Prime Borrower or STAG Industrial or their respective Affiliates or
successors in connection with the acquisition of the applicable Additional
Portfolio Property in accordance with the Amended and Restated Limited
Partnership Agreement of STAG Industrial dated as of April 20, 2011, plus
(d) the fees payable to Holliday, Fenoglio, Fowler, L.P. in connection with the
applicable Additional Advance, plus (e) all other reasonable third party costs
incurred in connection with the underwriting and acquisition of the applicable
Additional Portfolio Property including, without limitation, for the Title
Commitment,

 

7

--------------------------------------------------------------------------------


 

Title Policy and Survey expenses, brokerage fees, recording fees and transfer
taxes, mortgage recording fees, legal fees and disbursements, the cost of
obtaining the Zoning Materials and Environmental and Engineering Reports, and
the cost of the Searches, Tenant Bankruptcy Searches and similar searches and
reports.  Borrower and Lender shall update Exhibit H simultaneously with the
acquisition of each Additional Portfolio Property in accordance with the terms
of this Loan Agreement.

 

(b)           Prime Borrower may seek to obtain Additional Advances hereunder by
identifying additional Site(s) (each, an “Additional Portfolio Property,” which
also constitute Sites and Portfolio Properties hereunder) to secure the Loan. 
Prime Borrower shall deliver to Lender the Preliminary Underwriting Materials in
support thereof.  Lender shall have the right to review, underwrite, accept or
reject any proposed Additional Portfolio Properties and Additional Advances, in
accordance with its then current underwriting standards, which will be applied
in Lender’s sole and absolute discretion, including Lender’s right to review
such proposed Additional Portfolio Properties and Additional Advances in
accordance with Lender’s customary application and approval process.  Without
limiting the generality of the foregoing, the Preliminary Underwriting Materials
shall contain the items identified in Section 2.2(c)(i) below, together with a
“Transaction Summary,” describing the primary salient features of the Additional
Portfolio Property and Additional Advances.  Prime Borrower shall reimburse
Lender for all actual costs and expenses incurred in connection with any
proposed Additional Portfolio Properties and Additional Advances, whether or not
the Additional Advance is ever made, including, without limitation, consultant’s
fees for the Environmental and Engineering Reports, the costs of the Title
Commitments and Surveys and legal fees of in-house and outside counsel.

 

Lender shall notify Prime Borrower in writing within fourteen (14) days
following receipt of the Preliminary Underwriting Materials whether or not the
Additional Portfolio Properties and Additional Advances are approved.  In all
events, as of each Additional Advance (a) the loan-to-value ratio of the
Portfolio Properties (including the Additional Portfolio Properties) as
reasonably determined by Lender must be less than or equal to sixty-two and
one-half percent (62.5%), (b) the Debt Coverage Ratio (as defined below) must be
at least 1.50 times, (c) the Portfolio Properties (including the Additional
Portfolio Properties) must be diversified with respect to geography, tenancy and
industry, as reasonably determined by Lender, (d) the Portfolio Properties
(including the Additional Portfolio Properties) must be industrial properties,
primarily used for warehouse/distribution, manufacturing and flex/R&D purposes,
(e) the Portfolio Properties must be located in primary and secondary markets,
as reasonably determined by Lender, and (f) the Portfolio Properties must be
Class A or Class B properties, as reasonably determined by Lender.

 

If approved by Lender as provided above, Lender shall notify Prime Borrower in
writing of its agreement regarding the Additional Portfolio Properties and
Additional Advances, whereupon Lender shall be obligated to make the Additional
Advance(s) pursuant to this Loan Agreement so long as the requirements of
Section 2.2(c) below are satisfied.  All of the terms and conditions of this
Loan Agreement and all other Loan Documents shall pertain to the Site Borrowers,
the Additional Notes (as defined below), the Additional Portfolio Mortgages (as
hereinafter defined) and the Additional Portfolio Properties to the same extent
as if part of the Initial Advance.

 

8

--------------------------------------------------------------------------------


 

(c)           Prior to making any Additional Advances, and as a condition of
Borrower’s right to receive any Loan proceeds beyond the Initial Advance as
contemplated by this Agreement, the following conditions shall be satisfied to
Lender’s satisfaction with respect to the Additional Portfolio Properties:

 

(i)            Borrower shall have delivered to Lender true, correct and
complete copies of each fully-executed Lease (as hereinafter defined) affecting
the Additional Portfolio Properties, together with a current rent roll and an
abstract of each Lease prepared by Borrower, which Leases shall be in form and
substance reasonably satisfactory to Lender.

 

(ii)           Borrower shall have delivered to Lender a Tenant Estoppel from
tenants occupying not less than seventy-five percent (75%) of the leasable area
of the Additional Portfolio Properties.

 

(iii)          Borrower shall have delivered to Lender a SNDA from tenants
occupying not less than seventy-five percent (75%) of the leasable area of the
Additional Portfolio Properties.

 

(iv)          Borrower shall have delivered to Lender true, correct and complete
copies of each Purchase and Sale Agreement for each Additional Portfolio
Property.

 

(v)           Borrower shall have delivered to Lender true, correct and complete
copies of the organizational documents of each Site Borrower, together with
evidence of the authority of each Borrower to execute and deliver the Additional
Loan Documents (as hereinafter defined) and perform its obligations thereunder,
all in form and substance reasonably satisfactory to Lender.

 

(vi)          Borrower shall have delivered a Title Commitment issued by the
Title Company, with the Title Company’s assurance that all of the requirements
for the issuance of the mortgagee’s title insurance policy contemplated thereby
have been satisfied and that the Title Company is unconditionally and
irrevocably prepared to issue such policy to Lender, with such endorsements,
reinsurance and/or co-insurance as Lender may reasonably require, insuring the
first priority lien of the Additional Portfolio Mortgages on the Site Borrowers’
interest in the Additional Portfolio Properties, free from all liens and
encumbrances other than those expressly approved by Lender and without exception
for (A) filed or unfiled mechanics’ liens, (B) survey matters, (C) rights of
parties in possession (except for tenants under Leases as specifically noted on
the Title Commitment), (D) environmental liens, and (E) any other matters of any
kind or nature whatsoever other than those expressly approved by Lender and the
Loan Documents; together with any endorsements to the existing Title Policy
requested by Lender to evidence the Additional Advance and the Additional
Portfolio Mortgages.

 

9

--------------------------------------------------------------------------------


 

(vii)        Borrower shall have delivered to Lender a Survey of each Additional
Portfolio Property and Surveyor’s Certificate with respect thereto, prepared and
signed by a surveyor, acceptable to Lender and the Title Company, licensed to do
business in the state of the respective Additional Portfolio Property with his
or her seal affixed thereto.

 

(viii)       Borrower shall have delivered to Lender such evidence as Lender may
reasonably require that all outstanding Impositions (as hereinafter defined)
pertaining to the Additional Portfolio Properties which are due and payable as
of the date of the Additional Advances have been paid in full.

 

(ix)          Borrower shall have delivered updated Searches for the Prime
Borrower and the Site Borrower that will obtain the applicable Additional
Advance (but not for the other Site Borrowers); provided, however, that (i) such
Searches shall not be required (unless Lender otherwise so reasonably requests)
for any Borrower as to which Lender has received and approved Searches within
the last calendar quarter, and (ii) such Searches shall not be required with
respect to any Site Borrower created within thirty (30) days of the closing of
the Additional Advance.  Borrower shall have also delivered prior to each
Additional Advance the Tenant Bankruptcy Searches related to the Additional
Portfolio Property being acquired with the proceeds of the Additional Advance;
provided, however, that such Bankruptcy Searches shall not be required with
respect to any tenant that makes an appropriate representation in its Tenant
Estoppel.

 

(x)           Borrower shall have delivered to Lender the Environmental and
Engineering Reports with respect to the Additional Portfolio Properties.  Lender
will use reasonable efforts to use Borrower’s existing Environmental and
Engineering Reports in connection with the Additional Advances.

 

(xi)          Borrower shall have delivered to Lender the Zoning Materials with
respect to the Additional Portfolio Properties.

 

(xii)         Borrower shall have delivered to Lender insurance policies and/or
certificates of insurance required pursuant to the terms and provisions of this
Loan Agreement.

 

(xiii)        Borrower shall have delivered to Lender any Management Agreements
(as hereinafter defined), together with a written subordination of the
Management Agreements by the managers thereunder to the terms of the Loan
Documents, all in form and substance satisfactory to Lender.

 

(xiv)        Borrower shall have delivered financial statements for each
Additional Portfolio Property for the previous three (3) calendar years, or such
shorter time as may be reasonably available to Borrower, in reasonable detail,
sworn by Borrower, to the best of Borrower’s knowledge, to be true and

 

10

--------------------------------------------------------------------------------


 

complete in all material respects, in form and substance acceptable to Lender.

 

(xv)         Borrower shall have delivered such evidence as Lender may require
as to the satisfaction of such of the terms and conditions of the Commitment,
this Loan Agreement and of the other Loan Documents as may by their nature be
satisfied prior to the making of the Additional Advance.

 

(xvi)        Borrower shall have fully executed and delivered the Additional
Loan Documents, in form and substance satisfactory to Lender.

 

(xvii)       Borrower shall have delivered the Opinions with respect to the
Additional Loan Documents.

 

(xviii)     Borrower shall have delivered such evidence as Lender may reasonably
require that there has been no Material Adverse Change since the date of the
Preliminary Underwriting Materials.

 

(xix)        No Event of Default, nor any event which, with the giving of notice
or passage of time, or both, would constitute an Event of Default, shall exist
hereunder or under any other Loan Document.

 

(xx)         All of the representations and warranties made hereunder and under
the other Loan Documents shall continue to be true and correct in all material
respects (except to the extent modified consistent with the terms of the Loan
Documents).

 

(xxi)        The Additional Advance must occur no later than twelve (12) months
from the date of the Initial Advance (the “Advancement Period”).

 

(xxii)      Such other conditions as Lender may reasonably require.

 

2.3         Advances, Generally.

 

(a)           Without at any time waiving any of Lender’s rights hereunder,
Lender shall have the right to make advances of Loan proceeds hereunder without
the satisfaction of each and every condition precedent to Lender’s obligation to
make such advance, and Borrower agrees to accept such advance as Lender may
elect to make in connection with the acquisition of an Additional Portfolio
Property.

 

(b)           The Initial Advance and the Additional Advances shall each be
evidenced by one or more Portfolio Notes, in substantially the form attached
hereto as Exhibit I, of even date with the Initial Advance or Additional
Advances, as applicable, executed by Prime Borrower and each Site Borrower, each
of which shall mature at the same time as the Note evidencing the Initial
Advance (the “Initial Note(s)”) (i.e., approximately eight (8) years after the
date of the Initial Advance).  The interest rate (the “Interest Rate”) for the
Initial Notes shall be five and 88/100 percent (5.88%) per annum.  The Interest
Rate for any Additional Note executed and delivered within six (6) months after
the earlier to occur of (i) the date that is sixty (60) days after the date

 

11

--------------------------------------------------------------------------------


 

hereof and (ii) the date of the Initial Advance (the “Initial Interest Rate
Period”) shall equal the Interest Rate set forth in the Initial Notes. 
Thereafter, for each Additional Advance made within the immediately succeeding
six (6) month period following the expiration of the Initial Interest Rate
Period (the “Additional Interest Rate Period”), the Interest Rate on such
Additional Notes shall be equal to the 8-Year Treasury Yield (hereinafter
defined) plus a spread offered to borrowers of substantially similar reputation
and experience as the Prime Borrower for a loan secured by properties
substantially similar in quality and geographical diversification as the
Portfolio Properties (including the Additional Portfolio Properties), such
Interest Rate to be determined within thirty (30) days prior to the expiration
of the Initial Interest Rate Period; provided, however, that the Interest Rate
shall never be less than five and 88/100 percent (5.88%) per annum.  Lender
agrees to provide prompt written notice to Prime Borrower of the Interest Rate
for the Additional Interest Rate Period.  In no event will Lender receive
interest in excess of that allowed by applicable law.  As used herein, the term
“Additional Notes” means any Portfolio Note(s) evidencing the applicable
Additional Advance(s).

 

If at any time on or after the date twelve months from the date of the Initial
Advance the aggregate outstanding principal balance of the Loan is less than
Forty-Five Million and No/100 Dollars ($45,000,000), then, notwithstanding
anything to the contrary set forth in Section 37(a) hereof, this Loan must be
repaid in full at the same time that the STAG IV Loan or the STAG V Loan is
repaid (whichever is later).

 

The Portfolio Notes shall provide for monthly installments of interest only
until the date twelve (12) months after the date of the Initial Advance, and
thereafter monthly installments of interest and principal (based upon a 30-year
amortization schedule from the date of the commencement of such principal
payments), which shall be due and payable on each Monthly Payment Date (as
defined in the Initial Notes).

 

As used herein, the “8-Year Treasury Yield” will be determined by reference to
the end of day yields on U.S. Treasuries having an interpolated maturity date of
8 years and reported in the federal reserve Statistical Release H.15
(http://www.federalreserve.gov/releases/H15/update/), or in the event the
website is discontinued or otherwise generally unavailable, any comparable
electronic rate index that is readily available and verifiable to Lender, for
the fifth (5th) Business Day prior to the Additional Advance.

 

Subject to the provisions of Section 4(b) hereof, the Initial Note(s) shall be
secured by (a) one or more first priority mortgages, deeds of trust, or
indemnity deeds of trust, assignments of leases, rents and contracts, security
agreements and fixture filings, in the full amount of the Loan that encumber
each Initial Site, substantially in the form attached hereto as Exhibit J (as
the same may be amended, modified, substituted or supplemented from time to
time, the “Initial Portfolio Mortgage(s)”), (b) one or more first priority
assignments of rents and leases that encumber each Initial Site, substantially
in the form attached hereto as Exhibit O, (c) the STAG IV Loan Documents (as
defined below), and (d) the STAG V Loan Documents (as defined below).  All other
Loan Documents shall be amended, as necessary, to reflect the Initial Advances,
the Initial Site Borrowers and the Initial Site, to the extent necessary in
Lender’s reasonable discretion, including, without limitation, pursuant to an
Omnibus Amendment to Loan Documents substantially in the form attached hereto as
Exhibit K (as the same may be amended, modified, substituted or supplemented
from time to time, the “Omnibus

 

12

--------------------------------------------------------------------------------


 

Amendment”).  The documents set forth above in this paragraph shall constitute
part of the Loan Documents hereunder.

 

Subject to the provisions of Section 4(b) hereof, the Additional Notes shall be
secured by (a) first priority mortgages, deeds of trust, or indemnity deeds of
trust, assignments of leases, rents and contracts, security agreements and
fixture filings, each in the full amount of the Loan (as the same may be
amended, modified, substituted or supplemented from time to time, each, an
“Additional Portfolio Mortgage” and collectively part of the Portfolio Mortgages
and the Loan Documents) that encumber the Additional Portfolio Properties,
substantially in the forms attached hereto as Exhibit J, (b) first priority
assignments of rents and leases (as the same may be amended, modified,
substituted or supplemented from time to time, each, an “Additional Assignment”
and collectively part of the Loan Documents) that encumber the Additional
Portfolio Properties, substantially in the forms attached hereto as Exhibit O,
(c) the STAG IV Loan Documents, and (d) the STAG V Loan Documents.  All other
Loan Documents shall be amended, as necessary, to reflect the Additional
Advances, the Site Borrowers and the Additional Portfolio Properties, to the
extent necessary in Lender’s reasonable discretion, including, without
limitation, pursuant to an Omnibus Amendment.  The Additional Notes, the
Additional Portfolio Mortgages, the Additional Assignments, the Omnibus
Amendment and the amendments to the other Loan Documents as the same may be
amended, modified, substituted or supplemented from time to time, are
collectively called the “Additional Loan Documents,” which shall constitute part
of the Loan Documents hereunder.

 

(c)           Commencing with the Initial Advance and continuing with each
Additional Advance thereafter made, Borrowers shall deliver to Lender a rent
roll that accurately reflects in all material respects the Leases and income
from the Portfolio Properties as of the date indicated thereon, which rent roll
shall be attached hereto at the time of such advance as Exhibit N.

 

(d)           Commencing with the Initial Advance and continuing with each
Additional Advance thereafter made, Prime Borrower will use good faith efforts
to deliver Preliminary Underwriting Materials for multiple Portfolio Properties
with each requested advance to streamline Lender’s application and approval
process described herein.

 

3.             Allocation of Loan Amount.  The original principal amount of the
Loan advanced shall be allocated among the Sites as shown in the table attached
as Exhibit L.  The amount allocated to each Site is referred to as the
“Allocated Loan Amount.”

 

Allocated Loan Amounts shall be reduced on a Site-specific basis to reflect any
release of a Site in accordance with Section 20 below, and the amount by which
any Release Prepayment exceeds the applicable Allocated Loan Amount shall be
allocated as provided for in Section 20.  Allocated Loan Amounts also shall be
reduced on a Site-specific basis to reflect the application of any casualty or
condemnation proceeds with respect to such Site or any other partial prepayment
made with respect to such Site in accordance with the terms of the Loan
Documents.  All other payments of any portion of the Principal Indebtedness (as
defined in the Notes) shall be applied against the Allocated Loan Amounts in the
manner determined by Lender in its reasonable discretion and shall cause a
re-calculation of debt service payments based upon the reduced Loan balance, the
remaining amortization schedule and the Interest Rate.  No Site shall be
released from the lien of the Portfolio Mortgages until the applicable Allocated
Loan Amount has been paid in full.

 

13

--------------------------------------------------------------------------------


 

4.             Payment of Indebtedness.  (a) Borrower will pay the principal
indebtedness and interest thereon in accordance with the provisions of the Notes
and all prepayment charges, late charges and fees required thereunder, and all
extensions, renewals, modifications, amendments and replacements thereof, and
will keep and perform all of the covenants, promises and agreements, and pay all
sums provided in (i) each of the Notes or any other promissory note or notes at
any time hereafter issued to evidence the Indebtedness, (ii) the Portfolio
Mortgages, (iii) this Loan Agreement, and (iv) any and all other Loan Documents,
all in the manner herein or therein set forth.  Each of the Borrowers hereunder
shall be fully liable for such payment and performance, and such liability shall
be joint and several. 

 

(b)           Each Borrower acknowledges and agrees that each of the Portfolio
Properties (including, without limitation, any Additional Portfolio Properties)
is granted as security for the entire Loan (including, without limitation, the
Initial Advance and all Additional Advances) and shall be deemed to be
additional collateral securing the complete payment, performance, observance and
fulfillment of all of the terms, covenants, conditions and warranties of this
Loan Agreement and the other Loan Documents.  Notwithstanding the foregoing or
anything else to the contrary in this Agreement or any other Loan Document,
however, to the extent any state imposes a mortgage tax, transfer tax or other
fee in an amount other than a nominal amount (collectively, a “Mortgage Tax”) on
a Portfolio Mortgage based upon the full amount of the Loan, Lender agrees that
such Portfolio Mortgage shall only secure 125% of the Allocated Loan Amount
attributable to the Site, and Lender shall make such other adjustments to the
Amended Loan Documents as may be reasonable and/or necessary, in Lender’s
reasonable opinion, to reduce the burden of the Mortgage Tax on Borrower.

 

(c)           Each Borrower acknowledges and agrees that (i) each of the
Portfolio Properties (including, without limitation, any Additional Portfolio
Properties) is granted as security for the STAG IV Indebtedness and shall be
deemed to be additional collateral securing the complete payment, performance,
observance and fulfillment of all of the terms, covenants, conditions and
warranties of the STAG IV Loan, the STAG IV Loan Agreement and all of the other
security agreements, loan agreements, disbursement agreements, supplemental
agreements, environmental indemnity agreements, guaranties, assignments (both
present and collateral) and other instruments of indebtedness or security
related to the STAG IV Loan (including, without limitation, the STAG IV Loan
Agreement, as the same may be amended, modified or supplemented from time to
time, the “STAG IV Loan Documents”), and (ii) any Event of Default under the
STAG IV Loan Documents shall constitute an Event of Default under this Agreement
and the other Loan Documents.

 

(d)           Each Borrower further acknowledges and agrees that (i) each of the
Portfolio Properties (including, without limitation, any Additional Portfolio
Properties) also is granted as security for the STAG V Indebtedness and shall be
deemed to be additional collateral securing the complete payment, performance,
observance and fulfillment of all of the terms, covenants, conditions and
warranties of the STAG V Loan, the STAG V Loan Agreement and all of the other
security agreements, loan agreements, disbursement agreements, supplemental
agreements, environmental indemnity agreements, guaranties, assignments (both
present and collateral) and other instruments of indebtedness or security
related to the STAG V Loan (including, without limitation, the STAG V Loan
Agreement, as the same may be amended, modified or supplemented from time to
time, the “STAG V Loan Documents”), and (ii) any Event of Default

 

14

--------------------------------------------------------------------------------


 

under the STAG V Loan Documents shall constitute an Event of Default under this
Agreement and the other Loan Documents.

 

5.             Usury.  It is hereby expressly agreed that Borrowers and Lender
intend for the Loan to comply in all respects with applicable federal and state
law governing the maximum rate of interest and other charges that may be charged
or received in connection with a commercial loan.  Notwithstanding the
foregoing, if from any circumstances whatsoever fulfillment of any provision of
the Notes, the Portfolio Mortgages, this Loan Agreement or any other Loan
Documents, at the time performance of such provision shall be due, shall involve
transcending the limit of validity presently prescribed by any applicable usury
statute or any other law, with regard to obligations of like character and
amount, then ipso facto the obligation to be fulfilled shall be reduced to the
limit of such validity, so that in no event shall any exaction be possible under
the Loan Documents that is in excess of the limit of such validity.  In no event
shall Borrower be bound to pay for the use, forbearance or detention of the
money loaned pursuant to the Loan Documents, interest of more than the current
legal limit; the right to demand any such excess being hereby expressly waived
by Lender and Lender further agrees that it is Lender’s express intent that all
excess amounts taken if usury has been charged or collected shall be refunded to
Borrower with interest, or credited to the outstanding principal Indebtedness,
to the extent as provided under applicable law, but so as to permit the recovery
of the fullest amount otherwise called for hereunder.

 

6.             Impositions.  Borrower shall pay or cause to be paid, not later
than the last day on which the same may be paid without penalty or interest, all
real estate taxes, sewer rents, water charges, fees and other payments to be
made to any local, State or federal department, board or agency, or any other
agency or governmental board or entity having jurisdiction over the Portfolio
Properties (a “Governmental Authority”) in connection with the Real Property (as
defined in the Portfolio Mortgages), and all other municipal and governmental
assessments, rates, charges, impositions and liens (collectively hereinafter
referred to as “Impositions”) which now or hereafter are imposed by law upon the
Portfolio Properties.  If any Imposition is not paid within the time hereinabove
specified, Lender shall have the right to pay the same, together with any
penalty and interest thereon, and the amount or amounts so paid or advanced
shall forthwith be payable by Borrower to Lender and shall be secured by the
lien of the Portfolio Mortgages.  Notwithstanding the foregoing, Borrower may in
good faith contest, at its own cost and expense, by proper legal proceedings,
the validity or amount of any Imposition, on the condition that Borrower first
shall deposit with Lender, as security for the payment of such contested item,
an amount equal to the contested item plus all penalties and interest that would
be payable if Borrower is ultimately required to pay such contested item, and on
the further condition that no amount so contested may remain unpaid for such
length of time as shall permit the Portfolio Properties, or the lien thereon
created by the item being contested, to be sold for the nonpayment thereof, or
as shall permit an action, either of foreclosure or otherwise, to be commenced
by the holder of any such lien.  Borrower will not claim any credit on, or make
any deduction from the Indebtedness by reason of the payment of any Imposition.

 

Borrower hereby assigns to Lender all rights of Borrower now or hereafter
arising in and to the refund of any Imposition and any interest thereon.  If
following receipt of any such refund by Lender, there exists no Event of Default
(as hereinafter defined) hereunder, then Lender shall pay over the same to
Borrower promptly after demand; if there exists an Event of Default hereunder,
Lender may apply said refund in reduction of the Indebtedness in whatever order
Lender may elect (subject, however, to any refund or credit owed to any tenant
under a Lease where such tenant is not in default under its Lease).

 

15

--------------------------------------------------------------------------------


 

7.             Tax Deposits.  Borrower and Lender have entered into a Real
Estate Tax Escrow and Security Agreement of even date herewith (as the same may
be amended, modified, substituted or supplemented from time to time, the “Tax
Escrow Agreement”), the terms of which provide for the escrow and payments of
money with respect to real estate taxes, assessments and other payments to
Governmental Authorities in lieu thereof (“Taxes”) that are not payable directly
to the applicable Governmental Authority by tenants under Leases approved by
Lender or otherwise entered into in accordance with the Loan Documents. 
Notwithstanding the provisions of Section 6 hereof, Borrower covenants to
perform its obligations under the Tax Escrow Agreement and Lender has agreed
that Borrower may perform its obligations under this Loan Agreement with respect
to the Taxes in accordance with the Tax Escrow Agreement.  In the event that
Borrower defaults under the Tax Escrow Agreement, or the Tax Escrow Agreement is
terminated for any reason, or in the event that the Tax Escrow Agreement becomes
ineffective or otherwise unenforceable, then the balance of the terms and
conditions of this Section shall be applicable and control with respect to the
Taxes.

 

Subject to the last paragraph of this Section 7, Borrower shall deposit with
Lender or with an escrow agent selected by Lender, on the first (1st) day of the
calendar month immediately following the date of the Initial Advance and on the
first (1st) day of each calendar month thereafter (each of which dates is
hereinafter called the “Monthly Tax Deposit Date”) until the payment in full of
the Indebtedness a sum equal to one-twelfth (1/12) of the Taxes to be levied,
charged, assessed or imposed upon or for the Portfolio Properties within one
(1) year after the Monthly Tax Deposit Date.  If on any Monthly Tax Deposit Date
the amount of Taxes to be levied, charged, assessed or imposed within the
ensuing one (1) year period shall not be fixed, such amount for the purpose of
computing the deposit to be made by Borrower hereunder, shall be reasonably
estimated by Lender, with appropriate adjustment when the amount of such Taxes
is fixed.

 

The sums deposited by Borrower under this Section shall be held in an
interest-bearing account with interest being retained by Lender and free of
trust except to the extent, if any, that applicable law shall otherwise require
and applied in payment of such Taxes when due and except as provided in the
paragraph immediately below.  Borrower shall give thirty (30) days’ prior
written notice to Lender in each instance when any Taxes are due, specifying the
Taxes to be paid and the amount thereof, the place of payment and the last day
on which the same may be paid in order to be within the time limit specified in
Section 6 hereof entitled “Impositions.”

 

Notwithstanding the foregoing provisions and so long as Borrower holds title to
and controls the Portfolio Properties (subject to any Site that has been
released from the lien of the Loan Documents in  accordance with this
Agreement), Taxes are paid in full when due (subject to Borrower’s right to
contest as set forth herein) and there has been no Event of Default, or any
state of facts which, with the passage of time or giving of notice, or both,
would constitute an Event of Default under the Loan Documents, the interest
earned by such escrows, less reasonable escrow costs, will be credited to
Borrower against such escrow amounts next due, following Lender’s receipt of
evidence that such Taxes have been paid in full.

 

If for any reason the sums on deposit with Lender or escrow agent under this
Section shall not be sufficient to pay any Taxes within the time specified in
Section 6 hereof, then Borrower shall, within ten (10) Business  Days after
demand by Lender, deposit sufficient sums so that Lender may pay such Taxes in
full, together with any penalty and interest thereon.  Lender, acting
reasonably, may change its estimate of Taxes for any period, on the basis of a

 

16

--------------------------------------------------------------------------------


 

change in an assessment or tax rate or on the basis of a prior miscalculation or
for any other reason, in which event Borrower shall deposit with Lender or
escrow agent within ten (10) Business Days after demand the amount of any excess
of the deposits which would theretofore have been payable under the revised
estimate over the sums actually deposited.

 

If any Taxes shall be levied, charged, assessed or imposed upon or for the
Portfolio Properties, or any portion thereof, and if such Taxes shall also be a
levy, charge, assessment or imposition upon or for any other premises not
covered by the lien of the Portfolio Mortgages, then the computation of the
amounts to be deposited under this Section shall be based upon the entire amount
of such Imposition and Borrower shall not have the right to apportion any
deposit with respect to such Imposition.

 

Upon an assignment of the Portfolio Mortgages, Lender shall have the right to
arrange to transfer all amounts deposited and still in its possession to the
assignee and Lender shall thereupon be completely released from all liability
with respect to such deposit and Borrower and/or any other owner of the
Portfolio Properties shall look solely to the assignee or transferee in
reference thereto.

 

Upon the payment in full by Borrower of the entire Indebtedness, any sums then
held by Lender under this Section shall be refunded to Borrower.

 

All amounts deposited shall be held by Lender as additional security for the
sums secured by the Portfolio Mortgages, and Borrower hereby grants to Lender a
security interest in such sums, and upon the occurrence of an Event of Default
hereunder Lender may, in its sole and absolute discretion, apply said amounts to
the payment of the Indebtedness, the STAG IV Indebtedness and/or the STAG V
Indebtedness in whatever order Lender may elect.

 

Promptly upon receipt of such by Borrower, Borrower shall deliver to Lender
copies of all notices, demands, claims, bills and receipts in relation to the
Impositions.  Additionally, within thirty (30) days after the final date that
Taxes can be paid without penalty or interest, Borrower shall deliver to Lender
evidence of the payment in full of all Taxes, whether or not such Taxes are
payable directly to the applicable Governmental Authority by tenants under
Leases approved by Lender or otherwise entered into in accordance with the Loan
Documents.

 

Notwithstanding the foregoing provisions, (a) Lender hereby waives the
requirement for deposits as to that portion of Taxes payable directly to the
applicable Governmental Authority by tenants under the terms of Leases (as
hereinafter defined) approved by Lender or otherwise entered into in accordance
with the Loan Documents, provided satisfactory proof of payment is promptly
furnished to Lender; and (b) Borrower may elect to provide Lender with an
unconditional and irrevocable sight draft letter of credit, in form and
substance reasonably satisfactory to Lender, drawn on a bank satisfactory to
Lender, payable to Lender and in the amount that would otherwise be required to
be funded into the escrow provided by this Section 7.

 

8.             Change in Taxes.  In the event any tax shall be due or become due
and payable to the United States of America, the Commonwealth of Massachusetts,
the state or commonwealth of any Site or any political subdivision thereof with
respect to the execution and delivery or

 

17

--------------------------------------------------------------------------------


 

recordation of the Portfolio Mortgages or any other Loan Document or the
interest of Lender in the Portfolio Properties, Borrower shall pay such tax at
the time and in the manner required by applicable law and Borrower shall hold
Lender harmless and shall indemnify Lender against any liability of any nature
whatsoever as a result of the imposition of any such tax (provided that in no
case shall the foregoing apply to any income tax, franchise tax, or similar tax
on the income or profits of Lender).  In the event of the enactment, after the
date of this instrument, of any law changing in any way the present law as to
the taxation of notes or debts secured by mortgages, for Federal, State or local
purposes, or the manner of collection of any Impositions, so as to affect this
Loan Agreement, the Portfolio Mortgages or the Note secured thereby, then
Borrower shall, within sixty (60) days from written demand, make such payments
to Lender and take such other steps, as may be necessary in Lender’s reasonable
judgment, to place Lender in the same financial position as it was prior to any
such enactment, failing which, or if the Borrower is not permitted by law to
make such payments, the Indebtedness shall, at the option of Lender, become due
and payable one hundred and twenty (120) days after written notice to Borrower
(provided that in no case shall the foregoing apply to any income tax, franchise
tax, or similar tax on the income or profits of Lender).

 

9.             Sidewalks, Municipal Charges.  Borrower will, not later than the
last day on which the same may be paid without penalty or interest, and except
to the extent that the same is the obligation of a tenant to pay directly to the
applicable Governmental Authority under a Lease approved by Lender or otherwise
entered into in accordance with the Loan Documents, pay and discharge any and
all license fees and similar charges, with penalties and interest thereon, which
may be imposed by the municipality in which the Portfolio Properties are
situated, for the use of vaults, chutes, areas and other space beyond the lot
line and under or abutting the public sidewalks in front of or adjoining the
Portfolio Properties, and except to the extent that the same is the obligation
of a tenant to pay directly to the applicable Governmental Authority under a
Lease approved by Lender or otherwise entered into in accordance with the Loan
Documents, Borrower will promptly cure any violation of law and comply in all
material respects with any order of such municipality respecting the repair,
replacement or condition of the sidewalk or curb in front of or adjoining the
Portfolio Properties, and in default thereof Lender may, upon ten (10) Business
Days’ prior written notice to Borrower, pay any and all such license fees or
similar charges, with penalties and interest thereon, and the charges of the
municipality for such repair or replacement, and any amount so paid or advanced
by Lender and all costs and expenses incurred in connection therewith
(including, without limitation, attorneys’ fees), with interest thereon at the
Default Rate (as defined below), shall be a demand obligation of Borrower to
Lender, and, to the extent permitted by law, shall be added to the Indebtedness
and shall be secured by the lien of the Portfolio Mortgages.

 

10.           Insurance.  Borrower shall at all times until the Indebtedness
shall be paid in full, keep the Portfolio Properties insured against loss or
damage for its full replacement cost (which cost shall be reset once a year at
Lender’s option) under policies of All Risk Replacement Cost Insurance with
Agreed Amount Endorsement (including nuclear explosion, if available), and
otherwise upon the following terms and conditions:

 

(a)           Borrower shall further provide the following insurance in such
amounts as shall be reasonably approved by Lender:  flood insurance (if any Site
is situated in an area which is considered a flood risk area by the federal
government or any agency thereof); boiler and machinery insurance; earthquake
and windstorm insurance; rent loss insurance in an amount sufficient to cover
the total of all Rents (as defined in the Portfolio Mortgages) accruing from the
Portfolio Properties for a one (1) year period; worker’s compensation as
required by law; comprehensive general liability insurance in a minimum amount
of $1,000,000, and excess or umbrella liability of at least $10,000,000,

 

18

--------------------------------------------------------------------------------


 

a Demolition and Increased Cost of Construction endorsement; and such other
appropriate insurance as Lender may reasonably require from time to time.

 

(b)           Such insurance shall contain no exclusion for acts of terrorism
and shall include coverages, limits, deductibles and amounts relating to acts of
terrorism acceptable to Lender in its sole discretion, including without
limitation, (i) coverage for acts of domestic and international terrorism,
(ii) coverage whether or not a specific act is certified under the Terrorism
Risk Insurance Act of 2002 as an act of terrorism by the U.S. Secretary of the
Treasury, and (iii) coverage amounts, deductibles and limits/sublimits
acceptable to Lender in its sole discretion; provided, however, that
notwithstanding anything to the contrary herein, in no case shall Borrower be
required to provide terrorism coverage with respect to any Site unless such
coverage is generally available on commercially reasonable terms and unless the
incremental premium for such coverage would not exceed 150% of the cost thereof
as of the Initial Advance.

 

(c)           During any period of construction or restoration, Borrower shall
provide a policy or policies of builder’s “all risk” insurance in an amount not
less than the full insurable value of the Site(s).

 

(d)           The insurance policies must include a waiver of subrogation in
favor of Lender.

 

(e)           Within 90 days after the issuance or renewal of any insurance
policies required to be provided hereunder, Borrower will deliver to Lender
certified copies of each such policy.  Each policy of insurance provided by
Borrower shall (i) be issued by a company or companies approved by Lender and
rated not less than A-/X in accordance with the latest “Best Insurance Guide,”
(ii) name Lender as an additional insured, and as Mortgagee/Loss Payee under any
mortgagee clauses, (iii) provide that all proceeds shall be payable to Lender,
(iv) provide that it may not be cancelled or modified except upon thirty (30)
days prior written notice to Lender (if an ACCORD 25 form is given as evidence
of liability coverage, the words “endeavor to” and “but failure to mail such
notice shall impose no obligation or liability of any kind upon the company, its
agents or representatives” must be stricken from the clause on the
certificate(s)), (v) provide that no act or thing done by Borrower shall
invalidate the policy as against Lender, (vi) be endorsed with standard
noncontributory mortgagee clauses in favor of and in form acceptable to Lender,
(vii) indicate the exact location of the Portfolio Properties, (viii) name
Borrower as the named insured exactly as Borrower is named in the Loan
Documents, and (ix) otherwise be in such form as shall be reasonably acceptable
to Lender, so that at all times until the payment in full of the Indebtedness,
Lender shall have and hold the said policy and policies as further collateral
for the payment of all Indebtedness.  Throughout the term of this Loan, Borrower
will provide reasonable evidence indicating the anticipated renewal of such
insurance to Lender at least thirty (30) days prior to the expiration of any
policy or policies of insurance.  Notwithstanding the foregoing, Borrower shall
be permitted to maintain the policies with insurance companies that do not meet
the above rating requirement (an “Otherwise Rated Insurer”), but in no event
with a rating of less than A, provided Borrower obtains a so-called
“cut-through” endorsement (i.e., an endorsement which permits recovery directly
from insurer’s reinsurers) from the Otherwise Rated Insurer.  In addition, if
Borrower desires

 

19

--------------------------------------------------------------------------------


 

to maintain insurance required hereunder from an insurance company which does
not meet the rating set forth above but the parent company of such insurance
company, which owns at least fifty-one percent (51%) of such insurance company,
and is itself an insurance company, maintains such ratings, Borrower may use
such insurance companies but only if such parent and the Otherwise Rated Insurer
have contractually agreed to honor each other’s financial obligations.

 

(f)            If Borrower shall fail to obtain any such policy or policies
required by Lender, or shall fail to assign and deliver the same to Lender, then
Lender may obtain such insurance and pay the premium or premiums therefor, in
which event Borrower shall, on demand of Lender, repay such premium or premiums
to Lender and such repayment shall be secured by the lien of the Portfolio
Mortgages. If Borrower fails to maintain the level of insurance required under
this Loan Agreement, then Borrower shall indemnify Lender to the extent that a
casualty occurs and insurance proceeds would have been available had such
insurance been maintained.

 

(g)           Borrower shall promptly provide to Lender copies of any and all
notices (including notice of non-renewal), claims, and demands which Borrower
receives from insurers of the Portfolio Properties.

 

(h)           Effective from and after any Event of Default, Borrower hereby
assigns to Lender all rights of Borrower in and to any unearned premiums on any
insurance policy required to be furnished by Borrower.

 

Notwithstanding anything to the contrary in this Section 10, to the extent that
the provisions of a Lease, existing as of the date hereof or entered into after
the date hereof with Lender’s prior written approval, requires the tenant to
maintain and/or pay for insurance that does not satisfy the above requirements,
the insurance required by such Lease will be deemed to satisfy the above
provisions with respect to the applicable Site.  The foregoing sentence,
however, shall not apply to a Lease that otherwise satisfies the Approval Waiver
Requirements set forth below and is not otherwise previously approved in writing
by Lender.

 

11.           Insurance/Condemnation Proceeds.  Subject to the provisions of
this Section and of Sections 12 and 13 hereof, Borrower hereby assigns to Lender
all proceeds of any insurance or condemnation awards which Borrower may be
entitled to receive for loss or damage to, or a taking of, the Portfolio
Properties.  In the event of loss or damage to, or a taking of, any Site, the
proceeds of said insurance or condemnation award shall be payable to Lender
alone and Borrower hereby authorizes and directs any affected insurance company
or government agency to make payment of the insurance proceeds or condemnation
awards directly to Lender; provided, however, that so long as (a) no Event of
Default exists hereunder, or any event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default, (b) the
insurance proceeds or condemnation awards do not exceed Two Hundred Fifty
Thousand Dollars ($250,000) (the “Loss Threshold”), and (c) if the casualty or
condemnation affects any Site owned under a ground lease, such ground lease
remains in full force and effect and is not terminable as a result of a casualty
or condemnation, Lender hereby authorizes payment of the insurance proceeds or
condemnation awards directly to Borrower.  In the event that any such insurance
proceeds or condemnation awards are paid directly to Borrower in contravention
of the provisions of this Loan Agreement, Borrower shall make such proceeds or
awards available to

 

20

--------------------------------------------------------------------------------


 

Lender within five (5) Business Days of Borrower’s receipt thereof.  No such
loss or damage shall itself reduce the Indebtedness.  Upon any Event of Default,
Lender is authorized to adjust and compromise such loss without the consent of
Borrower, to collect and receive such proceeds or awards in the name of Lender
and Borrower and to endorse Borrower’s name upon any check in payment thereof. 
Subject to the provisions of Sections 12, 13 and 14 hereof, such proceeds or
awards shall be applied first toward reimbursement of all costs and expenses of
Lender in collecting said proceeds or awards, then toward payment of the
Indebtedness or any portion thereof, whether or not then due and payable, in
whatever order Lender may elect, or Lender may, at its option, apply said
insurance proceeds or condemnation awards in whole or in part toward restoration
of the Site(s) for which such insurance proceeds or condemnation awards shall
have been paid.

 

In the event of foreclosure of the Portfolio Mortgages or other transfer of
title to the Portfolio Properties and extinguishment, in whole or in part, of
the Indebtedness, all right, title, and interest of Borrower in and to any
insurance policy, or premiums or payments in satisfaction of claims or any other
rights thereunder then in force, shall pass to the purchaser or grantee
notwithstanding the amount of any bid at such foreclosure sale.  Nothing
contained herein shall prevent the accrual of interest as provided in the Notes
on any portion of the principal balance due under the Notes until such time as
the insurance proceeds or condemnation awards are actually received and applied
to reduce the principal balance outstanding.

 

12.           Restoration Following Fire and Other Casualty or Condemnation.  In
the event of damage to any Site by reason of fire or other hazard or casualty,
Borrower shall give prompt written notice thereof to Lender and shall proceed
with reasonable diligence to perform repair, replacement and/or rebuilding work
(hereinafter referred to as the “Work”) to restore the Site(s) to its condition
prior to such damage in full compliance with all legal requirements.  In the
event of a taking by power of eminent domain or conveyance in lieu thereof
(“condemnation”), if restoration is feasible as reasonably determined by
Borrower and Lender, then Borrower shall proceed with reasonable diligence to
perform such restoration (also referred to as the “Work”).  Before commencing
the Work with a cost in excess of the Loss Threshold, Borrower shall obtain the
approval of Lender with respect to any plans and specifications and any material
design or construction contracts, which approval shall not be unreasonably
withheld, conditioned, or delayed, and thereafter Borrower shall perform the
Work diligently and in good faith substantially in accordance with the approved
plans and specifications and shall cause the lien free completion of such Work. 
Upon completion of the Work, Borrower shall deliver to Lender a reasonably
acceptable survey, architect’s and/or engineer’s certificate, title endorsement,
certificate of occupancy, and such other documentation as is reasonably required
by Lender.  If  Lender shall have elected or, as provided in Section 13 hereof,
is required to apply any insurance proceeds or condemnation awards toward repair
or restoration of the Site(s), then Borrower shall enter into
escrow/construction funding arrangements reasonably satisfactory to Lender prior
to the disbursement of any proceeds.

 

13.           Disposition of Condemnation or Insurance Proceeds.

 

(a)           Loss Less Than or Equal to Loss Threshold.  Notwithstanding
anything herein to the contrary, with respect to any casualty or condemnation as
to which the insurance proceeds or condemnation awards do not exceed the Loss
Threshold, and so long as (a) no Event of Default exists hereunder, or any event
which, with the giving of notice or the passage of time, or both would
constitute an Event of Default (other than an Event of Default that will be
cured by the repair of the casualty in question), and (b) if the casualty or
condemnation affects a Site owned under a ground lease, such ground lease
remains in full force and effect and is not terminable as a result of a casualty
or condemnation (or any such termination rights have been irrevocable

 

21

--------------------------------------------------------------------------------


 

waived), Lender agrees to make insurance proceeds and condemnation awards
available to Borrower for repair and restoration of the Site(s).  If the above
conditions are not satisfied with respect to any casualty or condemnation as to
which the insurance proceeds or condemnation awards do not exceed the Loss
Threshold, Lender, in its absolute discretion (except as set forth below), may
decide whether and to what extent, if any, proceeds of insurance or condemnation
awards will be made available to Borrower for repair or restoration of the
Site(s), but (except if an Event of Default exists) Borrower shall be relieved
of any repair or restoration obligations to the extent that Lender does not make
such proceeds available for that purpose.

 

(b)           Loss In Excess of Loss Threshold.  With respect to any casualty or
condemnation as to which the insurance proceeds or condemnation awards exceed
the Loss Threshold, Lender, in its absolute discretion (except as set forth
below), may decide whether and to what extent, if any, proceeds of insurance or
condemnation awards will be made available to Borrower for repair or restoration
of the Site(s), but (except if an Event of Default exists) Borrower shall be
relieved of any repair or restoration obligations to the extent that Lender does
not make such proceeds available for that purpose.  Notwithstanding the
foregoing to the contrary, with respect to any insurance proceeds or
condemnation awards that exceed the Loss Threshold, Lender agrees to make such
casualty insurance and condemnation proceeds available to Borrower for
restoration or repair of the Real Property, provided:

 

(i)                                   In the case of a condemnation, the portion
of the Real Property remaining after the taking is still an economically viable
unit for the purposes set forth in the Loan Documents in the reasonable opinion
of Lender;

 

(ii)                                There has been no Event of Default under the
Loan Documents in the twelve (12) months preceding the damage or taking, and
there does not then exist an Event of Default, or any state of facts which, with
the passage of time or the giving of notice, or both, would constitute an Event
of Default under any of the Loan Documents (other than an Event of Default that
will be cured by the repair of the casualty in question);

 

(iii)                             Borrower can demonstrate to Lender’s
reasonable satisfaction that Borrower has the financial ability to make all
scheduled payments when due under the Loan Documents during reconstruction from
the proceeds of rent insurance and/or Borrower’s own funds;

 

(iv)                            Such damage or destruction (or renovation or
restoration of the remainder of the Site(s) in the event of a condemnation) can
be fully restored or repaired prior to the last six (6) months of the term of
the Loan;

 

(v)                               The funds are released under
escrow/construction funding arrangements reasonably satisfactory to Lender;

 

(vi)                            Annual income from Leases in place and approved
by Lender that are not terminable as a result of the casualty or condemnation
provide annual debt service coverage on the portion of the Loan allocated to the
Site(s) that is at least equal to that which existed as to the Site(s) prior to
such casualty or condemnation;

 

22

--------------------------------------------------------------------------------


 

(vii)                         The repairs and restoration will restore the
Improvements to substantially the size, design and utility (or in the event of a
condemnation, to an economically viable unit for purposes set forth in the Loan
Documents) as existed immediately prior to the casualty or condemnation;

 

(viii)                      Borrower can demonstrate to Lender’s reasonable
satisfaction that Borrower has the financial ability to complete such repair and
restoration from the proceeds of such insurance and Borrower’s own funds; and

 

(ix)                              if the casualty or condemnation affects a Site
owned under a ground lease, such ground lease remains in full force and effect
and is not terminable as a result of a casualty or condemnation (or any such
termination rights have been irrevocably waived).

 

If the conditions set forth in this Section 13 are not satisfied and Lender
elects not to make the proceeds available for the Work, then notwithstanding
anything in the Loan Documents to the contrary:  (1) so long as there exists no
Event of Default at the time of prepayment other than one related to the
casualty or condemnation in question, such proceeds shall be applied to reduce
the Indebtedness by first applying the same to any accrued but unpaid expenses,
then to any accrued but unpaid interest and then to principal; (2) so long as
there exists no Event of Default at the time of prepayment other than one
related to the casualty or condemnation in question, any principal reduction
from an early involuntary payment as a result of the application of condemnation
awards or insurance proceeds will be at par without payment of any Prepayment
Fee with respect to such awards or proceeds and shall cause a re-calculation of
debt service payments based upon the reduced Loan balance, the remaining
amortization schedule and the Interest Rate; provided, however, that if there
exists an Event of Default other than one related solely to the casualty or
condemnation in question, a pro rata Prepayment Fee (as provided for in the
Note) shall also be due, (3) if the insurance or condemnation proceeds that
Lender applies to the Indebtedness equal or exceed the Allocated Loan Amount for
the applicable Site, and provided that no Event of Default exists (other than
one related to the casualty or condemnation in question), (y) Lender shall
release such Site from the lien and other provisions of the applicable Portfolio
Mortgage and all other Loan Documents and (z) any amount by which such proceeds
exceed the applicable Allocated Loan Amount shall be applied to the Indebtedness
(without Prepayment Fee) and shall cause a re-calculation of debt service
payments based upon the reduced Loan balance, the remaining amortization
schedule and the Interest Rate, and (4) if the insurance or condemnation
proceeds that Lender applies to the Indebtedness are less than the Allocated
Loan Amount for the applicable Site, Borrower shall have the right to prepay the
balance of the applicable Allocated Loan Amount at par without payment of any
Prepayment Fee, in which event Lender shall release such Site from the lien and
other provisions of the applicable Portfolio Mortgage and all other Loan
Documents.

 

14.           Fire and Other Casualty; Self-Help.  If within one hundred twenty
(120) days after the occurrence of any damage to the Site(s) in excess of the
Loss Threshold or the condemnation of any material portion of the Site(s),
Borrower shall not have submitted to Lender and received Lender’s approval of
plans and specifications for the Work pursuant to Section 12, or shall not have
obtained approval of such plans and specifications from all Governmental
Authorities whose approval is required, or if, after such plans and
specifications are approved by Lender and all such Governmental Authorities,
Borrower shall fail to promptly commence the Work, or if

 

23

--------------------------------------------------------------------------------


 

thereafter Borrower fails to perform the Work diligently or is delinquent in the
payment to mechanics, materialmen or others of the costs incurred in connection
with the Work, or, in the case of any loss or damage not in excess of the Loss
Threshold, if Borrower shall fail to complete the Work promptly, then, in
addition to all other rights herein set forth, and after giving Borrower thirty
(30) days’ written notice of the nonfulfillment of one or more of the foregoing
conditions Lender, or any lawfully appointed receiver of the Site(s), may at its
respective option, and subject to the rights of tenants under Leases, perform or
cause the Work to be performed, and may take such other steps as it deems
advisable to perform the Work, and may enter upon the Site(s) for any of the
foregoing purposes, and Borrower hereby waives, for Borrower and all others
holding under Borrower, any claim against Lender or such receiver arising out of
anything done by Lender or such receiver pursuant to this Section, and Lender
may apply insurance proceeds (without the need to fulfill the requirements of
Section 13 hereof) to reimburse Lender, and/or such receiver for all amounts
expended or incurred by them, respectively, in connection with the performance
of the Work, and any excess costs shall be paid by Borrower to Lender upon
demand, with interest at the Default Rate (as hereinafter defined), and such
payment shall be secured by the lien of the Portfolio Mortgages. 
Notwithstanding the foregoing, provided that no Event of Default exists, (1) the
foregoing time periods for obtain approvals and commencing the Work shall be
extended as reasonably necessary so long as Borrower has commenced and is
diligently pursuing cure of such matters not to exceed a total of an additional
one hundred twenty (120) days, and (2) except if an Event of Default exists,
Borrower shall be relieved of any obligation to repair or restore to the extent
that Lender elects not to make insurance or condemnation proceeds available for
such purpose.

 

15.           Rent Insurance Proceeds.  So long as Borrower is proceeding
diligently under the terms of Section 12 and/or 13 hereof, and there is no Event
of Default under the Loan Documents, then (a) Lender shall hold the rent
insurance proceeds in an interest-bearing account, with interest for the benefit
of Borrower, and (b) Lender shall each month pay to Borrower out of the rent
insurance proceeds held by Lender a sum equal to that amount, if any, of the
rent insurance proceeds paid by the insurer which is allocable to the rental
loss for the current month.  Lender, at its option, may waive any of the
foregoing conditions to the payment of rent insurance proceeds.  If Borrower
does not fulfill the foregoing conditions entitling Borrower to monthly
disbursements of rent insurance proceeds, together with the interest thereon,
then such rent insurance proceeds may be applied by Lender, at Lender’s option,
to the payment of the Indebtedness in whatever order Lender may elect.

 

16.           Transfers; Encumbrances.  Except as specifically provided in this
Agreement, (i) Borrower shall not transfer, sell or assign the Portfolio
Properties, (ii) Borrower shall not permit or suffer any Prohibited Change in
Control, and (iii) Borrower shall not (a) encumber the Portfolio Properties with
any lien other than the lien of the Portfolio Mortgages, nor (b) pledge or
otherwise encumber all or any of the direct interests in any Borrower as
security for any financings.  For avoidance of doubt, any transfer of direct or
indirect interests in Borrower shall be permitted without notice to Lender or
payment of any fee or other expense, so long as no Prohibited Change in Control
occurs.

 

For purposes of this Section, the term “Prohibited Change of Control” means that
either (1) STAG Industrial (or an Affiliate thereof) no longer owns and
controls, directly or indirectly, all of the beneficial interests in Prime
Borrower, or (2) Prime Borrower no longer owns and controls, directly or
indirectly, all of the beneficial interests in each Site Borrower.

 

24

--------------------------------------------------------------------------------


 

17.           Right to Transfer Portfolio Properties.  Notwithstanding the
provisions contained in Section 16 hereof or in any other provision of the Loan
Documents, Borrower shall have the right to a one-time sale, transfer or
assignment in whole or in part of its interest in the Portfolio Properties to
any party that is a Qualified Real Estate Investor (hereinafter defined) or
that, directly or indirectly, is at least 51% owned by one or more Qualified
Real Estate Investors (collectively, a “Permitted Transferee”), provided:

 

(a)           there is no Event of Default under the Loan Documents at the time
of transfer;

 

(b)           a property inspection by Lender or Lender’s designee shows that
all reasonably necessary maintenance on or damage or destruction to the
Portfolio Properties has been completed or repaired (except to the extent that
the same is the responsibility of the tenant under a Lease that is in full force
and effect);

 

(c)           the Debt Coverage Ratio on the Loan exceeds 1.50 times;

 

(d)           At least thirty (30) days prior to such a transfer, Borrower
provides Lender with all of the material provisions of such transfer, including
without limitation the proposed date of transfer, and the name, net worth,
background and address of the proposed transferee and the purchase price;

 

(e)           The proposed transferee executes and delivers to Lender such
documents as Lender may reasonably require evidencing that the proposed
transferee shall fulfill each and every obligation of Borrower under the Loan
Documents arising from and after the transfer and that such transfer shall not
affect or impair Lender’s security and rights under the Loan Documents;

 

(f)            Except as otherwise expressly provided below, at the closing of
the assignment and assumption, Borrower or the transferee pays Lender a
non-refundable fee in the amount of one-half of one percent (0.5%) of the then
outstanding principal balance of the Loan in cash or certified check or by wire
transfer of immediately available funds to be retained by Lender in order to
induce Lender to allow the proposed transferee to assume the obligations of
Borrower under the Loan Documents;

 

(g)           the loan-to-value ratio of the Loan based on the purchase price in
the applicable sale must not exceed sixty-two and one-half percent (62.5%)
(Borrower or the transferee shall have the right to make a partial paydown of
the Loan at the time of the transfer to the extent necessary to satisfy this
condition, subject to payment of the Prepayment Fee);

 

(h)           Borrower provides Lender with such evidence as Lender may
reasonably require that such transfer shall not affect or impair Lender’s
security and rights under the Loan Documents; and

 

(i)            Borrower or the transferee pays for all of Lender’s costs and
expenses associated with the transfer, including without limitation, attorney’s
fees charged by Lender’s counsel.

 

25

--------------------------------------------------------------------------------


 

If Prime Borrower is a Publicly Traded Entity (as defined below) or is owned
(directly or indirectly) by a Publicly Traded Entity during the Term and all
other requirements of this Section 17 are satisfied, Lender agrees to waive the
requirement of payment of the fee pursuant to Section 17(f) above.  As used
herein, “Publicly Traded Entity” means an entity whose stock is listed on the
New York Stock Exchange or any other nationally recognized stock exchange.

 

As used in this Agreement, the following terms have the following meanings:

 

“Debt Coverage Ratio” means the ratio, as reasonably determined by Lender, of
(i) Net Operating Income from the Portfolio Properties for the applicable period
of time to (ii) Total Annual Debt Service for the applicable period of time.

 

“Net Operating Income” means all gross income from the operation and ownership
of the Portfolio Properties for the previous twelve (12) month period from
Leases of space therein (to the extent Lender reasonably projects such income
will continue for the immediately succeeding twelve (12) month period),
including, without limitation, Rents, Taxes, fees, utility charges and all other
amounts paid by tenants under their Leases (whether payable to Borrower or
directly to third parties such as taxing authorities) (collectively, “Gross
Revenues”); subtracting therefrom, to the extent (and only to the extent)
payable by Borrower without any right of reimbursement from tenants, all
necessary and ordinary operating expenses applicable to the Portfolio Properties
for such period of time (both fixed and variable to the extent reasonably
projected by lender to continue for the next succeeding twelve (12) month
period), including but not limited to, utilities, administrative, cleaning,
landscaping, security, repairs and maintenance, ground rent payments, management
fees, real estate and other taxes, assessments and insurance, but excluding
therefrom deductions for federal, state and other income taxes, debt service
expenses, depreciation or amortization of capital expenditures and other similar
noncash items.  Gross Revenues shall not be anticipated for any greater time
period than that approved by generally accepted accounting principles nor shall
ordinary operating expenses be prepaid.  Documentation of Net Operating Income
shall be certified by an officer of Prime Borrower with detail reasonably
satisfactory to Lender and shall be subject to the reasonable approval of
Lender.

 

“Total Annual Debt Service” means the sum of (i) the aggregate regularly
scheduled debt service payments on the Portfolio Loan for the applicable time
period, plus (ii) the aggregate regularly scheduled debt service payments
(including principal and interest) on all other indebtedness (other than the
STAG IV Indebtedness and the STAG V Indebtedness) secured by a lien on all or
part of the Portfolio Properties for the applicable time period.

 

“Qualified Real Estate Investor” is defined as any reputable corporation,
partnership, limited liability company, real estate investment trust, listed
property trust, bank, saving and loan association, trust company, commercial
credit corporation, public or private pension fund or endowment, joint venture,
joint-stock company, trust or other legal entity or individual (i) based in the
United States, (ii) free from any bankruptcy, reorganization or insolvency
proceedings or any criminal charges or proceedings, and (iii) that shall not
have been, at the time of transfer or within the ten (10) year period prior
thereto, a litigant, plaintiff or defendant in any suit brought against or by
Lender (other than uncontested foreclosures).  Further, a Qualified Real Estate
Investor (alone or together with entities controlled or under common control
with it) shall: (a) have a minimum net worth of Forty Million Dollars
($40,000,000), and (b) own and/or

 

26

--------------------------------------------------------------------------------


 

manage at least five million (5,000,000) square feet of industrial space or
retain a property manager reasonably acceptable to Lender.

 

18.           [Intentionally deleted].

 

19.           Substitution of Collateral.  Borrower shall have the right from
time to time, provided no Event of Default or an event or condition that, with
notice or the passage of time, or both, would constitute an Event of Default by
Borrower under the Loan Documents has occurred, to substitute other real estate
collateral reasonably acceptable to Lender in accordance with its then current
underwriting standards (“Substitute Collateral”) for any of the Sites and to
obtain a release of the applicable Site from the lien of the Loan Documents
(“Substitution of Collateral”).  Anything herein to the contrary
notwithstanding, the right may not be exercised more than two (2) times in any
12 month period.  The Substitute Collateral for a Site, as reasonably determined
by Lender must (i) be of similar or better quality than the existing Site, and
(ii) provide similar geographic diversification to the Portfolio Properties.  In
addition, no substitution shall be allowed that would cause: (i) the
substitution of more than six (6) Sites in the aggregate over the Term; (ii) the
loan-to-value ratio of all of the Portfolio Properties (including the proposed
Substitute Collateral) as reasonably determined by Lender immediately after the
proposed substitution to be greater than the lesser of (y) the loan-to-value
ratio of all of the Portfolio Properties immediately prior to the proposed
substitution, or (z) sixty-two and one-half percent (62.5%), or (iii)  the
aggregate Debt Coverage Ratio of all of the Portfolio Properties (including the
proposed Substitute Collateral) immediately after the proposed substitution to
be less than the greater of (y) the aggregate Debt Coverage Ratio for all of the
Portfolio Properties immediately prior to the proposed substitution, or (z) 1.50
times.  Notwithstanding anything to the contrary in the Loan Documents, Borrower
shall have the right to make a partial paydown of the Loan to the extent
necessary to satisfy the above requirements, subject to payment of the
Prepayment Fee.

 

Lender shall have the right to review, underwrite, accept or reject any proposed
Substitute Collateral, in Lender’s sole and absolute discretion in accordance
with its then current underwriting standards (subject to the loan-to-value and
debt coverage tests as aforesaid), including Lender’s right to review such
proposed Substitute Collateral in accordance with Lender’s customary application
and approval process.  Without limiting the generality of the foregoing, Lender
shall have the right to review and approve:  (i) an ALTA survey and Title
Commitment, (ii) as-built plans and specifications of all improvements, if
available, (iii) certificates of occupancy, if available, (iv) all Leases, (v)
tenant estoppel certificates from tenants occupying not less than seventy-five
percent (75%) of the leasable area of the Substitute Collateral, (vi) insurance
coverage, (vii) rent rolls, (viii) tenant lease subordination agreements from
tenants occupying not less than seventy-five percent (75%) of the leasable area
of the Substitute Collateral on forms reasonably acceptable to Lender, (ix)
financial statements, operating statements, budgets and other financial
information concerning the operation of the proposed Substitute Collateral,
(x) engineering reports, (xi) environmental reports, and (xii) appraisals.  In
the event of any approved Substitution of Collateral, Lender shall be paid a fee
in the amount equal to Twenty Thousand Dollars ($20,000) for each proposed
substitution.  Borrower shall reimburse Lender for all actual costs and expenses
incurred in connection with any proposed substitution or actual Substitution of
Collateral, including, without limitation, reasonable legal fees of outside
counsel.  Lender shall apply diligence standards with respect to Substitute
Collateral that are generally consistent with the standards applied in
connection with the Initial Loan.

 

27

--------------------------------------------------------------------------------


 

If approved by Lender as provided above, the Substitute Collateral shall be
substituted so long as (a) there is as of the date of substitution no Event of
Default or an event or condition that, with notice or the passage of time, or
both, would constitute an Event of Default by Borrower under the Loan Documents,
(b) all the conditions set forth in this Section above have been satisfied, and
(c) Lender has received (i) a title insurance policy (or an endorsement to the
title policy) for the proposed Substitute Collateral, (ii) executed and
recorded, as applicable, amendments to the Loan Documents necessary to evidence
and secure the Substitute Collateral, and (iii) legal opinions and such other
items as Lender may reasonably require.

 

20.           Prepayment Limitations; Release of a Site.  So long as no Event of
Default or an event or condition that, with notice or the passage of time, or
both, would constitute an Event of Default by Borrower under the Loan Documents
has occurred, Borrower may from time to time request that one or more Site(s) be
released from the lien of the Loan Documents.  Lender will grant such request(s)
for release, subject to the satisfaction of the following conditions: 
(i) Borrowers shall pay to Lender (A) one hundred ten percent (110%) of the
Allocated Loan Amount for such Site (such amount, the “Release Prepayment”), (B)
if applicable in accordance with the Portfolio Note, a pro rata Prepayment Fee
calculated on such Release Prepayment, and (C) all costs and expenses, including
reasonable legal fees of outside counsel, incurred by Lender in connection with
the partial release, and (ii) Lender shall have reasonably determined that
(A) the loan-to-value ratio of the remaining Portfolio Properties (i.e., without
consideration of the Site(s) proposed to be released) immediately after such
proposed release will be less than or equal to the loan-to-value ratio of the
Portfolio Properties (including the Sites proposed to be released) immediately
prior to the proposed release, and in all events not more than sixty-two and
one-half percent (62.5%), and (B) the aggregate Debt Coverage Ratio of the
remaining Portfolio Properties (i.e., without consideration of the income from
and the debt service attributable to the Allocated Loan Amount(s) applicable to
the Site(s) proposed to be released) immediately after such proposed release
will be greater than or equal to the aggregate Debt Coverage Ratio for the
Portfolio Properties (including that attributable to the Sites proposed to be
released) immediately prior to the proposed release, but in no event less than
1.50 times.  Notwithstanding anything to the contrary in the Loan Documents,
Borrower shall have the right to make a partial paydown of the Loan to the
extent necessary to satisfy the above requirements, subject to payment of the
Prepayment Fee.

 

Anything herein to the contrary notwithstanding, (a) Borrower’s right to partial
releases may not be exercised more than two (2) times in any 12 month period,
and (b) at all times Sites shall have cumulative aggregate Allocated Loan
Amounts equal to at least Forty-Five Million Dollars ($45,000,000) and shall
remain subject to the lien of the Portfolio Mortgages.  Additionally, the Loan
is closed to prepayment and partial releases until the date one (1) year after
the Initial Advance.

 

Following any Release Payment, monthly payments under the applicable Portfolio
Note shall be revised to reflect the reduction of that Portfolio Note by the
applicable Release Prepayment.  The amount by which the Release Prepayment
exceeds the Allocated Loan Amount for such Site will be applied against the
Allocated Loan Amounts in the manner determined by Lender in its reasonable
discretion.

 

If a Portfolio Property to be released is located in a state where there are
mortgage recording taxes or fees, Lender shall, at the request of Borrower
deliver an assignment of the applicable Portfolio Mortgage rather than a
release, provided that the assignment shall be without

 

28

--------------------------------------------------------------------------------


 

representation or warranty by Lender (other than that Lender is the Holder of
the Loan, free of pledges or encumbrances) and the assignment documentation
otherwise shall be reasonably acceptable to Lender.

 

Upon the release of any Site from the lien of the Loan Documents in accordance
with the terms of this Agreement, Lender promptly shall cause the applicable
Portfolio Mortgage, Assignment of Leases and Rents, Uniform Commercial Code
Financing Statements and other security documents to be released of record.

 

21.           Representations and Warranties.  Borrower hereby makes the
following representations and warranties to, and for the benefit of Lender:

 

(a)           A true and accurate copy of Borrower’s organizational chart is
attached as Exhibit M.

 

(b)           Except as disclosed in writing to Lender, no actions, suits,
investigations, litigation, bankruptcy, reorganization or other proceedings are
pending at law or in equity before any Governmental Authority, or to its actual
knowledge, are threatened by any Governmental Authority, against or affecting
(A) any Borrower, (B) STAG Industrial, or (C) STAG Industrial GP, LLC, a
Delaware limited liability company and the sole general partner of STAG
Industrial (the entities identified in (B) and (C) collectively referred to as
the “Constituent Owners”). None of the Borrowers or any Constituent Owners or
any manager of any Borrower have ever been adjudicated as bankrupt, have ever
filed or have had filed against them, any petition in bankruptcy or have
otherwise ever taken advantage of any bankruptcy, insolvency or other
readjustment of debt laws.

 

(c)           The execution, delivery and performance of the Commitment, this
Loan Agreement, or any of the other Loan Documents will not constitute a breach
or default under any other agreement to which any Borrower or any other party
thereto (other than Lender or Escrow Holder) is or may be bound or affected.

 

(d)           To the actual knowledge of Borrower, no Borrower is in violation
of or in default with respect to any term or provision of any other loan
commitment, mortgage, deed of trust, indenture, contract, or instrument
applicable to such Borrower or by which such Borrower is bound or with respect
to any order, writ, injunction, decree or demand of any court or any
governmental agency or authority.

 

(e)           To Borrower’s actual knowledge, all factual information set forth
in the Commitment and its exhibits, and all financial statements previously
furnished by or on behalf of any Borrower to Lender in connection with the
Portfolio Loan and all other submissions referred to herein or required by the
Commitment are true, complete and correct in all material respects as of the
date indicated thereon, are not misleading in any material respect as of their
respective dates and do not omit any information required to prevent such
statements, loan submissions or materials from being materially misleading under
the circumstances; provided that as to any third party reports provided to
Lender by or on behalf of Borrower, the foregoing representation of Borrower is
limited to having provided true and complete copies of such reports, and does
not constitute a representation of Borrower that all statements and conclusions
therein are accurate (although Borrower is not aware of any inaccuracy).

 

29

--------------------------------------------------------------------------------


 

(f)            Except as disclosed to Lender in writing, to the actual knowledge
of Borrower, no material adverse change in the financial condition of any
Borrower has occurred since the date of preparation of the most recent financial
statements delivered to Lender.

 

(g)           Borrower covenants as of the date hereof and until such time as
the Indebtedness is paid in full that, unless otherwise agreed to in writing by
Lender, each Site Borrower shall be a single-purpose entity, and in furtherance
thereof:

 

(i)            No Site Borrower shall dissolve or liquidate (or suffer any
liquidation or dissolution).

 

(ii)           No Site Borrower will enter into any transaction of merger or
consolidation, or acquire by purchase or otherwise all or substantially all the
business or assets of, or any stock or other evidence of beneficial ownership
of, any entity, except as expressly contemplated by this Loan Agreement.

 

(iii)          Except as otherwise provided in this Loan Agreement, no Site
Borrower will guarantee or otherwise hold out its credit as being available to
satisfy obligations of any other person or entity.

 

(iv)          Each Site Borrower was organized for the sole purpose of acquiring
leasing, managing and operating its respective Portfolio Property and activities
ancillary thereto.

 

(v)           No Site Borrower has engaged or shall engage in any business
unrelated to the acquisition, ownership, leasing, management and operation of
the Portfolio Properties and activities ancillary thereto; and the same shall
conduct and operate its business as presently conducted and operated at all
times relevant hereto.

 

(vi)          No Site Borrower has made or shall make any loans or advances to
any third party and will not pledge such Borrower’s assets for the benefit of
any third party.

 

(vii)         Each Site Borrower shall be, and at all times shall hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate thereof) and shall otherwise conduct its business and
own its assets in its own name and shall correct any known misunderstanding
regarding its separate identity.

 

(viii)        The sole assets of each Site Borrower are, and for the entire Term
of the Loan shall be, its respective Portfolio Property(ies).

 

(ix)           Each Site Borrower shall observe all in all material respects the
formalities applicable to its form of organization.

 

30

--------------------------------------------------------------------------------


 

22.           OFAC and Patriot Act Provisions.

 

(a)           OFAC.  The Office of Foreign Assets Control (“OFAC”) administers a
set of laws imposing economic sanctions against hostile targets in order to
further United States national security and foreign policy objectives.  These
laws include any and all federal laws (whether under common law, statute or
otherwise), regulations, executive orders and guidance documents now in force,
as amended from time to time, in any way relating to regulations or prohibitions
on transactions with individuals and entities owned or controlled by, or acting
for or on behalf of, the governments of target countries or associated with
international narcotics trafficking or terrorism, and includes, without
limitation, the Trading With the Enemy Act, 50 U.S.C.A. App. §1, et seq., the
International Emergency Economic Powers Act, 50 U.S.C.A. §1701, et seq., the
United Nations Participation Act, 22 U.S.C.A. §287c, the International Security
and Development Cooperation Act, 22 U.S.C.A. §2151, et seq., the Cuban Democracy
Act 22 U.S.C.A. §6001, et seq., The Cuban Liberty and Democratic Solidarity Act
22 U.S.C.A. §6021, et seq., the Antiterrorism and Effective Death Penalty Act,
Pub.L. 104-132, 1996 Stat. 735, the Foreign Narcotic Kingpin Designation Act,
Pub.L. 106-120, Title VIII, §801, 113 Stat. 1626, all regulations adopted under
the foregoing acts, and Executive Order 13224 (the “OFAC Laws”).  Each Borrower
represents and warrants to Lender that it has not taken or failed to take any
actions, directly or indirectly, in violation of the OFAC Laws.

 

Each Borrower and holders of any beneficial or ownership interest in any
Borrower agree, during the Term of the Portfolio Loan, that no interest in the
Portfolio Properties or in any Borrower will be transferred to any party in
interest with respect to any of the persons or entities listed on the OFAC
Specially Designated Nationals and Blocked Persons List, as it is amended from
time to time, nor will any actions be taken, or fail to be taken, in violation
of the OFAC Laws.

 

Borrowers hereby jointly and severally indemnify, defend, and hold harmless
Lender of, from and against any and all losses, liabilities, damages, claims,
injunctions, suits, proceedings, disbursements or expenses (including, without
limitation, reasonable attorneys’ and experts’ fees and disbursements and court
costs) of whatever kind or nature, and whether or not incurred in connection
with any judicial or administrative proceedings, which may be imposed upon,
suffered by, incurred by, or asserted against Lender that directly or indirectly
arise out of or in connection with a breach of the representations and
warranties contained in this Section.

 

(b)           Patriot Act.  In addition to, and not by way of limitation of, any
provision of the Loan Documents regarding compliance with laws, each Borrower
hereby represents and warrants that as of the date hereof and throughout the
Term (as defined in the Portfolio Note) of the Portfolio Loan, the following
statements are and shall be true, correct and complete without material
misrepresentation or omission:

 

(i)            No Borrower nor, to Borrower’s actual knowledge, any of its
constituent members or partners is in violation of any Anti-Terrorism Law
(defined below).

 

(ii)           No Borrower nor, to Borrower’s actual knowledge, any of its
constituent members or partners is a Prohibited Person.

 

31

--------------------------------------------------------------------------------


 

(iii)          No Borrower nor, to Borrower’s actual knowledge, any of its
constituent members or partners (A) conducts any business or engages in any
transaction or dealing with any Prohibited Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person, (B) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (C) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose or intent of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

Each Borrower covenants and agrees that upon request by Lender from time to
time, such Borrower will deliver to Lender a certification addressed to Lender
confirming such Borrower’s ongoing compliance with the foregoing requirements,
or such other evidence as may be required to enable Lender to perform its
obligations under Anti-Terrorism law.  Each Borrower further covenants and
agrees that in the event Lender delivers to Borrowers a list of persons or
entities with whom Lender is prohibited from dealing or engaging in any
transaction by any Anti-Terrorism Law (a “Lender List”), each Borrower shall
review such Lender List and deliver a certification that conforms to clause
(iii)(A) above with respect to the persons and/or entities on the applicable
Lender List.

 

As used in this Loan Agreement, the following terms have the following meanings:

 

“Anti-Terrorism Law” means any Law relating to terrorism or money-laundering in
effect at any time and from time to time, including Executive Order No. 13224
and the USA Patriot Act and the regulations promulgated thereunder.

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, relating to “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism.”

 

“Prohibited Person” means:

 

(i)            a person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224;

 

(ii)           a person or entity owned or controlled by, or acting for or on
behalf of, any person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224;

 

(iii)          a person or entity who commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224;

 

(iv)          a person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf, or at any replacement website or other
official publication of such list.

 

32

--------------------------------------------------------------------------------


 

“USA Patriot Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56).

 

Borrowers hereby jointly and severally indemnify, defend, and hold harmless
Lender of, from and against any and all losses, liabilities, damages, claims,
injunctions, suits, proceedings, disbursements or expenses (including, without
limitation, reasonable attorneys’ and experts’ fees and disbursements and court
costs) of whatever kind or nature, and whether or not incurred in connection
with any judicial or administrative proceedings, which may be imposed upon,
suffered by, incurred by, or asserted against Lender that directly or indirectly
arise out of or in connection with a breach of the representations and
warranties contained in this Section.

 

23.           Leases; Property Management.

 

(a)           Lease Subordination. Borrowers have agreed under the Portfolio
Mortgages and other Loan Documents that Rents payable under any Lease affecting
any of the Portfolio Properties shall (after the notice to the tenant described
in the following sentence) be paid directly by the tenant to Lender upon any
Event of Default under the Loan Documents.  Borrowers agree that after a
tenant’s receipt of notice from Lender to such tenant that rentals under its
Lease should be paid to Lender, such tenant may pay to Lender, or at the
direction of Lender, all monies due or to become due to the landlord under such
Lease, and that such tenant shall have no responsibility to ascertain whether
such demand by Lender is permitted under the Loan Documents, or to inquire into
the existence of an Event of Default.  Each Borrower hereby waives any right,
claim, or demand it may now or hereafter have against any such tenant by reason
of such payment to Lender, and any such payment shall discharge the obligations
of such tenant to make such payment to the landlord under the applicable Lease.

 

(b)           Lease Approvals.  Except as provided herein, all leases and any
amendments, modifications, replacements, extensions, renewals, terminations
(except on account of a tenant default), subleases or assignments thereof (each
a “Lease” and collectively, the “Leases”) executed after the date hereof must be
submitted to Lender for prior written approval accompanied by the proposed Lease
and supporting economic data in reasonable detail.  Lender shall use
commercially reasonable efforts to respond within ten (10) Business Days from
its receipt of a written request for approval.  Lender’s approval shall not be
unreasonably withheld and shall be deemed given if Lender fails to respond in
writing within thirty (30) days from its receipt of a written request for
approval and supporting documentation, provided, however, Lender’s approval
shall not be deemed given in such event where the proposed Lease contains any
provision which would materially impair Lender’s lien on such Site.  Borrower
shall promptly deliver to Lender a fully-executed copy of all such approved
Leases.

 

Notwithstanding the forgoing provisions, whenever Lender’s approval or consent
is required pursuant to the above provisions of this Section 23(b), Borrower
shall have the right to submit a term sheet or letter of intent of such
transaction to Lender for Lender’s approval prior to the submission of the
proposed lease.   Any such term sheet or letter or intent submitted to Lender
shall set forth all material terms of the proposed transaction including,
without limitation, identity of tenant, square footage, term, rent, rent
credits, abatements, work allowances and tenant improvements to be constructed
by Borrower.  Lender’s approval shall not be unreasonably withheld and shall be
deemed given if Lender fails to respond in writing within

 

33

--------------------------------------------------------------------------------


 

thirty (30) days from its receipt of a written request for approval and
supporting documentation, provided, however, Lender’s approval shall not be
deemed given in such event where the proposed Lease contains any provision which
would materially impair Lender’s lien on such Site.  Borrower shall promptly
deliver to Lender a fully-executed copy of all such approved Leases.

 

Notwithstanding the foregoing or the provisions of Section 8 of the Portfolio
Mortgages or any other provision of the Loan Documents, for so long as there is
no Event of Default under any of the Loan Documents, nor any event or condition
that, with notice or the passage of time, or both, would constitute an Event of
Default, Lender shall waive its requirement to approve all Leases provided the
following requirements are met (the “Approval Waiver Requirements”):

 

(i)            The Lease covers an area no greater than 100,000 square feet of
net rentable area;

 

(ii)           The Lease is written on a standard form of lease which Lender has
previously approved in writing, with no material changes that are adverse to the
interest of landlord (or, in the case of a renewal, is on the same form as the
existing Lease);

 

(iii)          The length of the Lease term is not less than one (1) year and no
greater twenty (20) years, including any renewal or extension options;

 

(iv)          The effective Rent provided for over the Lease term is consistent
with the then current market effective rent of comparable space in competitive
properties.  The schedule of Rent shall not decline over the term of the Lease,
including any extension;

 

(v)           The Lease does not (i) grant the tenant any purchase option or
right of first refusal to purchase all or any portion of the Portfolio Property,
(ii) grant the tenant any interest in the ownership of the Portfolio Property or
provide any incentives equivalent to an ownership interest in the Portfolio
Property, or (iii) otherwise contain terms that would cause a material
impairment of the Lender’s security;

 

(vi)          The Lease does not provide for the payment for tenant improvement
work or leasing commissions, or the granting of any rental concessions, at any
time other than at or about the commencement of the Lease;

 

(vii)         The Lease shall be an arm’s length transaction and not be to
Borrower, an Affiliate of Borrower, or a creditor of Borrower, and Borrower
shall not assign any portion of the Rent to any third party; and

 

(viii)        The tenant shall be obligated to take possession promptly upon
completion of any required improvements to the leased premises.

 

Notwithstanding the Approval Waiver Requirements, Lender agrees to conditionally
modify subsection (i) above by increasing the square footage requirement to
200,000 square feet, provided that all other requirements of subsections (ii)
through (viii) are met.  Borrower acknowledges that Lender will from time to
time review and evaluate the status of the Loan and that Lender shall retain the
right, in its sole discretion, to reinstate the lower square footage

 

34

--------------------------------------------------------------------------------


 

requirement at any time and for any reason.  Upon Borrower’s receipt of Lender’s
written notice to reinstate the lower square footage requirement, the square
footage requirement shown in subsection (i) above shall be immediately
reinstated.

 

Lender agrees to enter into non-disturbance and attornment agreements with
tenants under approved Leases, provided that each such agreement is
substantially in the form attached hereto or is otherwise reasonably acceptable
to Lender.

 

(c)           Property Management.  Borrower shall not be required to engage a
third party property manager for any of the Sites.  If, however, any of the
Sites is subject to a third party management agreement (the “Management
Agreement”), the management company and the form and substance of the Management
Agreement shall be subject to Lender’s written approval (which shall not be
unreasonably withheld or delayed).  Any such Management Agreement may not be
modified or amended in any material respect, nor any successor management
agreement entered into, nor any management company appointed, without Lender’s
prior written approval (which shall not be unreasonably withheld or delayed),
and any attempted change to any such Management Agreement without such consent
shall be void.  Any such Management Agreement and any successor management
agreement, and any liens and rights to payment to which the manager under any
such Management Agreement or any successor management agreement may be entitled,
shall be expressly subordinate to the lien and to the terms and conditions of
the Portfolio Mortgages or terminable without cause upon thirty (30) days’ prior
written notice, and may not be modified or amended in any material manner
without Lender’s prior written approval, which approval shall not be
unreasonably withheld or delayed.  Except to the extent otherwise required by
applicable law, management fees shall not constitute a lien upon the Security
(as defined in the Portfolio Mortgages).

 

24.           Financial Reporting.  On an ongoing basis, Borrower will give to
Lender the following financial statements and information, all of which reports
shall be in hardcopy and electronic format (and prepared utilizing tax basis
accounting rather than GAAP, unless Borrower elects to report using GAAP
accounting):

 

(a)           a quarterly rent roll, delivered within twenty (20) days after the
end of the calendar quarter;

 

(b)           quarterly financial statements including a balance sheet and a
statement of revenues and expenses, within twenty (20) days after the end of
each calendar quarter;

 

(c)           annual audited balance sheets for the Portfolio Properties and
annual audited financial statements for Borrower, within ninety (90) days after
the end of each calendar year;

 

(d)           annual capital expenditure summaries for the Portfolio Properties,
within ninety (90) days after the end of the calendar year; and

 

(e)           such other financial information as Lender or any rating agency
may reasonably request in writing.

 

In addition to the regularly scheduled reports required above, Borrower agrees
to provide Lender within five (5) Business Days of a written request therefor
the following:  (i) a current rent roll, (ii) a balance sheet and year-to-date
operating statements for the Portfolio Properties

 

35

--------------------------------------------------------------------------------


 

certified as accurate in all material respects by the Borrower, and (iii) if the
any Portfolio Property is operated as a shopping center, all sales information
of tenants and anchors that make up the center (total sales and sales per square
foot) and that report sales to Borrower.  Unless an Event of Default exists,
Lender agrees not to request items (i)-(iii) above more than two (2) times in
any twelve (12) month period.  Borrower also agrees to cooperate as reasonably
requested with Lender and Lender’s loan servicer in providing information and
access to the Portfolio Properties in connection with the annual inspection of
the Portfolio Properties, or such other inspections as Lender may reasonably
require.

 

Notwithstanding the provisions of Sections (a) and (b) above, Lender agrees to
conditionally modify such reporting requirements on the terms set forth below,
but shall retain the right, in its sole discretion and at any time and from time
to time, to reinstate such requirements of subsections (a) and (b) by written
notice to Borrower effective upon receipt by Borrower of such notice:

 

(i)            Subsection (a) above shall be modified such that Borrower shall
be required to submit the rent roll described therein annually, instead of
quarterly; and

 

(ii)           Subsection (b) above shall be waived.

 

If Borrower omits to prepare and deliver promptly any report required by this
Section, Lender may, following written notice to Borrower and its continuing
failure to cure within ten (10) Business Days, elect, in addition to exercising
any remedy for an Event of Default as provided for in this Loan Agreement or any
other Loan Document, to make an audit of all books and records of Borrower,
including without limitation each Borrower’s bank accounts, which in any way
pertain to the Portfolio Properties, and to prepare the statement or statements
which Borrower failed to procure and deliver.  Such audit shall be made and such
statements shall be prepared by an independent Certified Public Accountant to be
selected by Lender.  Borrower shall pay all out-of-pocket expenses of the audit
and other services, which expenses shall be secured hereby as part of the
Indebtedness and shall be immediately due and payable with interest thereon at
the Default Rate.

 

Lender shall afford any information received pursuant to this Section the same
degree of confidentiality that Lender affords similar information proprietary to
Lender; provided, however, that Lender does not in any way warrant or represent
that such information received from Borrower will remain confidential, and,
provided further, that Lender shall have the unconditional right to disclose, as
necessary, any such information in the event Lender sells, transfers, conveys,
or assigns the Portfolio Mortgages or any portion of the Indebtedness.

 

25.           Plans and Specifications.  Borrowers shall keep and maintain, at
the applicable Site or at Prime Borrower’s corporate office specified in the
notice provisions of this Agreement, any as-built plans and specifications for
each Site, to the extent in Borrower’s possession or control, for inspection by
Lender or its agent upon reasonable prior notice.  Upon Lender’s request,
Borrowers shall also send copies of any plans to Lender or its agent to the
extent that the same are in Borrower’s possession or control.

 

26.           Repair; Alterations; Waste; ADA.  Borrower shall keep, or cause to
be kept, all of the Portfolio Properties in good and substantial repair, and
expressly agree that they will neither permit nor commit any physical waste upon
the Portfolio

 

36

--------------------------------------------------------------------------------


 

Properties, nor do any act or suffer or permit any act to be done, whereby the
lien of the Portfolio Mortgages  may be impaired and shall comply, or cause the
compliance, in all material respects with all zoning laws, building codes,
subdivision laws, environmental laws, and other laws, ordinances, rules and
regulations made or promulgated by any government or municipality, or by any
agency thereof or by any other lawful authority, which are now or may hereafter
become applicable to the Portfolio Properties.  Subject to the provisions of
Sections 12, 13 and 14, Borrower shall repair or restore, or cause the repair or
restoration of, any building now or hereafter under construction on the
Portfolio Properties and shall complete, or cause the completion of, the same
within a reasonable period of time.  Borrower shall not initiate or acquiesce in
any zoning variance or reclassification, without Lender’s prior written
consent.  Except to the extent required under any Lease approved by Lender or
otherwise entered into in accordance with the Loan Documents or as required by
applicable law, Borrower shall not construct any additional building or
buildings or make any other material improvements on the Land, nor materially
alter, remove or demolish any building or other Improvements on the Land,
without the prior written consent of Lender, which shall not be unreasonably
withheld, conditioned, or delayed.

 

Without limiting the generality of the foregoing, Borrower covenants that the
Portfolio Properties, to the extent applicable, and any additions or alterations
thereto, shall be maintained in material compliance with the provisions of the
Americans with Disabilities Act of 1990, including all regulations promulgated
thereunder, as heretofore and hereinafter amended (the “ADA”), except for any
non-compliance disclosed in writing to Lender before the date hereof (or, with
respect to any Additional Portfolio Property, disclosed before the Additional
Advance with respect to such Additional Portfolio Property).  Furthermore,
Borrower shall keep Lender informed from time to time if changed circumstances
require Borrower to implement actions to ensure compliance with the ADA.

 

If Borrower fails to observe any of the provisions of this Section, or suffers
or permits any Event of Default to exist under this Section, Lender or a
lawfully appointed receiver of the Portfolio Properties at its option, from time
to time, may, after written notice to Borrower and its continuing failure to
cure within thirty (30) days of such notice (except in the case of an emergency,
where no notice or cure period shall be applicable), perform, or cause to be
performed, any and all repairs and such other work as it deems necessary to
bring the Portfolio Properties into compliance with the provisions of this
Section and may enter upon the Portfolio Properties for any of the foregoing
purposes, and Borrower hereby waives any claim against Lender and/or such
receiver, arising out of such entry or out of any other act carried out pursuant
to this Section.  If Borrower has commenced and is diligently pursuing any
required cure under this Section, the time for Borrower to complete such cure
shall be extended as reasonably necessary, not to exceed a total of one hundred
twenty (120) days.   Borrower shall upon demand repay to Lender and such
receiver, with interest at the Default Rate, all amounts expended or incurred by
them, respectively, in connection with any action taken pursuant to this
Section, and such repayment shall be secured by the lien of the Portfolio
Mortgages.

 

Borrower hereby covenants to maintain as part of the Portfolio Properties, at
all times during the term of the Loan, the greater of: (a) the current number of
parking spaces per Site, or (b) sufficient parking spaces to comply with all
applicable governmental and private laws, rules, regulations, ordinances,
approvals and agreements, any applicable ground lease of a Site and all Leases.

 

37

--------------------------------------------------------------------------------


 

27.           [Intentionally deleted].

 

28.           General Reserve Escrow Agreement.  Borrower and Lender have
entered into a General Reserve Escrow and Security Agreement of even date
herewith (the “General Reserve Escrow Agreement”), the terms of which provide
for monthly deposits of an amount equal to eight (8) basis points of the
principal balance of the Loan outstanding from time to time (the “Monthly
Reserve Deposit”) into an escrow account (the “Reserve Escrow Account”) for the
purpose of establishing a reserve for replacement and third party capital costs,
including, but not limited to, repairs, replacements, tenant improvements, and
leasing commissions, subject to the Deposit Threshold, all as more particularly
provided in the General Reserve Escrow Agreement.  The General Reserve Escrow
Agreement is an additional Loan Document, and the obligations thereunder are
secured by the Portfolio Mortgages and the other Loan Documents.

 

29.           Event of Default.  Each of the following shall constitute an event
of default (“Event of Default”) hereunder:

 

(a)           Monetary and Performance Defaults.

 

(i)            Failure to make (A) any scheduled Monthly Payment due under the
Portfolio Note (other than the final payment and Prepayment Fee) on or before
the fifth (5th) Business Day after such payment is due, (B) the final payment
and Prepayment Fee under the Portfolio Note when due, whether at maturity, by
reason of acceleration, as part of a prepayment or otherwise, or (C) any
scheduled escrow payment due under any Loan Document within five (5) Business
Days after such payment is due; or

 

(ii)           Breach or default in the performance of any of the other monetary
or non-monetary covenants or agreements of Borrowers contained herein or in any
of the Loan Documents (“Performance Default”), if such Performance Default shall
continue for thirty (30) days or more after written notice to a Borrower from
Lender specifying the nature of the Performance Default; provided, however, that
if such Performance Default is of a nature that it cannot be cured within the
thirty (30) day period, then Borrower shall not be in default so long as
Borrower have commenced and thereafter diligently pursue such cure to completion
and provided further that such cure occurs within a reasonable period of time
but in no event greater one hundred twenty (120) days after the date of the
original written notice of the Performance Default.   Notwithstanding the
foregoing, if the breach or default is one that is defined as an Event of
Default elsewhere in any of the Loan Documents, then Borrower shall not be
entitled to any notice or cure period upon the occurrence of such breach or
default except for such notice and cure periods, if any, as may be expressly
granted in such other defined Event of Default; or

 

(iii)          any Borrower changes its name, its organizational identification
number, if it has one, its type of organization, or its jurisdiction of
organization without giving Lender thirty (30) days’ prior notice.

 

(b)           Bankruptcy, Insolvency, Dissolution.

 

(i)            Any court of competent jurisdiction shall enter an order
(A) adjudicating any Borrower or any general partner of any Borrower bankrupt or
insolvent, (B) appointing a receiver, trustee or liquidator of any of the
Portfolio Properties or of a substantial part of the property of any Borrower or
any general partner of any Borrower, or (C) approving a petition for, or
effecting an arrangement in bankruptcy, or any other

 

38

--------------------------------------------------------------------------------


 

judicial modification or alteration of the rights of Lender or of other
creditors of any Borrower or any general partner of any Borrower, in each case
unless such order is discharged, stayed or dismissed within one hundred and
twenty (120) day; or

 

(ii)           any Borrower or any general partner of any Borrower shall
(A) apply for or consent to the appointment of a receiver, trustee or liquidator
for it or for any of its property, (B) as debtor, file a voluntary petition in
bankruptcy, or petition or answer seeking reorganization or an arrangement with
creditors or to take advantage of any bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute, or an answer
admitting the material allegations of a petition filed against it and any
proceeding under such law, (C) admit in writing an inability to pay its debts as
they mature, or (D) make a general assignment for the benefit of creditors; or

 

(iii)          An involuntary petition in bankruptcy is filed against any
Borrower or any general partner of Borrower and the same is not vacated or
stayed within one hundred and twenty (120) days of the filing date.

 

(c)           Misrepresentation.  Any Borrower makes or furnishes a
representation, warranty, statement, certificate, schedule and/or report to
Lender in or pursuant to any of the Loan Documents that is false or misleading
in any material respect as of the date made or furnished; provided, however,
that if such misrepresentation was unintentional and is susceptible of cure,
Borrower shall have thirty (30) days following written notice from Lender to
cure the same to Lender’s reasonable satisfaction (for purposes of the
foregoing, the term “material respect” shall mean that the information which is
false or misleading, if fairly presented, would reflect a material adverse
change in the value, financial condition or operations of the Prime Borrower
from that which was represented or warranted).

 

(d)           Breach of Due on Sale or Encumbrance Provision.  Any occurrence of
a prohibited Transfer or voluntary encumbrance under Section 16 hereof, except
to the extent otherwise allowed by the Loan Documents.

 

(e)           Other Loan Documents.  An “Event of Default” shall have occurred
under or as defined in any of the Portfolio Notes, the Portfolio Mortgages or
the other Loan Documents after any applicable notice and cure period (if any).

 

(f)            STAG IV Event of Default.  An “Event of Default” shall have
occurred under or as defined in any of the STAG IV Loan Documents.

 

(g)           STAG V Event of Default.  An “Event of Default” shall have
occurred under or as defined in any of the STAG V Loan Documents.

 

30.           Remedies.  If an Event of Default shall occur, Lender shall have
all of the rights and remedies available to it under any one or more or all of
the Portfolio Notes, the Portfolio Mortgages, the other Loan Documents, the STAG
IV Loan Documents and the STAG V Loan Documents, at law, in equity, or by
statute.  No remedy herein conferred upon or reserved to Lender is intended to
be exclusive of any other remedy provided in the Loan Documents, the STAG IV
Loan Documents, the STAG V Loan Documents or by law, but each shall be

 

39

--------------------------------------------------------------------------------


 

cumulative and shall be in addition to every other remedy given under the Loan
Documents, the STAG IV Loan Documents, the STAG V Loan Documents or now or
hereafter existing at law or in equity or by statute.  No delay or omission of
Lender to exercise any right or power accruing upon any Event of Default shall
impair any right or power or shall be construed to be a waiver of any Event of
Default or any acquiescence therein.  Every power and remedy given by any one or
more of the Portfolio Notes, the Portfolio Mortgages, the other Loan Documents,
the STAG IV Loan Documents and the STAG V Loan Documents to Lender may be
exercised separately, successively or concurrently from time to time as often as
may be deemed expedient by Lender.  Lender may exercise its remedies under any
one or more of the Loan Documents, the STAG IV Loan Documents and/or the STAG V
Loan Documents and not under others at its sole discretion.

 

31.           Acceleration Interest.  In addition to any late payment charge
which may be due under the Notes, this Loan Agreement, the Portfolio Mortgages
or any other Loan Document (but without duplication thereof), following an Event
of Default all sums due hereunder or under any other Loan Document shall bear
interest at a rate (the “Default Rate”) equal to the lesser of (a) the interest
rate set forth in the Notes plus four percent (4%) per annum, or (b) the maximum
rate permitted by law, from and after the first to occur of the following
events: (i) if Lender elects to cause the acceleration of the Indebtedness;
(ii) if a petition under Title 11 of the Bankruptcy Code, shall be filed by or
against Borrower or if Borrower shall seek or consent to the appointment of a
receiver or trustee for itself or for any of the Portfolio Properties, file a
petition seeking relief under the bankruptcy or other similar laws of the United
States, any state or any jurisdiction, make a general assignment for the benefit
of creditors, or be unable to pay its debts as they become due; (iii) if a court
shall enter an order, judgment or decree appointing, with or without the consent
of Borrower, a receiver or trustee for any of them or for any of the Portfolio
Properties or approving a petition filed against Borrower which seeks relief
under the bankruptcy or other similar laws of the United States, any state or
any jurisdiction, and any such order, judgment or decree shall remain in force,
undischarged or unstayed, sixty (60) days after it is entered; or (iv) if all
sums due hereunder are not paid on the Maturity Date as set forth in the Note.

 

32.           Late Charge.  If any scheduled Monthly Payment due under the Notes
or scheduled escrow payment is not paid when due, without regard to any notice
and/or grace period, Borrower shall pay to Lender a one-time late charge equal
to the lesser of four percent (4%) of such installment or the maximum amount
allowed by law, as the reasonable estimate by Lender and Borrower of a fair
average compensation for the loss that may be sustained by Lender due to the
failure of Borrower to make timely payments, and such amount shall be secured
hereby, provided that such late charge shall in no event apply to the principal
balance of the Loan at maturity or upon acceleration following an Event of
Default.  Such late charge shall be paid without prejudice to the right of
Lender to collect any other amounts provided to be paid or to declare an Event
of Default under this Loan Agreement or any other Loan Document.

 

33.           Estoppel Certificate.  Borrower, within fifteen (15) days after
written request from Lender, will furnish a signed statement in writing, duly
acknowledged, of the amount then due or outstanding hereunder and whether or
not, to Borrower’s actual knowledge, any offsets or defenses exist against the
Indebtedness, and if so, specifying such offsets and defenses.  Upon request by
Lender, Borrower shall use commercially reasonable efforts to exercise any right
it may have to request an estoppel certificate from any or all of the tenants of
the Portfolio Properties within ten (10) Business Days following Lender’s
reasonable request, provided that so long as there is no uncured Event of
Default, Lender shall not request an estoppel certificate from any tenant more
than once in any twelve (12) month period.

 

34.           Nonrecourse.  No direct or indirect owner of any Borrower, nor any
officer, director, manager, advisor, trustee, employee, agent or representative
of any Borrower,

 

40

--------------------------------------------------------------------------------


 

shall be personally liable for the payment of any Indebtedness due hereunder or
under the other Loan Documents or for the performance of any obligations of any
Borrower hereunder or under the other Loan Documents, nor, except as expressly
provided below in this Section 34, shall any Borrower be personally liable for
such obligations.  Except as provided below, no judgment for the repayment of
the Indebtedness or interest thereon will be enforced against any Borrower
personally or against any property of any Borrower other than the Security and
any other security furnished under the Loan Documents in any action to foreclose
the Portfolio Mortgages or to otherwise realize upon any security furnished
under the Loan Documents or to collect any amount payable hereunder or under the
other Loan Documents.

 

Nothing herein contained, however, shall be construed as prohibiting Lender from
exercising any and all remedies which the Loan Documents permit, including,
without limitation, the right to bring actions or proceedings against any
Borrower and to enter a judgment against any Borrower, so long as the exercise
of any remedy does not extend to execution against or recovery out of any
property other than the Security furnished to Lender under any of the Loan
Documents.

 

Notwithstanding any of the foregoing, except as set forth in this Loan
Agreement:

 

(a)           Borrowers shall be fully and personally liable for the following
acts and omissions to the extent shown below, after any applicable notice and
cure periods (if any) set forth herein or in any applicable Loan Documents:

 

 

ACT OR OMISSION:

 

LIABILITY:

 

 

 

(i)    Any Borrower misappropriates any condemnation or insurance proceeds
attributable to the Real Property,

 

To the extent of such misappropriation;

 

 

 

(ii)   Any Borrower misappropriates any security deposits or reserves
attributable to the Real Property,

 

To the extent of such misappropriation;

 

 

 

(iii)  Any Borrower collects rents in advance in violation of any covenant under
the Loan Documents,

 

To the extent of such rents collected in advance;

 

 

 

(iv)  Any Borrower commits any (1) fraud, (2) intentional and material
misrepresentation, (3) grossly negligent misrepresentation, or (4) physical
waste of the Real Property,

 

To the extent of any remedies available at law or in equity;

 

 

 

(v)   Gross revenues from the Real Property are sufficient to pay any regularly
scheduled payment of the Indebtedness then due and payable, operating and
maintenance expenses (including real estate taxes) then due and payable,

 

To the extent of any funds diverted by any Borrower (or anyone acting on such
Borrower’s behalf) from such payments or expenses during the period six
(6) months prior to Lender’s notice of acceleration through the date Lender
takes title to the Real

 

41

--------------------------------------------------------------------------------


 

ACT OR OMISSION:

 

LIABILITY:

 

 

 

insurance premiums then due and payable, deposits then required to be made into
a reserve account, or other sums then required to be paid by the Loan Documents,
and any Borrower fails to make such payments or deposits when due,

 

Property; and

 

 

 

(vi)  Any Borrower or, to the extent applicable, any tenant under a Lease that
is obligated to maintain insurance pursuant to the terms of such Lease, fails to
maintain the levels, coverages and maximum deductibles of insurance required
under the Loan Documents, to the extent that a casualty or liability occurs or
arises and insurance proceeds would have been available had such insurance been
maintained,

 

In the amount of the loss incurred as the result of such uninsured casualty or
uninsured liability.

 

(b)           There shall be no limitation on or prejudice to the rights of
Lender to proceed against any person or entity, including, without limitation,
any Borrower, or on the exercise of any of Lender’s rights under any indemnity
from Borrower to Lender;

 

(c)           There shall be no limitation on or prejudice to the rights of
Lender to proceed against any entity or person whatsoever, including, without
limitation, any Borrower, with respect to the enforcement of any guarantees of
the Indebtedness or other sums due hereunder or under any of the other Loan
Documents or any part thereof, any master leases, or any similar rights of
payment.

 

35.           Notices.  Any notice, demand, request, statement, consent or other
communication made hereunder shall be in writing, signed by the party giving
such notice, request, demand, statement, consent or other communication, and
shall be deemed to have been properly given when either delivered personally
(whether or not refused by the recipient), delivered to a reputable overnight
delivery service providing a receipt or deposited in the United States mail,
postage prepaid and registered or certified return receipt requested, at the
address set forth below, or at such other address within the continental United
States of America as may have theretofore have been designated in writing.  The
effective date of any notice given as aforesaid shall be the date of personal
service or refusal thereof, one (1) Business Day after delivery to such
overnight delivery service, or three (3) Business Days after being deposited in
the United States mail, whichever is applicable.  For purposes hereof, the
addresses are as follows:

 

42

--------------------------------------------------------------------------------


 

If to Lender:

 

Connecticut General Life Insurance Company

c/o CIGNA Investments, Inc.

900 Cottage Grove Road, Wilde Building

Hartford, CT 06152

Attn:  Debt Asset Management, A4CRI

 

With copies to:

 

CIGNA Corporation

900 Cottage Grove Road, Wilde Building

Hartford, CT  06152

Attn:  Real Estate Law, A5LGL

 

and

 

Nutter, McClennen & Fish, LLP

155 Seaport Boulevard

Boston, Massachusetts 02210-2604

Attn:  Beth H. Mitchell, Esq.

 

If to Borrower:

 

c/o STAG Industrial, Inc.

99 High Street, 28th Floor

Boston, MA 02110

Attn:  Benjamin S. Butcher

 

With copies to:

 

c/o STAG Industrial, Inc.

99 High Street, 28th Floor

Boston, MA 02110

Attn:  General Counsel

 

and

 

DLA Piper LLP (US)

33 Arch Street, 26th Floor

Boston, MA 02110

Attn:  Barbara A. Trachtenberg, Esq.

 

36.           Participation.  Borrowers acknowledge that Lender may sell,
transfer or assign the Portfolio Loan, or any interest therein (whether by the
issuance of participation certificates in private unrated transactions, or in
connection with a securitization of the Portfolio Loan individually or as part
of a pool of loans in a public or private rated transaction, or otherwise).  In
connection therewith, Borrowers agree that Lender shall be entitled to disclose,
as Lender may deem necessary or desirable, to any and all investors, purchasers,
transferees, servicers,

 

43

--------------------------------------------------------------------------------


 

participants, investors, rating agencies or organizations maintaining databases
on the underwriting and performance of commercial mortgage loans, all documents
and information that Lender has or may hereafter acquire relating to the
Portfolio Loan, whether furnished by Borrowers or any guarantor or indemnitor. 
Upon the assignment and assumption of the entire outstanding portion of the
Portfolio Loan, the assigning Lender shall thereafter be released from its
obligations and liability hereunder arising from and after such assignment. 
Borrowers agree that all of the rights and remedies of Lender in connection with
the interest so assigned shall be enforceable against Borrowers by such assignee
with the same force and effect and to the same extent as the same would have
been enforceable by the assigning Lender but for such assignment. 
Notwithstanding anything in Section 38 hereof or any other provision of the Loan
Documents, (a) in no event shall Borrowers bear or be responsible for any costs
of Lender incurred in connection with any assignment, participation,
securitization, syndication or any similar transaction engaged in by Lender in
connection with the Loan and (b) Lender named herein agrees to retain primary
servicing responsibility for the Loan until the expiration of the Advancement
Period, which shall include underwriting the Sites in accordance with
Sections 2.1(b) and 2.2(b) hereof.

 

37.           Cross-Collateralization and Cross-Default.  (a)  Although each of
the Portfolio Properties is granted as additional security for the STAG IV
Indebtedness and the STAG V Indebtedness, and although the properties now or
hereafter securing the STAG IV Indebtedness and/or the STAG V Indebtedness are
granted as additional security for the Indebtedness, Borrower and Lender
acknowledge that the STAG IV Loan and the STAG V Loan (i) mature prior to the
Maturity Date of the Loan (as set forth in the Notes), and (ii) to the extent
provided in the STAG IV Loan Documents and the STAG V Loan Documents, may be
prepaid prior to the Maturity Date of the Loan.  Upon the payment in full of the
STAG IV Loan and/or the STAG V Loan, (1) the Portfolio Properties will cease to
be additional security for the STAG IV Indebtedness and the STAG V Indebtedness,
as applicable, and (2) the properties now or hereafter securing the STAG IV
Indebtedness and/or the STAG V Indebtedness (to the extent the STAG IV
Indebtedness and/or the STAG V Indebtedness have been paid in full) will cease
to be additional security for the Indebtedness.

 

(b)  Lender may, at any time and in Lender’s sole and absolute discretion and at
Lender’s sole cost and expense, elect to amend the Loan Documents to delete all
of the provisions contained therein or herein relating to the
cross-collateralization and cross-default of the Indebtedness with the STAG IV
Indebtedness and/or the STAG V Indebtedness.

 

38.           Lender Costs and Expenses.  Lender agrees that any cost, fee,
expense or other charge (including attorneys’ fees and expenses) for which
Lender seeks or is entitled to reimbursement from Borrowers or any related party
under or in connection with the Loan Documents shall be reasonable in amount,
except that no such limitation shall apply to any cost, fee, expense or other
charge (including attorneys’ fees and expenses) that arise after the occurrence
and continuance of, or are incurred in connection with or as a result of, an
Event of Default.  Whenever a Borrower’s payment of Lender’s attorneys’ fees is
referred to or required in the Loan Documents, such reference to “attorneys’
fees” shall be deemed to refer to the fees and expenses of Lender’s outside
counsel and Lender’s in-house or staff counsel.

 

39.           Further Assurances.  Each Borrower, from time to time, will
execute, acknowledge, subscribe and deliver to or at the direction of Lender
such documents and further assurance as Lender may reasonably require for the
purpose of evidencing, perfecting or confirming the lien and security interest
created by the Portfolio Mortgages or the security to be afforded by the other
Loan Documents, provided that in no case shall any such document or further
assurance materially

 

44

--------------------------------------------------------------------------------


 

increase the obligations or materially decrease the rights of any Borrower under
the Loan Documents.  Without limiting the foregoing and notwithstanding anything
in the Portfolio Mortgages or other Loan Documents to the contrary, Borrowers
hereby jointly and severally defend, indemnify and hold Lender harmless with
respect to any suit or proceeding in which the validity, enforceability or
priority of any such lien or security interest, or both, is endangered or
contested, directly or indirectly.  If Borrowers fail to undertake the defense
of any such claim in a timely manner or, in Lender’s sole determination, fail to
prosecute such defense with due diligence, then, after ten (10) Business Days’
notice to Borrowers, Lender is authorized to take, at the sole expense of
Borrowers, all necessary and proper action in defense of any such claim,
including, without limitation, the retention of legal counsel, the prosecution
or defense of litigation and the compromise or discharge of claims, including
payment of all costs and attorneys’ and paralegals’ fees.  All costs, expenses
and losses, if any, so incurred by Lender, including all attorneys’ and
paralegals’ fees, regardless of whether suit is brought, for all administrative,
trial and appellate proceedings, if any, will constitute advances by Lender as
provided in the Portfolio Mortgages.

 

40.           Continued Existence.  Each Site Borrower shall at all times during
the Term (as defined in the Note) of the Portfolio Loan maintain its legal
existence and qualification to do or transact business in the state in which the
Site it owns is located.  So long as any portion of the Portfolio Loan remains
outstanding, each Borrower will provide Lender with thirty (30) days’ prior
written notice of any change in such Borrower’s name, organizational
identification number, state of organization or, if any individual, principal
residence.

 

41.           Rights Personal to Borrowers.  The rights granted to Borrowers in
this Loan Agreement shall be personal to Borrowers and shall not inure to the
benefit of any subsequent owner of any of the Portfolio Properties, except in
the case of a transfer permitted in accordance with the terms of the Loan
Documents.

 

42.           Master Loan Agreement Governs.  In the event of any conflict or
inconsistency between the terms and provisions hereof and those of any of the
other Loan Documents (including, without limitation, the Commitment), the terms
and provisions hereof shall govern and control to the extent of such conflict or
inconsistency.

 

43.           Miscellaneous.

 

(a)           Amendment and Waiver.  This Agreement may not be amended except by
a writing signed by Lender and Borrowers, nor shall observance of any term of
this Agreement be waived except with the written consent of the Lender.

 

(b)           Governing Law.  Except as may be otherwise expressly provided in
this Loan Agreement or in any other Loan Document, all claims relating, in any
way, to the negotiation and/or consummation of the Portfolio Loan, Lender’s
relationship with Borrower in connection with the Portfolio Loan and/or the
performance of any obligation under this Loan Agreement or any of the other Loan
Documents shall in all respects be governed, construed, applied and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts (the
“State”) without regard to principles of conflicts of law.  Notwithstanding the
foregoing choice of law:

 

(i)                                     the procedures governing the creation,
perfection and priority of the liens pertaining to the Security and the
enforcement by Lender of its rights and remedies under the Portfolio Mortgages
and the other Loan Documents with respect to the Security, including without
limitation, actions for foreclosure, for injunctive relief or for appointment of
a receiver, shall be governed by the laws of the state where the Security is
located; and

 

45

--------------------------------------------------------------------------------


 

(ii)                                  Lender shall comply with applicable law in
the state where the Security is located to the extent required by the law of
such jurisdiction in connection with the foreclosure of the liens created by the
Portfolio Mortgages and the other Loan Documents with respect to the Security.

 

Nothing contained herein or in any provisions of the other Loan Documents shall
be construed to provide that the substantive law of the state where the Security
is located shall apply to any parties’ rights and obligations under any of the
Loan Documents, which, except as expressly provided above, are and shall
continue to be governed by the substantive law of the State.  In addition, the
fact that portions of the Loan Documents may include provisions drafted to
conform to the law of the state where the Security is located is not intended,
nor shall it be deemed, in any way, to derogate the parties’ choice of law as
set forth or referred to in this Loan Agreement or in the other Loan Documents. 
The parties further agree that, subject to clauses (a) and (b) above, Lender may
enforce its rights under the Loan Documents, including, without limitation, its
rights to sue Borrower or to collect any outstanding Indebtedness in accordance
with the State law.

 

Borrower hereby consents to personal jurisdiction in any state or federal court
located within the State, as well as to the jurisdiction of all courts from
which an appeal may be taken from the courts within the State, for the purposes
of any suit, action or other proceeding arising out of, or with respect to, any
of the Loan Documents, the negotiation and/or consummation of the Portfolio
Loan, Lender’s relationship with Borrower in connection with the Portfolio Loan
and/or the performance of any obligation or the exercise of any remedy under any
of the Loan Documents, and expressly waives any and all objections it may have
as to venue in any of such courts.

 

(c)           Waivers.  With respect to the cross-collateralization of all or
any portion of the Indebtedness and the cross-collateralization of the
Indebtedness with the STAG IV Indebtedness and the STAG V Indebtedness as
provided in this Loan Agreement, each Borrower hereby acknowledges that it is
receiving a direct and substantial benefit from the Portfolio Loan, as a whole,
and is receiving fair and adequate consideration for granting the Portfolio
Mortgages to secure the entire Indebtedness, the STAG IV Indebtedness and the
STAG V Indebtedness, and each Borrower waives any right to require Lender to: 
(i) proceed against any other Borrower or STAG IV Site Borrower or STAG V Site
Borrower regarding any of the Indebtedness or the STAG IV Indebtedness or the
STAG V Indebtedness, or (ii) pursue any other remedy in Lender’s power
whatsoever.  Each Borrower waives any defenses to the enforceability of this
Loan Agreement, including, without limitation, by reason of any disability or
other defense of any other Borrower or STAG IV Site Borrower or STAG V Site
Borrower.  Until the complete payment and performance of all of the Indebtedness
and the STAG IV Indebtedness and the STAG V Indebtedness, each Borrower hereby
waives any right of subrogation arising against any other Borrower or any STAG
IV Site Borrower or any STAG V Site Borrower in connection with the payment
and/or performance of the Indebtedness, the STAG IV Indebtedness and/or the STAG
V Indebtedness and Lender’s enforcement of any rights and remedies hereunder. 
Each Borrower also hereby waives any right to enforce any remedy which Lender
now has or may hereafter have against any other Borrower or STAG IV Site
Borrower or STAG V Site Borrower, and hereby waives any benefit of rights to
participate in any security now or hereafter held by Lender.  Each Borrower
hereby waives any right or claim of right to cause a marshalling

 

46

--------------------------------------------------------------------------------


 

of the assets of any other Borrower or STAG IV Site Borrower or STAG V Site
Borrower.  No delay on the part of Lender in the exercise of any right, power or
privilege under any documentation with any Borrower hereunder or any STAG IV
Site Borrower or any STAG V Site Borrower shall operate as a waiver of any such
privilege, power or right.  Each Borrower hereby waives notice of acceptance
hereof and reliance hereon, notice of any action taken or omitted by Lender in
reliance hereon, suretyship defenses, presentment, demand, protest, notice of
nonpayment, notice of dishonor, protest of any dishonor, notice of protest and
giving notice of:

 

(X)          any default by any other Borrower or STAG IV Site Borrower or STAG
V Site Borrower under any of the applicable Loan Documents or STAG IV Loan
Documents or STAG V Loan Documents or the assertion of any right of Lender
thereunder or hereunder;

 

(Y)           all other notices (except as otherwise expressly provided in the
Loan Documents or the STAG IV Loan Documents or the STAG V Loan Documents) in
connection with the delivery, acceptance, performance, default or enforcement of
the payment and performance of the Indebtedness or the STAG IV Indebtedness or
the STAG V Indebtedness; and

 

(Z)           notices of the existence, creation or incurring of new or
additional indebtedness, liabilities, covenants, obligations or agreements which
shall be included in the Indebtedness.

 

(d)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same agreement.

 

(e)           Severability.  All provisions contained in this Agreement are
severable and the invalidity or unenforceability of any provision shall not
affect or impair the validity or enforceability of the remaining provisions of
this Agreement.

 

(f)            Headings.  The descriptive headings of the Sections of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

(g)           Loan Documents.  This Loan Agreement shall constitute one of the
Loan Documents.

 

(h)           Joint and Several Obligations.  All obligations of Borrowers
hereunder or under the Portfolio Notes, the Portfolio Mortgages, any of the
other Loan Documents, any of the STAG IV Loan Documents and any of the STAG V
Loan Documents shall be the joint and several obligations of Prime Borrower and
every Site Borrower.

 

(i)            WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY AS TO ANY MATTER ARISING OUT OF OR
CONCERNING THE SUBJECT MATTER OF THIS LOAN AGREEMENT.

 

47

--------------------------------------------------------------------------------


 

(j)            Business Days.  As used herein or in any other Loan Document, the
term “Business Day” means any day other than (i) a Saturday, Sunday or federal
or state holiday or any day on which the U.S. Postal Service offices are closed
for business in Hartford, Connecticut or Boston, Massachusetts, or both, (ii) a
day on which banking institutions in Boston, Massachusetts and/or Hartford,
Connecticut are obligated or authorized by law or executive action to be closed
to the transaction of normal banking business, or (iii) a day on which
governmental functions in the Boston, Massachusetts and/or Hartford, Connecticut
are interrupted because of extraordinary events such as hurricanes, blizzards,
power outages or acts of terrorism.  Whenever the time of performance of any
obligation under this Agreement or any other Loan Document falls on a day that
it not a Business Day, the time for performance shall be extended until the next
Business Day.

 

*              *              *              *              *

 

[Signature Page Follows]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Loan Agreement has been executed as of the date first
above written.

 

 

PRIME BORROWER:

 

 

 

STAG GI INVESTMENTS HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

Benjamin S. Butcher, President

 

49

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY, a Connecticut Corporation

 

 

 

By:

CIGNA INVESTMENTS, INC.,

 

 

Its Authorized Agent

 

 

 

 

 

 

 

 

By:

/s/ Michael Q. Doyle

 

 

 

Name:  Michael Q. Doyle

 

 

 

Title:  Managing Director

 

50

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF
PORTFOLIO PROPERTIES

 

(CITY, STATE)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SCHEDULE OF LOAN DOCUMENTS

 

GENERAL

 

Master Loan Agreement

Real Estate Tax Escrow Account

General Reserve Escrow Account

Environmental Indemnification Agreement

 

SITES

 

(CITY, STATE)

 

Note A

Mortgage, Security Agreement and Fixture Filing

Assignment of Rents and Leases

UCC Financing Statement

Subordination, Non-Disturbance and Attornment Agreement

Agreement to Perform Closing Obligations

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LEASE ESTOPPEL CERTIFICATE

 

Landlord:

 

Tenant:

 

Tenant Trade Name:

 

Lender: Connecticut General Life Insurance Company

 

New Landlord:

 

Premises:

 

Area:                                     Sq.Ft.            Lease Date:
                                           

 

The undersigned Tenant of the above-referenced lease (the “Lease”) hereby
ratifies the Lease and certifies to Landlord, to Lender as mortgagee of the Real
Property of which the premises demised under the Lease (the “Premises”) is a
part and to New Landlord, as purchaser of the Premises and any other purchaser
or potential purchaser, as follows:

 

1.                                      That the term of the Lease commenced on
                                  , 20      and the Tenant is in full and
complete possession of the Premises and has commenced full occupancy and use of
the Premises, such possession having been delivered by the original landlord and
having been accepted by the Tenant.

 

2.                                      That the Lease calls for monthly rent
installments of $                       to date and that the Tenant is paying
monthly installments of rent of $                      which commenced to accrue
on the                  day of                         , 20      .

 

3.                                      That no advance rental or other payment
has been made in connection with the Lease, except rental for the current month,
there is no “free rent” or other concession under the remaining term of the
lease and the rent has been paid to and including                      ,
20     .

 

4.                                      That a security deposit in the amount
$                            is being held by Landlord, which amount is not
subject to any set-off or reduction or to any increase for interest or other
credit due to Tenant.

 

5.                                      That all obligations and conditions
under said Lease to be performed to date by Landlord or Tenant have been
satisfied, free of defenses and set-offs including all construction work in the
Premises.

 

--------------------------------------------------------------------------------


 

6.                                      That the Lease is a valid lease and in
full force and effect and represents the entire agreement between the parties;
that there is no existing default on the part of the Landlord or the Tenant in
any of the terms and conditions thereof and no event has occurred which, with
the passing of time or giving of notice or both, would constitute an event of
default; and that said Lease has:  (initial one)

 

(    ) not been amended, modified, supplemented, extended, renewed or assigned.

 

(    ) been amended, modified, supplemented, extended, renewed or assigned as
follows by the following described agreements:

 

 

 

 

7.                                      That the Lease provides for a primary
term of                          months; the term of the Lease expires on the
                   day of                       20     ; and that:

 

(initial all applicable subparagraphs)

 

(    ) neither the Lease nor any of the documents listed above in Paragraph 6,
if any, contain an option for any additional term or terms or an option to
terminate the Lease prior to the expiration date set forth above.

 

(    ) the Lease and/or the documents listed above in Paragraph 6 contain an
option for                       additional term(s) of                      
year(s) and                       months(s) (each) at a rent to be determined as
follows:    

 

 

 

 

(    ) the Lease and/or the documents listed above in Paragraph 6 contain an
option to terminate the lease prior to the date set forth above as follows:

 

 

 

 

8.                                     That Landlord has not rebated, reduced or
waived any amounts due from Tenant under the Lease, either orally or in writing,
nor has Landlord provided financing for, made loans or advances to, or invested
in the business of Tenant.

 

C-2

--------------------------------------------------------------------------------


 

9.                                     That, to the best of Tenant’s knowledge,
there is no apparent or likely contamination of the Real Property or the
Premises by Hazardous Materials, and Tenant does not use, nor has Tenant
disposed of Hazardous Materials in violation of Environmental Laws on the Real
Property or the Premises.

 

10.                               That there are no actions, voluntary or
involuntary, pending against the Tenant under the bankruptcy laws of the United
States or any state thereof.

 

11.                               That this certification is made knowing that
Lender, Landlord and New Landlord are relying upon the representations herein
made.

 

 

Tenant:

 

 

By:

 

 

 

Name:

 

Title:

 

The undersigned New Landlord hereby ratifies the Lease and, certifies to Lender
that, to the best of its knowledge, the foregoing is true, correct and complete
in all material respects.

 

New Landlord:

 

By:

 

 

 

Name:

 

Title:

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SNDA

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

Tenant Name:

 

Trade Name:  

 

Room/Unit No.:

 

THIS AGREEMENT is dated the             day of
                                       , 20   , and is made by and among
CONNECTICUT GENERAL LIFE INSURANCE COMPANY, having an address c/o CIGNA
Investments, Inc., Wilde Building, A4-CR1, 900 Cottage Grove Road, Hartford,
Connecticut  06152, Attn:  Debt Asset Management (“Mortgagee”),
                                           , d/b/a
                                       , having an address of
                                           (“Tenant”), and
                                                 , having an address of
                                                 (“Landlord).

 

RECITALS:

 

A.            Tenant has entered into a lease (“Lease”) dated
                                        with
                                        as lessor (“Landlord”), covering the
premises known as                                         (the “Premises”)
within the property known as                                        , more
particularly described as shown on Exhibit A, attached hereto (the “Real
Property”).

 

B.            Mortgagee has agreed to make or has made a mortgage loan in the
amount of                                         to Landlord, secured by a
mortgage of the Real Property (the “Mortgage”), and the parties desire to set
forth their agreement herein.

 

NOW, THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.             The Lease and all extensions, renewals, replacements or
modifications thereof are and shall be subject and subordinate to the Mortgage
and all terms and conditions thereof insofar as it affects the Real Property of
which the Premises form a part, and to all renewals, modifications,
consolidations, replacements and extensions thereof, to the full extent of
amounts secured thereby and interest thereon.

 

--------------------------------------------------------------------------------


 

2.             Tenant shall attorn to and recognize any purchaser at a
foreclosure sale under the Mortgage, any transferee who acquires the Premises by
deed in lieu of foreclosure, and the successors and assigns of such
purchaser(s), as its landlord for the unexpired balance (and any extensions, if
exercised) of the term of the Lease on the same terms and conditions set forth
in the Lease.

 

3.             If it becomes necessary to foreclose the Mortgage, Mortgagee
shall neither terminate the Lease nor join Tenant in summary or foreclosure
proceedings for the purpose of terminating the Lease so long as Tenant is not in
default under any of the terms, covenants, or conditions of the Lease beyond any
applicable notice and cure periods.

 

4.             If Mortgagee succeeds to the interest of Landlord under the
Lease, Mortgagee shall not be: (a) liable for the return of any security deposit
unless such deposit has been delivered to Mortgagee by Landlord or is in an
escrow fund available to Mortgagee, (b) bound by any rent or additional rent
that Tenant might have paid for more than the current month to any prior
landlord (including Landlord), (c) bound by any amendment, modification, or
termination of the Lease made without Mortgagee’s prior written consent (which
consent shall not be unreasonably withheld or delayed), or (d) personally liable
under the Lease, Mortgagee’s liability thereunder being limited to its interest
in the Real Property.

 

5.             This Agreement shall be binding on and shall inure to the benefit
of the parties hereto and their successors and assigns.

 

6.             Tenant shall give Mortgagee, by commercial overnight delivery
service, a copy of any notice of default served on Landlord at the same time
such notice is sent to the Landlord, addressed to Mortgagee at Mortgagee’s
address set forth above or at such other address as to which Tenant has been
notified in writing.  Mortgagee shall have the right, but not the obligation, to
cure such default within the time period specified in the Lease.

 

7.             Landlord has agreed under the Mortgage and other loan documents
that rentals payable under the Lease shall be paid directly by Tenant to
Mortgagee upon default by Landlord under the Mortgage.  After receipt of notice
from Mortgagee to Tenant, at the address set forth above or at such other
address as to which Mortgagee has been notified in writing, that rentals under
the Lease should be paid to Mortgagee, Tenant shall pay to Mortgagee, or at the
direction of Mortgagee, all monies due or to become due to Landlord under the
Lease.  Tenant shall have no responsibility to ascertain whether such demand by
Mortgagee is permitted under the Mortgage, or to inquire into the existence of a
default.  Landlord hereby waives any right, claim, or demand it may now or
hereafter have against Tenant by reason of such payment to Mortgagee, and any
such payment shall discharge the obligations of Tenant to make such payment to
Landlord.

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed these presents as of the
day and year first above written.

 

 

WITNESSES:

 

MORTGAGEE:

 

 

 

 

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

 

 

 

 

 

 

By:

CIGNA Investments, Inc., its authorized representative

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

By:

 

Name:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Name:

 

 

 

 

 

 

 

 

 

Its:

 

Name:

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Name:

 

 

 

 

 

 

 

 

Its:

 

Name:

 

 

 

 

D-3

--------------------------------------------------------------------------------


 

STATE OF CONNECTICUT

 

 

 

ss.      Bloomfield

COUNTY OF HARTFORD

 

 

 

On this, the      day of             , 20  , before me, the undersigned officer,
personally appeared                        , who acknowledged himself to be the
                     of CIGNA Investments, Inc., authorized representative for
Connecticut General Life Insurance Company, and signed the foregoing instrument
for the purposes therein contained as his free act and deed and the free act and
deed of such entity.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal the day and year
aforesaid.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

STATE OR COMMONWEALTH OF                 

COUNTY OF                                

 

On this, the       day of                 , 20   , before me, the undersigned
officer, personally appeared                        , who acknowledged
himself/herself to be the                              of
                           , and signed the foregoing instrument for the
purposes therein contained as his/her free act and deed and the free act and
deed of such entity.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal the day and year
aforesaid.

 

 

 

 

Notary Public

 

My Commission Expires:

 

D-4

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF SUFFOLK

 

On this, the       day of                 , 20   , before me, the undersigned
officer, personally appeared                        , who acknowledged
himself/herself to be the                              of
                           , and signed the foregoing instrument for the
purposes therein contained as his/her free act and deed and the free act and
deed of such entity.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal the day and year
aforesaid.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

D-5

--------------------------------------------------------------------------------


 

Exhibit A

 

D-6

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SURVEY REQUIREMENTS

 

The following information should be included on the Survey:

 

1.             Scale

2.             Date

3.             North arrow

4.             Legend

5.             Encroachments

6.             Adjoining street, road highway, alleys, right-of-way lines,
names, right-of-way width, and distance to property.

7.             All points of reference should be tied to an identifiable
monument or intersection of streets.

8.             Delineate all improvements in place and show their measurements:

 

(a)

Boundaries (all property line deflection points must have an iron pin set in
place). All boundary distances should be expressed in feet and hundredths of
feet, all courses in degrees, minutes and seconds.

(b)

Utilities (including connecting lines to this project from public utility
lines).

(c)

Pavement and paved parking area, including size and number of spaces (please
shade edges and show parking space lines).

(d)

Walkways (please “dot” concrete).

(e)

Ingress and egress (curb cuts and driveways).

(f)

Buildings, signs, structures.

 

9.             Building set-back lines shown on property (as defined by local
zoning entity, plat map and/or restrictive covenants) and any other building
restrictions including the volume and page number if recorded.

10.           Lot, block or square designation, if applicable, and written legal
description by metes and bounds on the survey plat.

11.           Location and dimensions (with same information as boundaries) of
all easements or encroachments identified in the Title Report together with
complete recording information.

12.           Identification of all abutting owners, lot numbers and names of
subdivisions.

13.           Section, township and range if applicable.

14.           Street address (of each building).

15.           Area of land and area of buildings; and distance of buildings to
boundary of property and to building line.

16.           Height of all buildings.

17.           Vicinity sketch showing closest thoroughfare intersection.

18.           The point of beginning of description (labeled on plat map).

19.           True point of beginning of description (labeled on plat map).

20.           Certification of “True and Correct” survey by surveyor to include
this terminology:

 

“The undersigned hereby certifies to Connecticut General Life Insurance Company,
(name of partnership) and (name of title company), as of the date hereof, that
this survey correctly shows, on the basis of a field transit survey and in
accordance with the current Minimum Standard Detail Requirements of Land Title
Survey jointly established and adopted by ALTA and ACSM: (i) a fixed and
determinable position and location of the

 

--------------------------------------------------------------------------------


 

land described thereon (including the position of the point of beginning);
(ii) the location of all buildings, structures and other improvements situated
on the land; and (iii) all driveways or other cuts in the curbs along any street
upon which the land abuts.  Except as shown on said print of survey there are no
visible easements or rights of way affecting the land or other easements or
rights of way of which the undersigned has been advised or which are of record
nor, except as shown, are there any building restriction or set back lines,
party walls, encroachments or overhangs of any improvements upon any easements,
rights of way or adjacent land, or encroachments by improvements located on
adjacent land upon the described land.  The print of survey reflects boundary
lines of the described land which “close” by engineering calculation.

 

21.           Surveyor’s seal or stamp clearly showing registration number.

22.           Original surveyor’s signature on all copies of survey.

23.           Chart of curve data/information to support length of curves used
on survey.

24.           Curve tangent points indicated on survey lines.

25.           Reference baseline for azimuth used.

26.           Note whether survey has been balanced and adjusted.

27.           Note whether a title report was used in defining easements and
other recordings.

28.           Field notes on survey if applicable.

29.           Indicate on survey, at all survey line deflections, whether the
survey monument was found or set; such as, “Found Iron Pin” or “Iron Pin Set”.

30.           State whether or not the property appears in any Flood Insurance
Boundary Map, and if so, further state map number and whether or not the
property appears to be in the “Flood Hazard Area” shown on that map.

 

Title and/or improvements may necessitate other requirements.

 

A second sheet to the survey may be added, should it become too crowded or
complex to show everything on one sheet.  Both sheets should show buildings,
roads and paved areas.

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SURVEYOR’S CERTIFICATE

 

“The undersigned hereby certifies to Connecticut General Life Insurance Company,
(name of partnership) and (name of title company), as of the date hereof, that
this survey correctly shows, on the basis of a field transit survey and in
accordance with the current Minimum Standard Detail Requirements of Land Title
Survey jointly established and adopted by ALTA and ACSM: (i) a fixed and
determinable position and location of the land described thereon (including the
position of the point of beginning); (ii) the location of all buildings,
structures and other improvements situated on the land; and (iii) all driveways
or other cuts in the curbs along any street upon which the land abuts.  Except
as shown on said print of survey there are no visible easements or rights of way
affecting the land or other easements or rights of way of which the undersigned
has been advised or which are of record nor, except as shown, are there any
building restriction or set back lines, party walls, encroachments or overhangs
of any improvements upon any easements, rights of way or adjacent land, or
encroachments by improvements located on adjacent land upon the described land. 
The print of survey reflects boundary lines of the described land which “close”
by engineering calculation.”

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF OPINIONS

 

As of           , 20   

 

Connecticut General Life Insurance Company

c/o CIGNA Investments, Inc.

Wilde Building, A4-CR1

900 cottage Grove Road

Hartford, Connecticut   06152

 

Re:

 

$65,000,000 loan (the “Loan”) from Connecticut General Life Insurance Company
(“Lender”) to the Borrowers (as defined below)

 

Ladies and Gentlemen:

 

We have acted as special counsel for (i) each of the entities listed on the
attached Exhibit A-1 (each a Borrower and collectively, the “Borrowers”), and
(ii) each of the entities listed on the attached Exhibit A-2 (each a “Manager”
and collectively, the “Managers”), in connection with the amendment of the
Loan.  Collectively, the Borrowers and the Managers are referred to as the
“Parties.”

 

In connection with this opinion we have reviewed the following documents:

 

1.             The documents evidencing the Loan listed on the attached
Exhibit B (the “Existing Loan Documents”) and the documents amending the Loan
listed on the attached Exhibit B-1 (the “Additional Advance Documents,” and the
Existing Loan Documents as amended or affected by the Additional Advance
Documents, the “Loan Documents”);

 

2.             The Governmental Certificates regarding the organization of the
Parties attached as Exhibit C and certain entity documents listed on the
attached Exhibit D (collectively, the “Organizational Documents”); and

 

3.             The Opinion Certificate attached hereto as Exhibit E (the
“Opinion Certificate”).

 

In addition to the above we have also examined and relied on as to matters of
fact the representations and warranties contained in the Loan Documents, the
Organizational Documents, the Opinion Certificate, and certificates or
statements of public officials and officers of the

 

--------------------------------------------------------------------------------


 

Parties and we have made no independent review or investigation of these or any
other matters. Whenever in this opinion reference is made to our “knowledge”,
such knowledge is based upon information obtained from the documents and
certificates referred to above and is limited to the actual knowledge of the
attorneys in our firm who are actively involved in representing the Parties in
connection with this transaction.  No opinion is being expressed as to the
effect of any event, fact or circumstance of which we have no actual knowledge. 
Although we represent the Parties in connection with this transaction, we call
to your attention that our engagement has been limited to specific matters as to
which we have been consulted.

 

In examining all documents, we have assumed the competency of all signatories,
the genuineness of all signatures, other than signatures on behalf of the
Parties, the authenticity of all documents submitted to us as originals, the
conformity to the originals of all documents furnished to us as copies and the
accuracy and completeness of all documents.

 

Our opinions as to the legal existence and good standing of the Parties are
based solely on the Governmental Certificates referred to in Exhibit C and are
limited accordingly.  As to all such matters, our opinions are rendered as of
the respective dates of such Governmental Certificates.

 

We have assumed that (i) the Loan Documents have been duly authorized, executed
and delivered by the parties thereto (other than the Parties), are within their
respective powers, and are their legal, valid and binding obligation(s) and that
such parties are in compliance with all applicable laws, rules and regulations
governing the conduct of their respective businesses and this transaction,
(ii) the Loan Documents will be enforced in circumstances and in a manner which
are commercially reasonable, (iii) the parties to the Loan Documents (other than
the Parties) are not subject to any statute, rule or regulation or any
impediment that requires them, or the Parties, to obtain the consent or to make
any declaration or filing with any governmental authority or any other person in
connection with the transactions contemplated, (iv) the correct name of the
Lender is Connecticut General Life Insurance Company, (v) that there has not
been any mutual mistake of fact or understanding, fraud, duress, coercion, or
undue influence with respect to the Loan Documents; and (vi) that all applicable
Loan Documents will be duly and correctly filed, indexed and recorded at the
appropriate public records, with all applicable fees and charges paid.

 

Our opinions are subject to the qualifications that the legality, validity,
binding effect or enforceability of the Loan Documents are, or may be, subject
to limitations on account of (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer and other law,
including decisional law, heretofore or hereafter affecting the rights and
remedies of debtors, creditors and secured parties generally and to general
equitable principles; (ii) the exercise of judicial discretion and/or principles
of equity and of public policy including without limitation to availability of
specific performance or other injunctive relief; (iii) provisions in the nature
of penalties, forfeitures, waivers, rights of set off, exculpatory provisions,
indemnification and contribution provisions, and self-help rights including
rights allowing the Lender to act for or on behalf of the Borrower; (iv) such
duties as creditors and secured parties may have to act in good faith and in a
commercially reasonable manner and (v) provisions purporting to confer, waive or
consent to the jurisdiction of any court.  Requirements in the Loan Documents
specifying that provisions may only be waived in writing

 

G-2

--------------------------------------------------------------------------------


 

or that written consents are required may not be enforceable to the extent that
an oral agreement or an implied agreement by trade practice or course of conduct
has been created modifying any provision of such documents.  In addition, to the
extent that any mortgage, deed of trust, assignment of leases, or similar
security instrument is governed in whole or in part by the law of a state other
than Massachusetts, we express no opinion with respect to the enforceability of
such instruments under the law of such other state, and our opinions as to the
enforceability of any such security instrument under Massachusetts law are
further limited to the extent such enforcement would be inconsistent with the
laws of the state in which the applicable property is located.

 

We express no opinion herein as to the laws of any state or jurisdiction other
than the federal laws of the United States of America, the laws of The
Commonwealth of Massachusetts, the Delaware Limited Liability Company Act, all
as in effect on the date hereof.  The attorneys participating in the preparation
and issuance of this opinion are not authorized or qualified to practice in the
State of Delaware, and our opinions with respect to the Delaware Limited
Liability Company Act are based on our reasonable familiarity with such laws as
a result of our prior involvement in transactions concerning such laws.  We
express no opinion except as expressly stated in this letter.  Without limiting
the foregoing, we express no opinion as to: (i) title to or ownership of any
real or personal property or the existence, priority, or perfection of any
security interest, lien or encumbrance, (ii) the compliance of the properties
now or hereafter with applicable health, safety, zoning, building,
environmental, pollution or other laws or regulations, or (iii) the application
of choice of law or conflicts of law principles or the enforceability of any
choice of law and/or governing law provisions of the Loan Documents.

 

In addition, we call your attention to the following:

 

(i)            the effectiveness of UCC financing statements generally lapses
five years from the date of filing unless continuation statements are properly
filed within six months prior to such lapse in accordance with Section 9-515 of
Article 9 of the UCC;

 

(ii)           continued perfection of security interests may require the filing
of new appropriate financing statements or of amendments to financing statements
in the event of a change of the name, location, or legal identity or structure
of a debtor, or, in certain cases, a change in the location of collateral;

 

(iii)          under certain circumstances described in Section 9-315 of
Article 9 of the UCC, perfection of and the rights of a secured party to enforce
a security interest in proceeds of collateral may be limited.

 

Further, Section 552 of the United States Bankruptcy Code (11 U.S.C. §552)
limits the extent to which property acquired by a debtor after the commencement
of a case under the Bankruptcy Code may be subject to a lien resulting from any
security agreement entered into by the debtor before the commencement of the
case.

 

Based upon and subject to the assumptions, limitations and qualifications set
forth in this letter, it is our opinion that:

 

1.          The Borrowers are duly organized and validly existing Delaware
limited liability

 

G-3

--------------------------------------------------------------------------------


 

companies, are in good standing in Delaware, and each has the full power,
authority and legal right to enter into and perform the transactions
contemplated for each of them by the Additional Advance Documents to which it is
a signatory.

 

2.          The Managers are duly organized and validly existing Delaware
limited liability companies and are in good standing in Delaware, and the
Managers have the full power, authority and legal right to enter into and
perform the transactions contemplated for each of them by the Additional Advance
Documents to which it is a signatory.

 

3.          Each of the Additional Advance Documents has been duly and validly
authorized, executed, acknowledged (if appropriate) and delivered by and on
behalf of each of the Parties that is a party thereto.  To the extent governed
by Massachusetts law, each of the Loan Documents is the legal, valid and binding
obligation of each of the applicable Parties that is a party thereto, and is
enforceable against each such party thereto in accordance with its terms.

 

4.          The execution and delivery of the Additional Advance Documents by
each of the Borrowers and the Managers that is a signatory thereto do not, and
the performance by each of the Borrowers and the Managers of their respective
obligations under the Loan Documents will not, contravene or result in a breach
of (a) any provision of the respective Organizational Documents of each of the
Borrowers or the Managers, or (b) any presently existing provision of the laws
of The Commonwealth of Massachusetts or of federal law to which any of the
Borrowers or the Managers are subject, or (c) to our knowledge, any order, writ,
injunction, determination, decree or judgment specifically naming and binding
upon any of the Borrowers or the Managers, or (d) to our knowledge, any
agreement executed by and binding upon any of the Borrowers or the Managers.

 

5.             Under existing provisions of law, no authorization or approval of
any governmental authority of The Commonwealth of Massachusetts or of the United
States of America is necessary in connection with the valid execution and
delivery by the Borrowers or the Managers of the Additional Advance Documents.

 

[balance of page left blank]

 

G-4

--------------------------------------------------------------------------------


 

This opinion is limited to the matters stated herein and except as otherwise
indicated herein, the opinions expressed are given as of the date hereof and we
disclaim any obligation to advise you, and no opinion may be inferred beyond the
matters expressly stated, in the event of changes in applicable law or facts or
if additional information is brought to our attention.  This opinion is provided
to you as a legal opinion only and not as a guaranty or warranty of the matters
discussed.  No portion of this opinion may be quoted or in any other way
published without the prior written consent of the undersigned.  Further, this
opinion may be relied upon only by the addressee hereof, its legal counsel and
its permitted successors and assigns under the Loan Documents.

 

 

Very truly yours,

 

 

 

[BORROWER’S COUNSEL]

 

Exhibit A-1

 

List of Borrowers

Exhibit A-2

 

List of Managers

Exhibit B

 

List of Existing Loan Documents

Exhibit B-1

 

List of Additional Advance Documents

Exhibit C

 

Governmental Certificates

Exhibit D

 

Entity Documents

Exhibit E

 

Opinion Certificate

 

G-5

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Borrowers

 

G-6

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Managers

 

STAG GI Investments Holdings, LLC, in its capacity as member-manager of each of
the other Borrowers.

 

STAG Industrial Operating Partnership L.P., in its capacity as member-manager of
Prime Borrower.

 

STAG Industrial GP, LLC, as general partner of STAG Industrial.

 

G-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Existing Loan Documents

 

*All documents dated as of                          , 2011 unless otherwise
noted below

 

1.                                       Master Loan Agreement by and among STAG
GI Investments Holdings, LLC (“Prime Borrower”), and Lender.

 

2.                                       Real Estate Tax Escrow Agreement by and
among Borrower and Lender.

 

3.                                       General Reserve Escrow Agreement by and
among Borrower and Lender.

 

4.                                       Environmental Indemnification Agreement
by Borrower to Lender.

 

5.                                       Agreement to Perform Closing
Obligations by Borrower to Lender.

 

[List any previous amendments to the Loan Documents]

 

G-8

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

Additional Advance Documents

 

*All documents dated as of the date hereof unless otherwise noted below

 

1.                                           Omnibus Amendment to Loan Documents
by and among Borrowers and Lender.

 

2.               Promissory Note      made by Prime Borrower and New Borrower to
the order of Lender.

 

3.               Deed of Trust/Mortgage, Security Agreement and Fixture Filing
by New Borrower for the benefit of Lender.

 

4.               Assignment of Rents and Leases by New Borrower for the benefit
of the Lender.

 

5.               Subordination, Non-Disturbance and Attornment Agreement by and
among New Borrower, Lender and the tenant of the Portfolio Property owned by New
Borrower.

 

6.               UCC Financing Statement naming New Borrower as the debtor and
Lender as the secured party.

 

7.               Agreement to Perform Closing Obligations by New Borrower to
Lender.

 

G-9

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Governmental Certificates

 

G-10

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Entity Documents

 

G-11

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Opinion Certificate

 

CERTIFICATE REGARDING

CERTAIN MATTERS COVERED IN LEGAL OPINION

 

(CIGNA Financing)

 

As of          , 20   

 

Reference is made that certain opinion letter to be issued by                 
(the “Borrowers’ Counsel”) on or about the date hereof (the “Opinion Letter”) in
favor of Connecticut General Life Insurance Company (“Lender”).  Capitalized
terms used herein without definition have the meanings given to them in the
Opinion Letter.

 

The undersigned is an authorized signatory of the Borrowers.  The undersigned
submits the following certifications in connection with Borrowers’ Counsel
issuance of the Opinion Letter with respect to an amendment of an existing loan
of up to $65,000,000 (the “Loan”) made to the Borrowers (and Site Borrowers (as
defined in the Loan Agreement)) by Lender, secured or to be secured by those
certain properties listed on Exhibit A hereto (each a “Property”, and
collectively, the “Properties”).  In connection with the Opinion Letter, the
undersigned hereby certifies to Borrowers’ Counsel, for its reliance, the truth,
accuracy and completeness of the following matters, to the extent relating to
factual questions:

 

1.                                       The Organizational Documents are the
only documents creating or governing the internal affairs of the Parties.  The
Organizational Documents have not been amended or modified.

 

2.                                       The execution and delivery by the
respective Parties of the Additional Advance Documents to which any of them is a
party have been duly authorized by each of them.  To the knowledge of the
undersigned, each of the Parties has all requisite power and authority to own,
lease, and operate their respective Properties, to borrow the Loan, and each of
the Parties has all requisite power and authority to execute, deliver and
perform each of their respective obligations under the Additional Advance
Documents to which each of them is a party.

 

3.                                       Except with respect to any
modifications set forth in the Additional Advance Documents, the terms and
conditions of the Loan as reflected in the Loan Documents have not been amended,
modified or supplemented, directly or indirectly, by any other agreement or
understanding of the parties or waiver of any of the material provisions of the
Loan Documents, and accurately reflect the complete understanding of the parties
with respect to the transactions contemplated thereby.

 

4.                                       No consent or approval of, giving of
notice to, registration with, or taking of any other action in respect of or by
any federal, state or local authority, agencies or other person is

 

G-12

--------------------------------------------------------------------------------


 

required with respect to the execution and delivery of any of the Additional
Advance Documents.

 

5.                                       The execution and delivery of the
Additional Advance Documents by the Parties of the Additional Advance Documents
to which any of them is a party do not, and the performance and observance by
each such Party of its respective obligations thereunder will not, (i)  cause
any of the Parties to be in default under or violate the provisions of any of
the Organizational Documents or any other agreement or obligation to which any
Party may be subject or any provision of applicable law, or (ii) conflict with
or result in a breach by any Party of or constitute a default or event of
default under any order, writ, injunction, determination, decree or judgment
specifically naming and binding upon any of the Parties, or any agreement
executed by or binding upon any of the Parties.

 

6.                                       There are no judgments, orders, writs,
injunctions, decrees, or rules of any court, administrative agency or other
governmental authority, or any determination or award of any arbitrator
affecting the Parties.  There are no legal or administrative proceedings pending
or threatened before any court or governmental agency against the Parties.

 

7.                                       To the knowledge of the undersigned,
the execution and delivery of the Additional Advance Documents and performance
of the obligations of the Parties thereunder will not violate any laws,
regulations, rules or guidelines of any federal, state or local authority,
agencies or other person having jurisdiction over any of the Parties or the
Properties.

 

8.                                       The undersigned has reviewed the
contents of the Opinion and this Certificate and hereby certify that, to its
knowledge, the facts and assumptions contained in the Opinions, insofar as they
pertain to the respective Parties and their operations, are true, correct and
complete.

 

[balance of page intentionally left blank]

 

G-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto signed and sealed this
Certificate as of the date first set forth above.

 

 

 

[ADD SIGNATURES]

 

G-14

--------------------------------------------------------------------------------


 

Exhibit A

Borrowers and Properties

 

Borrower

 

Property Address

 

 

 

 

 

 

 

 

 

 

G-15

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PURCHASE PRICES

 

PROPERTY

 

PURCHASE PRICE

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF NOTE

 

MORTGAGE NOTE       

 

Boston, Massachusetts

 

$                         

                     , 20  

 

FOR VALUE RECEIVED, STAG GI INVESTMENTS HOLDINGS, LLC, a Delaware limited
liability company (the “Prime Borrower”), and
                                       [INSERT NAME OF SITE BORROWER], a
Delaware limited liability company (“                                Borrower,”
and together with Prime Borrower collectively referred to as the “Maker”),
promise to pay to the order of CONNECTICUT GENERAL LIFE INSURANCE COMPANY, a
Connecticut corporation, having its principal office at Wilde Building, A4-CRI,
900 Cottage Grove Road, Hartford, Connecticut 06152, together with its
successors, affiliates, nominees, subsidiaries, investors, participants or
assignees (the “Payee”), or such other place as the holder hereof may designate
in writing (the legal holder from time to time of this Note, including Payee as
the initial holder, referred to as the “Holder”), the principal sum of
                                                                                                             
and NO/100 DOLLARS ($                      ), or so much thereof as may be
advanced to or for the benefit of Maker by Holder (the “Principal
Indebtedness”), together with interest thereon at an annual rate of
              and        /100 percent (   .    %) (the “Interest Rate”), in
accordance with the provisions hereinafter set forth.

 

1.             Terms of Payment.  On the date on which any portion of the
Principal Indebtedness is first advanced to Maker (the “Advancement Date”),
unless such date is the first (1st) day of a calendar month, Maker shall pay to
Holder interest on the Principal Indebtedness so advanced, at the Interest Rate,
for the period from and including the Advancement Date to and including the last
day of the calendar month in which the Advancement Date occurs.  Interest paid
on the Advancement Date shall be calculated on the basis of a 365-day year and
the actual number of days from and including the Advancement Date to and
including the last day of the calendar month in which the Advancement Date
occurs.

 

Commencing on the first (1st) day of the second (2nd) calendar month following
the Advancement Date (or on the first (1st) day of the first (1st) calendar
month following the Advancement Date, if the Advancement Date is the first (1st)
day of the calendar month), and on the first (1st) day of each calendar month
thereafter (such payment dates being hereinafter referred to as “Monthly Payment
Dates”) through and including                               [12 months after the
Initial Advance is made under the Loan Agreement], Maker shall pay to Holder
interest only on the Principal Indebtedness from time to time outstanding, at
the Interest Rate, for

 

--------------------------------------------------------------------------------


 

the immediately preceding calendar month (the “Monthly Interest Payments”). 
Interest shall be calculated and applied on the basis of a 360-day year
consisting of twelve (12) 30-day months.  The Monthly Interest Payments shall be
applied first to any unpaid costs, expenses and other charges under the Loan (as
hereinafter defined) and then to interest on the Principal Indebtedness at the
Interest Rate.

 

Commencing on                                   [1st day of the 13th month after
Initial Advance is made under the Loan Agreement] (the “Amortization Date”), and
on the first (1st) day of each calendar month thereafter, through and including
the Maturity Date (as hereinafter defined) (each such payment date also referred
to as a “Monthly Payment Date”), Maker shall pay to Holder payments comprised of
(a) interest on the Principal Indebtedness from time to time outstanding, at the
Interest Rate, for the immediately preceding calendar month, together with (b) a
portion of the Principal Indebtedness from time to time outstanding, amortized
on the basis of a thirty (30) year amortization schedule calculated from the
Amortization Date (the “Monthly Debt Service Payments,” and together with the
Monthly Interest Payments, the “Monthly Payments”).  The Monthly Debt Service
Payments shall be applied first to any unpaid costs, expenses and other charges
under the Loan, then to interest on the Principal Indebtedness at the Interest
Rate, with the balance to be applied in reduction of the Principal Indebtedness
remaining unpaid.  The interest component of the Monthly Debt Service Payments
shall be calculated and applied on the basis of a 360-day year consisting of
twelve (12) 30-day months.  In the event of a permitted partial prepayment of
the Principal Indebtedness under the Loan Documents, the amount of the Monthly
Debt Service Payments shall be recalculated to account for changes in the
amortization of the remaining Principal Indebtedness.

 

On                       , 2019 (the “Maturity Date”), Maker shall pay to Holder
the entire Principal Indebtedness then remaining unpaid, together with accrued
and unpaid interest thereon at the Interest Rate and any other charges due under
this Note, the Master Loan Agreement dated as of                       , 2011 by
and among Prime Borrower and Payee, among others, as amended by, inter alia,
                       Omnibus Amendment and Agreement of even date herewith, by
and among Maker and Payee, among others (as amended, modified, substituted or
supplemented from time to time, the “Loan Agreement”) the Portfolio Mortgages
(as defined in the Loan Agreement) and any other documents evidencing, securing
or otherwise executed by Borrower (as defined in the Loan Agreement) in
connection with the Indebtedness (as defined in the Loan Agreement) (as such
documents may be amended, modified, supplemented or replaced, collectively, the
“Loan Documents”).  The loan evidenced by the Loan Documents is referred to as
the “Loan.”  The period from and including the date hereof to the Maturity Date
is referred to as the “Term.”

 

Notwithstanding anything to the contrary set forth above, if a Monthly Payment
Date in any calendar month is not a “Business Day,” then the Monthly Payment
Date shall be extended until the next succeeding Business Day.  As used herein,
“Business Day” shall have the meaning set forth in the Loan Agreement.

 

2.             Prepayment.  Each twelve (12) month period commencing on
                       [the first (1st) day of the first (1st) calendar month
after the Initial Advance is made under the Loan Agreement] is referred to as a
“Loan Year.”  The Loan is closed to prepayment until the commencement of the
second (2nd) Loan Year (the “Closed Period”).  Maker may only prepay

 

I-2

--------------------------------------------------------------------------------


 

the Principal Indebtedness during the Closed Period upon receipt of the written
consent of the Holder, which consent may be withheld at Holder’s sole
discretion.  Maker may prepay the Principal Indebtedness in full, but not in
part, (i) on any Monthly Payment Date after the Closed Period, or (ii) during
the Closed Period with the Holder’s consent as set forth above, provided that in
each case Maker gives Holder at least thirty (30) days’ prior written notice and
pays, along with all accrued, unpaid interest and all other sums due under any
of the Loan Documents, a prepayment fee (the “Prepayment Fee”) equal to the
greater of:

 

(a)           One percent (1%) of the outstanding Principal Indebtedness, or

 

(b)           Yield Maintenance (as defined below).

 

Notwithstanding the foregoing, the Loan may be prepaid at par during the last
six (6) months of the Term.  The Prepayment Fee will be due when the Loan is
prepaid prior to the date (the “Open Date”) that is six (6) months before the
Maturity Date, whether such prepayment is voluntary or results from default,
acceleration or any other cause.

 

“Yield Maintenance” is defined as the sum of Present Values (as defined below)
on the date of prepayment of each Monthly Interest Shortfall (as defined below)
for the remaining Term of the Loan, discounted at the monthly Treasury Yield (as
defined below) plus fifty (50) basis points.

 

The “Monthly Interest Shortfall” is calculated for each Monthly Payment Date
(including the Maturity Date) and is the product of (i) one-twelfth (1/12) of
the positive difference, if any, of (x) the Semi-Annual Equivalent Rate (as
defined below) less (y) the Treasury Yield plus fifty (50) basis points, times
(ii) the outstanding principal balance of the Loan on each Monthly Payment Date
(before application of any principal installment due for that month) for each
full and partial month remaining in the Term.

 

The “Present Value” is then determined by discounting each Monthly Interest
Shortfall at 1/12 the Treasury Yield plus fifty (50) basis points.

 

The “Semi-Annual Equivalent Rate” for this Loan is   .    %.

 

The “Treasury Yield” will be determined by reference to the end of day yields on
U. S. Treasuries reported in the Federal Reserve Statistical Release H.15
(http://www.federalreserve.gov/releases/H15/update/), or in the event the
website is discontinued or otherwise generally unavailable, any comparable
electronic rate index that is readily available and verifiable to Maker, for the
fifth (5th) Business Day prior to the prepayment date.  If the remaining Term is
equal to or less than one (1) year, the Treasury Yield will equal the yield for
Treasuries having a one (1) year maturity date.  If the remaining Term is equal
to one of the reported two (2), five (5), ten (10) or thirty (30) year maturity
dates, then the Treasury Yield will equal the yield for the Treasury with a
maturity equaling the remaining Term.  If the remaining Term is longer than one
(1) year but does not equal one of the reported maturity dates, then the
Treasury Yield will be determined by straight-line interpolation of the yields
of the two Treasuries maturing immediately before and immediately after the
expiration of remaining Term.

 

I-3

--------------------------------------------------------------------------------


 

Maker agrees that the Prepayment Fee does not constitute a penalty.  Maker
agrees that the Prepayment Fee constitutes a negotiated alternative performance
of Maker’s obligations under this Note.  Maker further agrees that the
Prepayment Fee is a reasonable estimate, agreed to between Maker and Payee, of a
fair compensation for the loss that may be sustained by Holder due to prepayment
of the Principal Indebtedness prior to the Maturity Date.  The Prepayment Fee
shall be paid without prejudice to the right of Holder to collect any of the
amounts owing under this Note or the Portfolio Mortgages or otherwise, or to
enforce any of its rights or remedies arising out of an Event of Default (as
defined below).

 

Notwithstanding anything herein to the contrary, (1) to the extent provided in
the Loan Agreement, no Prepayment Fee shall be due in the event of a reduction
of the Principal Indebtedness by application of the proceeds of insurance or a
condemnation proceeding, (2) in connection with the release of one or more Sites
in accordance with the Loan Agreement, Maker has certain rights to prepay the
Principal Indebtedness in part and in connection with any such prepayment only a
pro rata share of the Prepayment Fee shall be required to be paid, all as
further described in the Loan Agreement, and (3) under the terms of the Loan
Agreement, Maker may have other rights to prepay some or all of the Principal
Indebtedness with no or a reduced prepayment fee, in which event the terms of
the Loan Agreement shall control.

 

The prepayment privilege set forth in this Section 2 is personal to Maker and
shall not inure to the benefit of any assignee or transferee.

 

3.             Security.  This Note is further evidenced by, among other things,
the Loan Agreement, pursuant to which, inter alia, Payee has agreed to make,
subject to the terms of the Loan Agreement, (i) an Initial Advance of the Loan
to Prime Borrower and one or more of its Affiliates (collectively, the “Site
Borrowers”), (ii) Additional Advances of the Loan to Prime Borrower and its
Affiliates, such that the Initial Advance and all Additional Advances shall be
in the maximum aggregate original principal amount of SIXTY-FIVE MILLION and
NO/100 Dollars ($65,000,000) (the Loan, including the Initial Advance and all
Additional Advances, is also referred to as the “Portfolio Loan,” and the Maker
and the Site Borrowers are collectively referred to as the “Borrowers”).  This
Note is secured by, among other things, (a) the Portfolio Mortgages (as defined
in the Loan Agreement) encumbering certain real property with the improvements
thereon (as more particularly described in the Loan Agreement, the “Real
Property”) and certain personal property situated thereon (as more particularly
described in the Loan Agreement, collectively, the “Portfolio Properties”),
(b) the other collateral described in the other Loan Documents, (c) the
collateral described in the STAG IV Loan Documents, as defined in the Loan
Agreement, and (d) the collateral described in the STAG V Loan Documents, as
defined in the Loan Agreement (collectively, the “Security”), as limited to the
extent provided in the Loan Agreement.  The terms and provisions of the Loan
Agreement are hereby incorporated herein by reference, including, without
limitation, the provisions of Section 5 thereof regarding usury.  All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

 

4.             Location and Medium of Payments.  Any amounts payable under this
Note or under the other Loan Documents shall be paid to Holder by federal funds
wire transfer instructions provided by Holder to Maker from time to time or
National Automated Clearing

 

I-4

--------------------------------------------------------------------------------


 

House transfer, or by such other means as Holder may from time to time hereafter
designate to Maker in writing, in legal tender of the United States of America.

 

5.             Acceleration of Maturity.  At the option of Holder, upon any
Event of Default (as defined in the Loan Agreement), the whole of the Principal
Indebtedness then outstanding, together with all other Indebtedness, together
with the Prepayment Fee and other charges due under any of the Loan Documents,
shall immediately become due and payable without relief from valuation and
appraisement laws (“Acceleration of Maturity”).

 

6.             Late Charges; Interest Following Event of Default.  Maker shall
be obligated to pay late charges and interest on any and all sums due hereunder
at the Default Rate as and when provided in the Loan Agreement.  The provision
for such late charges and Default Rate interest shall not be construed to permit
Maker to make any payment after its due date, to obligate Holder to accept any
overdue payment, or to limit Holder’s rights and remedies for Maker’s default
under this Note or the other Loan Documents.

 

7.             Collection and Enforcement Costs.  Maker, upon demand, shall pay
Holder for all actual out-of-pocket costs and expenses, including without
limitation attorneys’ fees, paid or incurred by Holder in connection with the
collection of any sum due hereunder, or in connection with the enforcement of
any of Holder’s rights or Maker’s obligations under this Note, the Portfolio
Mortgages or any of the other Loan Documents.

 

8.             Continuing Liability.  The obligation of Maker to pay the
Principal Indebtedness, interest and all other Indebtedness due hereunder or
under the other Loan Documents shall continue in full force and effect and in no
way be impaired, until the actual payment thereof to Holder, and in the case of
a sale or transfer of all or any part of the Security, or in the case of any
further agreement given to secure the payment of this Note, or in the case of
any agreement or stipulation extending the time or modifying the terms of
payment above recited, Maker shall nevertheless continue to be liable on this
Note, as extended or modified by any such agreement or stipulation, unless
expressly released and discharged in writing by Holder.

 

9.             Joint and Several Liability.  If more than one person,
corporation, partnership or other entity shall execute this Note or any
amendment, modification or extension hereof or any substitution or replacement
hereof as Maker, then each person and entity shall be fully liable for all
obligations of Maker hereunder, and such obligations shall be joint and several.

 

10.           No Oral Changes; Waivers.  This Note may not be changed orally,
but only by an agreement in writing signed by the party against whom enforcement
of a change is sought.  The provisions of this Note shall extend and be
applicable to all renewals, amendments, extensions, consolidations, and
modifications of the Portfolio Mortgages and/or the other Loan Documents, and
any and all references herein to the Portfolio Mortgages and/or the Loan
Documents shall be deemed to include any such renewals, amendments, extensions,
consolidations, or modifications thereof.

 

Maker and any future endorsers, sureties, and guarantors hereof, jointly and
severally, waive presentment for payment, demand, notice of nonpayment, notice
of dishonor, protest of any dishonor, notice of protest, notice of intent to
accelerate, notice of acceleration, and protest

 

I-5

--------------------------------------------------------------------------------


 

of this Note, and all other notices in connection with the delivery, acceptance,
performance, default (except notice of default required hereby, if any), or
enforcement of the payment of this Note, and they agree that the liability of
each of them shall, subject to any explicit limits contained herein or in any
other Loan Documents, be unconditional without regard to the liability of any
other party and shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Holder; and
Maker and all future endorsers, sureties and guarantors hereof consent to any
and all extensions of time, renewals, waivers, or modifications that may be
granted by Holder with respect to the payment or other provisions of this Note,
and to the release of the collateral, or any part thereof, with or without
substitution, and agree that additional makers, endorsers, guarantors, or
sureties may become parties hereto or to any other Loan Document without notice
to them or without affecting their liability hereunder or under any other Loan
Document.

 

Holder shall not by any act of omission or commission be deemed to waive any of
its rights or remedies hereunder unless such waiver be in writing and signed by
Holder, and then only to the extent specifically set forth therein;  a waiver on
one event shall not be construed as continuing or as a bar to or waiver of such
right or remedy on a subsequent event.  The acceptance by Holder of payment
hereunder that is less than payment in full of all amounts due at the time of
such payment shall not without the express written consent of Holder: 
(a) constitute a waiver of the right to exercise any of Holder’s remedies at
that time or at any subsequent time, (b) constitute an accord and satisfaction,
or (c) nullify any prior exercise of any remedy.

 

No failure to cause an Acceleration of Maturity, acceptance of a past due
installment, or any indulgence granted from time to time by Holder shall be
construed (i) as a novation of this Note or as a reinstatement of the
indebtedness evidenced hereby or as a waiver of such right of acceleration or of
the right of Holder thereafter to insist upon strict compliance with the terms
of this Note, or (ii) to prevent the exercise of such right of acceleration or
any other right granted hereunder or by the laws of the Commonwealth of
Massachusetts; and, to the maximum extent permitted by law, Maker hereby
expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.

 

To the maximum extent permitted by law, Maker hereby waives and renounces for
itself, its heirs, successors and assigns, all rights to the benefits of any
statute of limitations and any moratorium laws and any and all present and
future laws which (i) exempt any of the Security or any other real or personal
property or any part of the proceeds of any sale of any such property from
attachment, levy, foreclosure or sale under execution, (ii) provide for any
reinstatement, marshaling, forbearance, valuation, stay of execution, extension
of time for payment, redemption, appraisement or exemption from civil process as
to Maker or any of the Security or any other real or personal property, or
(iii) conflict with any provision of this Note or any other Loan Document.  As
used herein, “laws” shall mean the Constitution and laws of the United States of
America and of the Commonwealth of Massachusetts.

 

11.           Bind and Inure.  This Note shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives, heirs,
successors and assigns.

 

I-6

--------------------------------------------------------------------------------


 

12.           Applicable Law; Severability.  Except as may be otherwise
expressly provided in this Note, in the Portfolio Mortgages or in any other Loan
Document, all claims relating, in any way, to the negotiation and/or
consummation of the Portfolio Loan, Holder’s relationship with Maker in
connection with the Portfolio Loan and/or the performance of any obligation
under this Note or any of the other Loan Documents shall in all respects be
governed, construed, applied and enforced in accordance with the internal laws
of the Commonwealth of Massachusetts (the “State”) without regard to principles
of conflicts of law.  Notwithstanding the foregoing choice of law:

 

(a)           the procedures governing the creation, perfection and priority of
the liens pertaining to the Security and the enforcement by Holder of its rights
and remedies under the Portfolio Mortgages and the other Loan Documents with
respect to the Security, including without limitation, actions for foreclosure,
for injunctive relief or for appointment of a receiver, shall be governed by the
laws of the state where the Security is located; and

 

(b)           Holder shall comply with applicable law in the state where the
Security is located to the extent required by the law of such jurisdiction in
connection with the foreclosure of the liens created by the Portfolio Mortgages
and the other Loan Documents with respect to the Security.

 

Nothing contained herein or in any provisions of the other Loan Documents shall
be construed to provide that the substantive law of the state where the Security
is located shall apply to any parties’ rights and obligations under any of the
Loan Documents, which, except as expressly provided above, are and shall
continue to be governed by the substantive law of the State.  In addition, the
fact that portions of the Loan Documents may include provisions drafted to
conform to the law of the state where the Security is located is not intended,
nor shall it be deemed, in any way, to derogate the parties’ choice of law as
set forth or referred to in this Note, the Portfolio Mortgages or in the other
Loan Documents.  The parties further agree that, subject to clauses (a) and
(b) above, Holder may enforce its rights under the Loan Documents, including,
without limitation, its rights to sue Maker or to collect any outstanding
indebtedness in accordance with the State law.

 

Maker hereby consents to personal jurisdiction in any state or federal court
located within the State, as well as to the jurisdiction of all courts from
which an appeal may be taken from the courts within the State, for the purposes
of any suit, action or other proceeding arising out of, or with respect to, any
of the Loan Documents, the negotiation and/or consummation of the Portfolio
Loan, Holder’s relationship with Maker in connection with the Portfolio Loan
and/or the performance of any obligation or the exercise of any remedy under any
of the Loan Documents, and expressly waives any and all objections it may have
as to venue in any of such courts.

 

If any provision of this Note or the application hereof to any person or
circumstance shall, for any reason and to any extent, be determined to be
invalid or unenforceable, neither the remainder of this Note nor the application
of such provision to any other person or circumstance shall be affected thereby,
but rather the same shall be enforced to the greatest extent permitted by law,
except that if such provision relates to the payment of a monetary sum, then
Holder may, at

 

I-7

--------------------------------------------------------------------------------


 

its option, declare the entire Indebtedness due and payable upon sixty (60)
days’ prior written notice to Maker and, provided no Event of Default is then
continuing, without Prepayment Fee.

 

13.           Notice.  Any notice, demand, request, statement or consent made
hereunder shall be in writing signed by the party giving such notice, request,
demand, statement or consent, and shall be deemed to have been properly given
when either delivered in accordance with the terms of the Loan Agreement.

 

14.           Nonrecourse.  No direct or indirect owner of Maker, nor any
officer, director, manager, advisor, trustee, employee, agent or representative
of Maker, shall be personally liable for the payment of any Indebtedness due
hereunder or under the other Loan Documents or for the performance of any
obligations of Maker hereunder or under the other Loan Documents, nor, except as
expressly provided below in this Section 14, shall Maker be personally liable
for such obligations.  Except as provided below, no judgment for the repayment
of the Principal Indebtedness or interest thereon will be enforced against the
Maker personally or against any property of the Maker other than the Security
and any other security furnished under the Loan Documents in any action to
foreclose the Portfolio Mortgages or to otherwise realize upon any security
furnished under the Loan Documents or to collect any amount payable hereunder or
under the other Loan Documents.

 

Nothing herein contained, however, shall be construed as prohibiting Holder from
exercising any and all remedies which the Loan Documents permit, including,
without limitation, the right to bring actions or proceedings against Maker and
to enter a judgment against Maker, so long as the exercise of any remedy does
not extend to execution against or recovery out of any property other than the
Security furnished to Holder under any of the Loan Documents.

 

Notwithstanding any of the foregoing:

 

(a)           Maker shall be fully and personally liable for the following acts
and omissions to the extent shown below, after any applicable notice and cure
periods (if any) set forth herein or in any applicable Loan Documents:

 

ACT OR OMISSION:

 

LIABILITY:

 

 

 

(i)    Maker misappropriates any condemnation or insurance proceeds attributable
to the Real Property,

 

To the extent of such misappropriation;

 

 

 

(ii)   Maker misappropriates any security deposits or reserves attributable to
the Real Property,

 

To the extent of such misappropriation;

 

 

 

(iii)  Maker collects rents in advance in violation of any covenant under the
Loan Documents,

 

To the extent of such rents collected in advance;

 

I-8

--------------------------------------------------------------------------------


 

ACT OR OMISSION:

 

LIABILITY:

 

 

 

(iv)  Maker commits any (1) fraud, (2) intentional and material
misrepresentation, (3) grossly negligent misrepresentation, or (4) physical
waste of the Real Property,

 

To the extent of any remedies available at law or in equity;

 

 

 

(v)   Gross revenues from the Real Property are sufficient to pay any regularly
scheduled payment of the indebtedness then due and payable, operating and
maintenance expenses (including real estate taxes) then due and payable,
insurance premiums then due and payable, deposits then required to be made into
a reserve account, or other sums then required to be paid by the Loan Documents,
and Maker fails to make such payments or deposits when due,

 

To the extent of any funds diverted by Maker (or anyone acting on Maker’s
behalf) from such payments or expenses during the period six (6) months prior to
Holder’s notice of acceleration through the date Holder takes title to the Real
Property; and

 

 

 

(vi)  Maker or, to the extent applicable, any tenant under a Lease that is
obligated to maintain insurance pursuant to the terms of such Lease, fails to
maintain the levels, coverages and maximum deductibles of insurance required
under the Loan Documents, to the extent that a casualty or liability occurs or
arises and insurance proceeds would have been available had such insurance been
maintained,

 

In the amount of the loss incurred as the result of such uninsured casualty or
uninsured liability.

 

(b)           There shall be no limitation on or prejudice to the rights of
Holder to proceed against any person or entity, including, without limitation,
Maker, or on the exercise of any of Holder’s rights under any indemnity from
Maker to Holder;

 

(c)           There shall be no limitation on or prejudice to the rights of
Holder to proceed against any entity or person whatsoever, including, without
limitation, Maker, with respect to the enforcement of any guarantees of the
Principal Indebtedness or other sums due hereunder or under any of the other
Loan Documents or any part thereof, any master leases, or any similar rights of
payment.

 

15.           Time of the Essence.  Time is of the essence in this Note and the
other Loan Documents.

 

I-9

--------------------------------------------------------------------------------


 

16.           Attorneys’ Fees.  Any reference to “attorney fees,” “attorney’s
fees” or “attorneys’ fees” in this document includes but is not limited to the
fees, charges and costs incurred by Holder through its retention of outside
legal counsel and the reasonably allocated fees, costs and charges for services
rendered by Holder’s in-house counsel.  Any reference to “attorney fees,”
“attorney’s fees” or “attorneys’ fees” shall also include but not be limited to
those attorneys or legal fees, costs and charges incurred by Holder following an
Event of Default in the collection of any Indebtedness (or any portion thereof),
the enforcement of any obligations hereunder or under any of the Loan Documents,
the protection of the Security, the foreclosure of (or exercise of power under)
the Portfolio Mortgages, the sale of the Security, the defense of actions
arising hereunder and the collection, protection or set off of any claim Holder
may have in a proceeding under Title 11, United States Code.  Attorney’s fees
provided for hereunder shall accrue whether or not Holder has provided notice of
an Event of Default or of an intention to exercise its remedies for such Event
of Default.

 

17.          WAIVER OF TRIAL BY JURY.  MAKER AND HOLDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY AS TO ANY MATTER ARISING OUT OF OR
CONCERNING THE SUBJECT MATTER OF THIS NOTE.

 

18.           Wire Transfer.  Payment by Maker to Holder of the entire
indebtedness evidenced by the Note and the other Loan Documents, whether by
prepayment, at the Maturity Date, by Acceleration of Maturity, or otherwise,
shall be deemed made on a designated Business Day only if such funds are both
sent by a federal wire transfer of immediately available funds and are received
by Holder on such designated Business Day no later than 2:00 p.m. local time in
the state where Holder’s account is located.   Funds not so received shall
continue to bear interest at the applicable rate until payment is received in
compliance with the foregoing.

 

19.           Business Purpose.  Maker warrants that the Portfolio Loan is being
made solely to acquire or carry on a business or commercial enterprise, and
Maker is a business or commercial organization.  Maker further warrants that all
of the proceeds of the Portfolio Loan shall be used for commercial purposes and
stipulates that the Portfolio Loan shall be construed for all purposes as a
commercial loan, and is not made for personal, family, household or agricultural
purposes.

 

[SIGNATURES ON NEXT PAGE]

 

I-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has duly executed this Note as a sealed instrument as
of the day and year first above written.

 

WITNESS TO ALL:

 

MAKER:

 

 

 

 

 

 

 

 

PRIME BORROWER:

Name:

 

 

 

 

STAG GI INVESTMENTS HOLDINGS, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title

 

 

 

 

 

 

 

 

                                                  BORROWER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Signatures Continued on Next Page]

 

I-11

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF PORTFOLIO MORTGAGE

 

MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

 

THIS MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (this “Mortgage”) is made
as of the        day of                           , 20    , by
                                               [INSERT NAME OF NEW SITE
BORROWER], a Delaware limited liability company, having its principal place of
business at c/o STAG Capital Partners, LLC, 99 Chauncy Street, Boston,
Massachusetts 02111 (hereinafter referred to as “Mortgagor”), for the benefit of
CONNECTICUT GENERAL LIFE INSURANCE COMPANY, a Connecticut corporation, having
its principal place of business at Wilde Building, A4-CRI, 900 Cottage Grove
Road, Hartford, Connecticut 06152, together with its successors, affiliates,
nominees, subsidiaries, investors, participants or assignees (hereinafter
referred to together as “Mortgagee”).

 

W I T N E S S E T H:

 

WHEREAS, Mortgagee has entered into a Master Loan Agreement with STAG GI
INVESTMENTS HOLDINGS, LLC, a Delaware limited liability company (the “Prime
Borrower”), dated as of                           , 2011, as amended by an
Omnibus Amendment and Agreement by and among Prime Borrower, Mortgagor and
Mortgagee, among others, of even date herewith (as amended, modified,
substituted or supplemented from time to time, the “Loan Agreement”), pursuant
to which, inter alia, Mortgagee has agreed, subject to the terms of the Loan
Agreement, to make a mortgage loan to Prime Borrower and Site Borrowers (as
defined below) in the maximum aggregate original principal amount of Sixty-Five
Million and No/100 Dollars ($65,000,000) (the “Loan” or the “Portfolio Loan”);

 

WHEREAS, Prime Borrower intends to own all of the membership interests in one or
more special purpose entities (each, a “Site Borrower” and, collectively, the
“Site Borrowers” and, together with the Prime Borrower, collectively and
individually, the “Borrower” or “Borrowers”) created to acquire various parcels
of real property and all improvements thereon and all rights and appurtenances
thereto (each, a “Site” and, collectively, the “Portfolio Properties”);

 

WHEREAS, the Portfolio Loan is evidenced and secured by (i) one or more
promissory notes by Prime Borrowers and one or more Site Borrowers (collectively
and individually referred to as the “Notes” or the “Portfolio Notes,” as the
same may be amended, modified, substituted or supplemented from time to time),
(iii) a mortgage, deed of trust, or indemnity deed of trust, assignment of
leases, rents and contracts, security agreement and fixture filing that
encumbers a Site (one from the applicable Site Borrower for each Site, each a
“Portfolio Mortgage” and collectively the “Portfolio Mortgages,” as the same may
be amended, modified, substituted or supplemented from time to time) and other
items of collateral, and (iv) such other security agreements, loan agreements,
disbursement agreements, supplemental agreements,

 

--------------------------------------------------------------------------------


 

environmental indemnity agreements, guaranties, assignments (both present and
collateral) and other instruments of indebtedness or security, including,
without limitation, those referenced in the Loan Agreement (including the Notes,
the Portfolio Mortgages, the Loan Agreement and this Mortgage, as the same may
be amended, modified, substituted or supplemented from time to time, the “Loan
Documents”) (all of the indebtedness and obligations under the Loan Documents
being herein called, the “Indebtedness”);

 

WHEREAS, pursuant to the terms of the Loan Agreement, Mortgagee will make an
advance of the Loan proceeds to Prime Borrower and Mortgagor, in the original
principal amount of                                            and No/100
Dollars ($                              ) (the “                      Advance”)
together with interest thereon, as evidenced by a Mortgage Note         
(“Note      “) of even date herewith, by Prime Borrower and Mortgagor payable to
the order of Mortgagee (Note          constituting one of the “Notes” as defined
above);

 

WHEREAS, the                                 Advance is secured by, in addition
to the other Loan Documents, this Mortgage;

 

WHEREAS, Mortgagor constitutes a Site Borrower, the
                               Advance constitutes [the Initial Advance/an
Additional Advance] (as defined in the Loan Agreement), Note         
constitutes [the Initial Note/a Note], and this Mortgage constitutes [the
Initial Portfolio Mortgage/a Portfolio Mortgage];

 

WHEREAS, Mortgagee made a loan (the “STAG IV Loan”) to Prime Borrower and
certain affiliates of the Prime Borrower (the “STAG IV Site Borrowers”) in the
maximum aggregate original principal amount of Sixty-Three Million and No/100
Dollars ($63,000,000) (together with all other obligations under the STAG IV
Loan, collectively referred to as the “STAG IV Indebtedness”), pursuant to a
Master Loan Agreement dated as of July 9, 2010, by and between Prime Borrower
and Mortgagee, among others (as the same may be amended, modified, substituted
or supplemented from time to time, the “STAG IV Loan Agreement”), and evidenced
by all of the other security agreements, loan agreements, disbursement
agreements, supplemental agreements, environmental indemnity agreements,
guaranties, assignments (both present and collateral) and other instruments of
indebtedness or security related to the STAG IV Loan (including, without
limitation, the STAG IV Loan Agreement, as the same may be amended, modified or
supplemented from time to time, the “STAG IV Loan Documents”).  Pursuant to the
Loan Agreement, Mortgagor agreed that Mortgagor would also be responsible for
the STAG IV Indebtedness and that this Mortgage shall provide additional
security for the payment of the STAG IV Indebtedness; and

 

WHEREAS, Mortgagee made a loan (the “STAG V Loan”) to Prime Borrower and certain
affiliates of the Prime Borrower (the “STAG V Site Borrowers”) in the maximum
aggregate original principal amount of Sixty-Five Million and No/100 Dollars
($65,000,000) (together with all other obligations under the STAG V Loan,
collectively referred to as the “STAG V Indebtedness”), pursuant to a Master
Loan Agreement dated as of October 12, 2010, by and between Prime Borrower and
Mortgagee, among others (as the same may be amended, modified, substituted or
supplemented from time to time, the “STAG V Loan Agreement”), and evidenced by
all of the other security agreements, loan agreements, disbursement agreements,

 

J-2

--------------------------------------------------------------------------------


 

supplemental agreements, environmental indemnity agreements, guaranties,
assignments (both present and collateral) and other instruments of indebtedness
or security related to the STAG V Loan (including, without limitation, the
STAG V Loan Agreement, as the same may be amended, modified or supplemented from
time to time, the “STAG V Loan Documents”).  Pursuant to the Loan Agreement,
Mortgagor agreed that Mortgagor would also be responsible for the STAG V
Indebtedness and that this Mortgage shall provide additional security for the
payment of the STAG V Indebtedness;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Mortgagor does hereby mortgage, grant with
MORTGAGE COVENANTS, bargain, sell, assign, pledge, transfer and convey unto
Mortgagee and to Mortgagee’s successors and assigns forever, all of the
following described land, improvements, real and personal property, rents and
leases, and all of its estate, right, title and interest therein (hereinafter
collectively called the “Security”):

 

The land described in Exhibit A attached hereto and made a part hereof, situate,
lying and begin in the City/Town of                               , County of
                              , and State/Commonwealth of
                               (the “Land”);

 

TOGETHER with all buildings and other improvements now or hereafter located on
the Land or any part thereof, including but not limited to, all extensions,
betterments, renewals, renovations, substitutes and replacements of, and all
additions and appurtenances to the Security (the “Improvements”);

 

TOGETHER with all of the right, title and interest of Mortgagor in and to the
land lying in the bed of any street, road, highway or avenue in front of or
adjoining the Land to the center lines thereof;

 

TOGETHER with all easements now or hereafter located on or appurtenant to the
Land and/or the Improvements or under or above the same or any part thereof,
rights-of-way, licenses, permits, approvals, and privileges, belonging or in any
way appertaining to the Land and/or the Improvements including without
limitation (i) any drainage ponds or other like drainage areas not located on
the Land which may be required for water run-off, (ii) any easements necessary
to obtain access from the Land to such drainage areas, or to any other location
to which Mortgagor has a right to drain water or sewage, (iii) any land required
to be maintained as undeveloped land by the zoning rules and regulations
applicable to the Land, (iv) any easements and agreements which are or may be
established to allow satisfactory ingress to, egress from and operation of the
Land and/or the Improvements, and (v) any sanitary sewer, drainage, water and
utility service agreements benefiting the Real Property (as hereinafter defined)
or any part thereof;

 

TOGETHER with any and all awards heretofore made and hereafter to be made by any
governmental, municipal or State (as hereinafter defined) authorities to the
present and all subsequent owners of the Security for the taking of all or any
portion of the Security by power of eminent domain, including, without
limitation, awards for damage to the remainder of the Security and any awards
for any change or changes of grade of streets affecting the Security, which said
awards are hereby assigned to Mortgagee, and Mortgagee, at its option, is hereby

 

J-3

--------------------------------------------------------------------------------


 

authorized, directed and empowered to collect and receive the proceeds of any
such awards from the authorities making the same and to give proper receipts and
acquittances therefor, and to apply the same toward the payment of the
Indebtedness, the STAG IV Indebtedness and/or the STAG V Indebtedness,
notwithstanding the fact that such amount may not then be due and payable; and
Mortgagor hereby covenants and agrees to and with Mortgagee, upon request by
Mortgagee, to make, execute and deliver, at Mortgagor’s expense, any and all
assignments and other instruments sufficient for the purpose of assigning the
aforesaid awards to Mortgagee, free, clear and discharged of any and all
encumbrances of any kind or nature whatsoever (all of the foregoing
Land, Improvements, rights, easements, rights-of-way, licenses, privileges, and
awards, collectively, the “Real Property”);

 

TOGETHER with all proceeds, insurance or otherwise, paid for the damage done to
any of the Security and all proceeds of the conversion, voluntarily or
involuntarily, of any of the Security into cash or liquidated claims;

 

TOGETHER with all fixtures, machinery, equipment, goods, and every other article
of personal property, tangible and intangible, now or hereafter attached to or
used in connection with the Real Property, or placed on any part thereof and
whether or not attached thereto, appertaining or adapted to the use, management,
operation or improvement of the Real Property, insofar as the same and any
reversionary right thereto may now or hereafter be owned or acquired by
Mortgagor, including, without limitation:  all partitions; screens; awnings;
shades; blinds; floor coverings; hall and lobby equipment; heating, lighting,
plumbing, ventilating, refrigerating, incinerating, elevator, escalator, air
conditioning and communication plants or systems with appurtenant fixtures;
vacuum cleaning systems; call systems; sprinkler systems and other fire
prevention and extinguishing apparatus and materials; all equipment, manual,
mechanical and motorized, for the construction, maintenance, repair and cleaning
of, and removal of snow from, parking areas, walks, underground ways, truck
ways, driveways, common areas, roadways, highways and streets; all equipment,
manual, mechanical and motorized, for the transportation of customers or
employees to and from the store facilities on the Real Property; all telephone,
computer and other electronic equipment and appurtenances thereto, including
software; and all other machinery, pipes, poles, appliances, equipment, wiring,
fittings, panels and fixtures; and any proceeds therefrom, any replacements
thereof or additions or accessions thereto; and all building materials, supplies
and other property delivered to the Real Property for incorporation into the
Improvements thereon, all of which are declared to be a part of the realty and
covered by the lien hereof, but said lien shall not cover any fixture,
machinery, equipment or article of personal property which is owned by a lessee
and not required for the operation or maintenance of the Real Property, provided
said fixture, machinery, equipment or article of personal property is not
permanently affixed to the realty and may be removed without material damage
thereto and is not a replacement of any item which shall have been subject to
the lien hereof; but said lien shall include any other fixture, machinery,
equipment or article of personal property so incorporated into the Improvements
so as to constitute realty under applicable law, whether or not owned by the
Mortgagor;

 

TOGETHER with all of Mortgagor’s books of account and records relating to the
Security, including all computerized or electronic books and records;

 

J-4

--------------------------------------------------------------------------------


 

TOGETHER with all contracts for sale, leases in the nature of sales and all
leases and subleases of the Real Property, or any portion thereof, now and
hereafter entered into and all right, title and interest of Mortgagor
thereunder, including, without limitation, cash or securities deposited
thereunder to secure performance by the lessees or contract purchasers; all
rents, royalties, issues and profits; all proceeds and revenue arising from or
out of the Real Property or any part thereof; all licenses, permits, franchises,
governmental approvals and all sanitary sewer, drainage, water and utility
service agreements benefiting the Real Property or any part thereof, together
with all accounts, accounts receivable, credit card receipts, contract rights,
reserve accounts required to be established hereunder, general intangibles,
documents, instruments and chattel paper, and proceeds of any of the foregoing
arising from or in connection with the Real Property, including all books and
records in connection therewith; and all rights of Mortgagor under any leases,
covenants, agreements, easements, restrictions or declarations recorded with
respect to, or as an appurtenance to, the Real Property or any part thereof (all
of the tangible and intangible personal property described in this and the
previous paragraphs, and Mortgagor’s interest, as lessee, under any lease of
property included within the description of the tangible and intangible personal
property described above, collectively, the “Personal Property”);

 

TOGETHER with all of the right, title and interest of Mortgagor in and to all
and singular the tenements, hereditaments and appurtenances belonging to or in
any way pertaining to the Security; all the estate, right, title and claim
whatsoever of Mortgagor, either in law or in equity, in and to the Security; and
any and all other, further or additional title, estate, interest or right which
may at any time be acquired by Mortgagor in or to the Security, and if Mortgagor
shall at any time acquire any further estate or interest in or to the Security,
the lien of this Mortgage shall attach, extend to, cover and be a lien upon such
further estate or interest automatically without further instrument or
instruments, and Mortgagor, upon request of Mortgagee, shall execute such
instrument or instruments as shall reasonably be requested by Mortgagee to
confirm such lien, and Mortgagor hereby irrevocably appoints Mortgagee as
Mortgagor’s attorney-in-fact (which appointment is coupled with an interest) to
execute all such instruments if Mortgagor shall fail to do so within ten
(10) days after demand;

 

TO HAVE AND TO HOLD the Security, and each and every part thereof, unto
Mortgagee and its successors and assigns forever, for the purposes and uses
herein set forth.

 

THIS MORTGAGE IS GRANTED TO SECURE THE INDEBTEDNESS, THE STAG IV INDEBTEDNESS
AND THE STAG V INDEBTEDNESS AS PROVIDED IN THE LOAN AGREEMENT, THE STAG IV LOAN
AGREEMENT AND THE STAG V LOAN AGREEMENT, AS THE INDEBTEDNESS, THE STAG IV
INDEBTEDNESS AND THE STAG V INDEBTEDNESS MAY BE ALLOCATED AND RE-ALLOCATED AMONG
THE BORROWERS, ALL AS MORE PARTICULARLY PROVIDED IN THE LOAN AGREEMENT, THE STAG
IV LOAN AGREEMENT AND THE STAG V LOAN AGREEMENT.

 

AND, Mortgagor hereby further covenants, agrees and warrants as follows:

 

1.             Payment of Indebtedness.  Mortgagor and each Borrower (except as
otherwise provided in the Loan Agreement) will pay the Indebtedness in
accordance with the provisions of the Notes and the Loan Agreement and all
prepayment charges, late charges and fees required

 

J-5

--------------------------------------------------------------------------------


 

thereunder, and all extensions, renewals, modifications, amendments and
replacements thereof, and will keep and perform all of the covenants, promises
and agreements, and pay all sums provided in (i) each of the Notes or any other
promissory note or notes at any time hereafter issued to evidence the
Indebtedness, (ii) the Portfolio Mortgages, (iii) the Loan Agreement, and
(iv) any and all other Loan Documents, all in the manner herein or therein set
forth.

 

2.             Covenants of Title.  Mortgagor has good, clear record and
marketable title to the entire Real Property in fee simple; has absolute
unencumbered title to the Personal Property; and has good right and full power
to sell, mortgage and convey the same; the Security is free and clear of
easements, restrictions, liens, leases and encumbrances, in each case except
those easements, restrictions, liens, leases and encumbrances listed on Schedule
B of the policy or policies of title insurance delivered to Mortgagee as of the
recordation of this Mortgage (the “Permitted Encumbrances”), to which this
Mortgage is expressly subject, or which may hereafter be created in accordance
with the terms hereof; and Mortgagor will warrant and defend title to the
Security against all claims and demands whatsoever except the Permitted
Encumbrances.  Mortgagee shall have the right, at its option and at such time or
times as it, in its sole discretion, shall deem necessary, to take whatever
action it may deem necessary to defend or uphold the lien of this Mortgage and,
subject to the notice and cure rights set forth herein and in the other Loan
Documents, to enforce any of the rights of Mortgagee hereunder or any obligation
secured hereby, including without limitation, the right to institute appropriate
legal proceedings for such purposes.

 

3.             Loan Agreement.  The terms of the Loan Agreement are hereby
incorporated herein by reference.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Loan Agreement. 
Mortgagor agrees to pay and perform all obligations and covenants set forth in
the Loan Agreement as if fully set forth herein.  This Mortgage also secures
Mortgagor’s obligations under the Loan Agreement, to the extent provided
therein.

 

4.             Independence of Security.  Mortgagor shall not by act or omission
permit any building or other improvement on any premises not subject to the lien
of this Mortgage to rely on the Security or any part thereof or any interest
therein to fulfill any municipal or governmental requirement, and Mortgagor
hereby assigns to Mortgagee any and all rights to give consent for all or any
portion of the Security or any interest therein to be so used.  Similarly, no
part of the Security shall rely on any premises not subject to the lien of this
Mortgage or any interest therein to fulfill any governmental or municipal
requirement.  Mortgagor shall not by act or omission impair the integrity of the
Real Property as one or more zoning lots that are separate and apart from any
premises not subject to the lien of this Mortgage, and as one or more complete
tax parcels, separate and apart from all other premises.  Any act or omission by
Mortgagor which would result in a violation of any of the provisions of this
Section shall be void.

 

5.             No Transfer.  Except as otherwise set forth in the Loan
Agreement, Mortgagor shall not transfer, sell or assign the Security, any
interest in the Security, or any interest in Mortgagor.

 

6.             No Other Liens.  Mortgagor shall not consent, agree to, or permit
any mortgage, lien or security interest, upon or affecting the Security or any
part thereof except as granted or

 

J-6

--------------------------------------------------------------------------------


 

permitted in this Mortgage and any other lien or security interest granted to
Mortgagee, and shall not pledge or otherwise encumber all or any of the
interests in Mortgagor, as security for any financings.

 

Mortgagor will promptly pay and discharge any and all amounts which are now or
hereafter become liens against the Security whether or not superior to the lien
hereof or to any assignment of rents and leases given to Mortgagee.

 

The covenants of this Section shall survive any foreclosure and sale of the
Security and any conveyance thereof by deed in lieu of foreclosure with respect
to any such liens in existence as of the date of transfer of title.

 

7.             Assignment of Rents and Leases.  Subject to the limited license
granted by Mortgagor in the Assignment of Rents and Leases (defined below),
Mortgagor hereby presently, irrevocably, absolutely and unconditionally
transfers, assigns and sets over unto Mortgagee all of its right, title and
interest in and to all present and future leases, subleases, license agreements,
concession agreements, lease termination agreements and other occupancy
agreements of any nature, oral or written, of all or any portion of the Real
Property, together with all modifications, supplements, extensions, renewals and
replacements thereof now existing or hereafter made (each a “Lease” and
collectively, the “Leases”), and also together with the rights to sue for,
collect and receive all rents, prepaid rents, additional rents, royalties,
security deposits, damages payable upon default by tenant, or other sums in any
of the Leases provided to be paid to the landlord thereunder, profits, income,
license fees, concession fees, lease termination fees and issues of the Security
(collectively, “Rents”), to be applied by Mortgagee in payment of the
Indebtedness, the STAG IV Indebtedness and/or the STAG V Indebtedness and also
together with the rights of Mortgagor to receive, hold and apply all bonds and
security in all of the Leases provided to be furnished to the landlord
thereunder, and also together with any and all guaranties of the obligations of
the tenants thereunder and the rights of Mortgagor to enforce any and all of the
agreements, terms, covenants and conditions in all of the Leases provided and to
give notices thereunder.  Mortgagee may receive and collect the Rents,
personally or through a receiver, upon the occurrence of an Event of Default. 
Mortgagor agrees to consent to a receiver if this is believed necessary or
desirable by Mortgagee to enforce its rights under this Section.

 

Mortgagor shall not otherwise assign or pledge, or contract, expressly or by
implication, to assign or pledge, any Lease or the rights to sue for, collect
and receive any Rents, or the rights to receive, hold and apply any bonds and
security in any of the Leases provided to be furnished to the landlord
thereunder, or the rights to enforce any of the agreements, terms, covenants or
conditions of the Leases or to give notices thereunder, unless in each instance
the written consent thereto of Mortgagee be first obtained.

 

Nothing in this Mortgage shall be construed to obligate Mortgagee, expressly or
by implication, to perform any of the covenants of Mortgagor as landlord under
any of the Leases hereinabove assigned or to pay any sum of money or damages
therein provided to be paid by the landlord.

 

J-7

--------------------------------------------------------------------------------


 

If Mortgagee shall from time to time suffer or permit Mortgagor to sue for,
collect or receive any Rents, or to receive, hold or apply any bonds or security
under the Leases, or to enforce any of the agreements, terms, covenants or
conditions thereunder or to give notices thereunder, neither such sufferance nor
permission shall constitute a waiver or relinquishment by Mortgagee of the
rights hereunder and hereby assigned to Mortgagee with respect to any subsequent
Rents or with respect to any subsequent receipt, holding or application of bonds
or security or any subsequent enforcement of such agreements, terms, covenants
or conditions or any subsequent notices.

 

Reference is made to that certain Assignment of Rents and Leases, executed by
Mortgagor in favor of Mortgagee, of even date and record herewith (the
“Assignment of Rents and Leases”).  To the extent not provided herein, the terms
and provisions of the Assignment of Rents and Leases are by this reference
incorporated herein as though fully set forth herein.  This Mortgage also
secures Mortgagor’s obligations under the Assignment of Rents and Leases.

 

8.             Future Leases.  Except as otherwise set forth in the Loan
Agreement, Mortgagor will not hereafter make any Lease to any tenant, or amend,
modify, terminate, renew or extend any Lease (other than a renewal, extension or
expansion to which a tenant is entitled under the terms of an existing Lease or
contained in a Lease that is subsequently approved by Mortgagee), affecting the
Security unless Mortgagee shall first consent in writing to the terms of the
Lease and the form of the Lease.  Except as otherwise set forth in the Loan
Agreement, all Leases and subleases and any amendments, modifications,
replacements, extensions, renewals or terminations thereof executed after the
date hereof must be submitted to Mortgagee for prior written approval. 
Notwithstanding the foregoing, (i) Mortgagee’s consent to the above matters
shall be required only to the extent provided for in the Loan Agreement, and
(ii) whenever such consent is required, the standards and procedures for the
giving (or deemed giving) or withholding of such consent shall be as set forth
in the Loan Agreement.

 

Mortgagor shall promptly deliver to Mortgagee a fully-executed copy (certified
by Mortgagor to be true, complete and correct) of each approved Lease, together
with a Lease estoppel certificate and subordination, non-disturbance and
attornment agreement (an “SNDA”), each in form reasonably acceptable to
Mortgagee.

 

All Leases must be subordinate to the lien of this Mortgage unless Mortgagee
otherwise specifies.  Unless otherwise approved by Mortgagee, each Lease must
contain a provision that, upon notice to tenant by Mortgagee, the Lease shall
become superior, in whole or in part, to the lien of the Mortgage.  Without
limiting the foregoing, Mortgagee hereby reserves the right to subordinate this
Mortgage to any Lease subsequently made by recording with the
                                           [INSERT RECORDING OFFICE] in which
this Mortgage is recorded, a declaration to that effect, executed by Mortgagee,
which declaration once so recorded shall be binding upon the tenant under such
Lease and such tenant’s successors and assigns.

 

Mortgagor will from time to time upon reasonable demand of Mortgagee, confirm in
writing the assignment to Mortgagee of any or all Leases of the Land and space
in the Improvements, and such written confirmation shall be in such form as
Mortgagee shall reasonably require and as shall be necessary to make the same
recordable.

 

J-8

--------------------------------------------------------------------------------


 

Nothing in this Mortgage shall be construed to obligate Mortgagee, expressly or
by implication, to perform any of the covenants of Mortgagor as landlord under
any of the Leases hereinabove assigned or to pay any sum of money or damages
therein provided to be paid by the landlord.

 

9.             Mortgagor’s Obligations as Landlord.  (a) Mortgagor shall, at
Mortgagor’s cost and expense, promptly and fully perform in all material
respects each and every covenant, condition, promise and obligation on the part
of the landlord to be performed pursuant to the terms of each and every Lease or
letting, written or oral, now or hereafter made with respect to the Security or
any part or parts thereof, and shall not suffer or permit there to exist any
default in such performance on the part of such landlord or permit any event to
occur which would give the tenant under any such Lease the right to terminate
the same or to offset Rent.

 

(b)          Mortgagor shall give Mortgagee prompt notice of any default under
any Lease upon Mortgagor becoming aware of such matter, and immediate notice of
the receipt by Mortgagor of any notice of default from the tenant or its
successors or assigns under a Lease, and Mortgagor shall furnish to Mortgagee
promptly any and all information which Mortgagee may reasonably request
concerning the performance and observance of all covenants, agreements and
conditions contained in the Leases by the landlord thereunder to be kept,
observed and performed and concerning the compliance with all terms and
conditions of the Leases.  Mortgagor hereby authorizes Mortgagee and its
representatives to make reasonable investigations and examinations concerning
such performance, observance and compliance, and Mortgagor, upon reasonable
request, shall promptly deposit with Mortgagee any and all documentary evidence
relating to such performance, observance and compliance and copies of any and
all notices, communications, plans, specifications or other instruments or
documents received or given by Mortgagor in any way relating to or affecting the
Leases which may concern or affect the estate of the landlord or the tenant in
or under the Leases or in the premises thereby demised.

 

(c)           In the event of any failure by Mortgagor to keep, observe or
perform any covenant, agreement or condition contained in the Leases or to
comply with the terms and conditions of the Leases, any performance, observance
or compliance by Mortgagee pursuant to this Mortgage on behalf of Mortgagor
shall not remove or waive, as between Mortgagor and Mortgagee the corresponding
Event of Default under the terms of this Mortgage.

 

10.           Leases; Foreclosure.  Any proceedings or other steps taken by
Mortgagee to foreclose this Mortgage, or otherwise to protect the interests of
Mortgagee hereunder, shall not operate to terminate the rights of any present or
future tenant of space in the Improvements, notwithstanding that said rights may
be subject and subordinate to the lien of this Mortgage, unless Mortgagee
specifically elects otherwise in the case of any particular tenant.  The failure
to make any such tenant a defendant in any such foreclosure proceeding and to
foreclose such tenant’s rights will not be asserted by Mortgagor or any other
defendant in such foreclosure proceeding as a defense to any proceeding
instituted by Mortgagee to foreclose this Mortgage or otherwise protect the
interests of Mortgagee hereunder.

 

11.           Events of Default.  Each of the following shall constitute an
“Event of Default” hereunder and shall entitle the Mortgagee to exercise its
remedies hereunder and under any of the

 

J-9

--------------------------------------------------------------------------------


 

other Loan Documents, the STAG IV Loan Documents and/or the STAG V Loan Document
or as otherwise provided by law:

 

(a)           An Event of Default occurs under the Loan Agreement;

 

(b)           An Event of Default occurs under any other Loan Document or under
any STAG IV Loan Document or under any STAG V Loan Document, including, without
limitation, any other Portfolio Mortgage;

 

(c)           Breach of the provisions of Section 5 or 6 of this Mortgage;
provided, however, that if such breach was the result of an involuntary transfer
or lien, such breach shall constitute an Event of Default only if such breach
remains uncured for more than thirty (30) days following notice from Mortgagee
to Mortgagor with respect thereto.

 

12.           Remedies Upon Default.  Immediately upon the occurrence of any
Event of Default, Mortgagee shall have the option, in addition to and not in
lieu of or substitution for all other rights and remedies provided in this
Mortgage, any other Loan Document, any STAG IV Loan Document and/or any STAG V
Loan Documents or provided by law or in equity, and is hereby authorized and
empowered by Mortgagor, to do any or all of the following, to the extent
permitted by applicable law:

 

(a)                 Declare without notice the entire unpaid amount of the
Indebtedness, the STAG IV Indebtedness and/or the STAG V Indebtedness
immediately due and payable and, at Mortgagee’s option, (i) to bring suit
therefor, or (ii) to bring suit for any delinquent payment of or upon the
Indebtedness, the STAG IV Indebtedness and/or the STAG V Indebtedness, or
(iii) to take any and all steps and institute any and all other proceedings in
law or in equity that Mortgagee deems necessary to enforce payment of the
Indebtedness, the STAG IV Indebtedness and/or the STAG V Indebtedness and
performance of other obligations secured hereunder and to protect the lien of
this Mortgage.

 

(b)                Commence foreclosure proceedings against the Security, in a
single parcel or in several parcels, through judicial proceedings, by
advertisement or as otherwise provided by law, at the option of Mortgagee,
pursuant to the statutes in such case made and provided, and to sell the
Security or to cause the same to be sold at public sale, and to convey the same
to the purchaser, in accordance with said statutes in a single parcel or in
several parcels at the option of Mortgagee.

 

(c)                 Proceed against the Personal Property in accordance with
Mortgagee’s rights and remedies with respect to the Personal Property including
the right to sell the Personal Property together with the Real Property
separately and without regard to the remainder of the Security in accordance
with Mortgagee’s rights and remedies provided by the
                               [INSERT STATE] Uniform Commercial Code as well as
other rights and remedies available at law or in equity.

 

J-10

--------------------------------------------------------------------------------


 

(d)                Cause to be brought down to date a title examination and tax
histories of the Security, procure title insurance or title reports or, if
necessary, procure new abstracts and tax histories.

 

(e)                 Procure an updated or entirely new environmental audit of
the Security including building, soil, ground water and subsurface
investigations; have the Improvements inspected by an engineer or other
qualified inspector and procure a building inspection report; procure an MAI or
other appraisal of the Security or any portion thereof; enter upon the Security
at any time and from time to time to accomplish the foregoing and to show the
Security to potential purchasers and potential bidders at foreclosure sale; make
available to potential purchasers and potential bidders all information obtained
pursuant to the foregoing and any other information in the possession of
Mortgagee regarding the Security.

 

(f)                 Either by itself or by its agent to be appointed by it for
that purpose or by a receiver appointed by a court of competent jurisdiction, as
a matter of strict right, without notice and without regard to the adequacy or
value of any security for the Indebtedness, the STAG IV Indebtedness and/or the
STAG V Indebtedness or the solvency of any party bound for its payment, to take
possession of and to operate the Security, Mortgagor hereby waiving any right
Mortgagor might have to object to or oppose any such possession, and whether or
not Mortgagee has taken possession of the Security, to collect and apply the
Rents, including those past due and unpaid, after payment of all necessary
charges and expenses, in reduction of the Indebtedness, the STAG IV Indebtedness
and/or the STAG V Indebtedness.  The receiver shall have all of the rights and
powers permitted under the laws of the State/Commonwealth of
                               [INSERT STATE].  Except for damage caused by
Mortgagee’s willful misconduct, Mortgagor hereby waives any claim Mortgagor may
have against Mortgagee for mismanagement of the Security during Mortgagee’s
operation of the Security under this subparagraph or as mortgagee in actual
possession under applicable statutes.

 

(g)                Mortgagee may, at its option, without waiving any Event of
Default, pay, perform or observe the same, and all payments made or costs or
expenses incurred by Mortgagee in connection therewith shall be secured hereby
and shall be, without demand, immediately repaid by Mortgagor to Mortgagee with
interest thereon at the Default Rate hereunder.  Mortgagee shall be the sole
judge of the necessity for any such actions and of the amounts to be paid. 
Mortgagee is hereby empowered to enter and to authorize others to enter upon the
Security or any part thereof for the purpose of performing or observing any such
defaulted term, covenant or condition without thereby becoming liable to
Mortgagor or any person in possession holding under Mortgagor.

 

(h)                Apply against the Indebtedness, the STAG IV Indebtedness
and/or the STAG V Indebtedness in such order as Mortgagee shall determine any
funds held for the benefit of Mortgagor in escrow by Mortgagee or by any
third-party escrow agent under any of the Loan Documents, including without
limitation, any funds held under the Tax Escrow Agreement and/or the General
Reserve Escrow Agreement (as each are defined in the Loan Agreement).

 

(i)                  Upon any foreclosure sale, Mortgagee may bid for and
purchase the Security and shall be entitled to apply all or any part of the
Indebtedness, the STAG IV Indebtedness and/or

 

J-11

--------------------------------------------------------------------------------


 

the STAG V Indebtedness as a credit to the purchase price.  In the event of any
sale of the Security by foreclosure, through judicial proceedings, by
advertisement or otherwise, the proceeds of any such sale which are applied in
accordance with this Mortgage shall be applied in the following order to: 
(i) all expenses incurred for the collection of the Indebtedness, the STAG IV
Indebtedness and/or the STAG V Indebtedness and the foreclosure of this
Mortgage, including reasonable attorneys’ fees, or such attorneys’ fees as are
permitted by law; (ii) all sums expended or incurred by Mortgagee directly or
indirectly in carrying out the terms, covenants and agreements of the Notes
evidencing the Indebtedness, the STAG IV Indebtedness, the STAG V Indebtedness,
this Mortgage, any other Loan Documents, the STAG IV Loan Documents and/or the
STAG V Loan Documents, together with interest thereon as therein provided;
(iii) all late payment charges, prepayment fees, advances and other amounts due
under any of the Loan Documents, the STAG IV Loan Documents and/or the STAG V
Loan Documents; (iv) all accrued and unpaid interest upon the Indebtedness, the
STAG IV Indebtedness and/or the STAG V Indebtedness; (v) the unpaid principal
amount of the Indebtedness, the STAG IV Indebtedness and/or the STAG V
Indebtedness; and (vi) the surplus, if any, to the person or persons legally
entitled thereto.

 

Mortgagor will pay to Mortgagee upon demand all costs and expenses incurred by
Mortgagee in the exercise of Mortgagee’s rights and remedies under this
Mortgage, the other Loan Documents, the STAG IV Loan Documents and/or the STAG V
Loan Documents for collection of the Indebtedness, the STAG IV Indebtedness,
and/or the STAG V Indebtedness, the foreclosure on the Security or otherwise,
including without limitation title insurance fees and premiums, environmental
consultant’s charges and appraisal, engineering and inspection fees, receiver’s
fees, costs and agent’s compensation, auctioneer’s fees and foreclosure sale
advertising costs, any deed excise tax stamps required to be affixed to the
foreclosure deed and court filing fees, together with attorneys’ fees and costs
which shall include without limitation all attorneys’ fees and costs incurred in
connection with (A) the exercise of Mortgagee’s rights and remedies as
aforesaid, (B) any negotiations, other services and advice rendered regarding
restructuring of the Indebtedness, the STAG IV Indebtedness and/or the STAG V
Indebtedness prior to any foreclosure sale, whether or not any such
restructuring is actually accomplished, and (C) any petition filed by or against
Mortgagor under Title 11 of the Bankruptcy Code.  Any such amounts incurred by
Mortgagee shall be secured hereby and shall be immediately repaid by Mortgagor
to Mortgagee upon demand with interest thereon at the Default Rate.

 

To the maximum extent permitted under applicable law, Mortgagor hereby waives
any right Mortgagor may have to interfere with any foreclosure auction sale held
upon the Security and agrees that after such sale, Mortgagor will have no right
to possess or remain upon the Security, Mortgagor acknowledging Mortgagor’s
status as a trespasser in such circumstances.

 

In the event of any acceleration of the Indebtedness, the STAG IV Indebtedness
and/or the STAG V Indebtedness pursuant to the first paragraph of this Section,
Mortgagor shall pay to Mortgagee together with the principal indebtedness and
interest thereon, an amount equal to the Prepayment Fee provided for in the
Notes and any promissory notes evidencing the STAG IV Indebtedness and/or the
STAG V Indebtedness such fee shall be included as part of the Indebtedness.

 

J-12

--------------------------------------------------------------------------------


 

Failure to exercise any option to accelerate in the event of a default or other
circumstance permitting the exercise of such option, shall not constitute a
waiver of the default or of the right to exercise such option at a later time,
or a waiver of the right to exercise such option in the event of any other
default or circumstance specified above.

 

13.           Waiver of Statutory Rights.  Mortgagor agrees, to the full extent
permitted by law, that in an Event of Default on the part of Mortgagor
hereunder, neither Mortgagor nor anyone claiming through or under Mortgagor will
set up, claim, or seek to take advantage of any moratorium, reinstatement,
forbearance, appraisement, valuation, stay, homestead, extension, exemption or
redemption laws now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure of this Mortgage, or the sale of the Security or the
delivery of possession thereof immediately after such sale to the purchaser at
such sale, and Mortgagor, for itself and all who may at any time claim through
or under it, hereby waives to the full extent that it may lawfully do so, the
benefit of all such laws, and any and all rights to have the assets subject to
the security interest of this Mortgage marshaled upon any foreclosure or sale
under the power granted herein.

 

14.           Security Interest.  This Mortgage shall, as to any equipment and
other Personal Property covered hereby, be deemed to constitute a security
agreement, and Mortgagor, as debtor, hereby grants to Mortgagee, as secured
party, a security interest therein pursuant to the
                               [INSERT STATE] Uniform Commercial Code (the
“UCC”).  Mortgagor agrees, upon reasonable request of Mortgagee, to furnish an
inventory of Personal Property owned by Mortgagor and subject to this Mortgage
and, upon request by Mortgagee, to execute any supplements to this Mortgage, any
separate security agreement and any financing statements and continuation
statements in order to include specifically said inventory of Personal Property
or otherwise to perfect the security interest granted hereby, provided that the
same are consistent with and do not materially increase the obligations of
Mortgagor under the Loan Documents.  Upon any Event of Default, Mortgagee shall
have all of the rights and remedies provided in the UCC or otherwise provided by
law or by this Mortgage, including but not limited to the right to require
Mortgagor to assemble such Personal Property and make it available to Mortgagee
at a place to be designated by Mortgagee which is reasonably convenient to both
parties, the right to take possession of such Personal Property with or without
demand and with or without process of law and the right to sell and dispose of
the same and distribute the proceeds according to law.  The parties hereto agree
that any requirement of reasonable notice shall be met if Mortgagee sends such
notice to Mortgagor at least five (5) days prior to the date of sale,
disposition or other event giving rise to the required notice, and that the
proceeds of any disposition of any such Personal Property may be applied by
Mortgagee first to the reasonable expenses in connection therewith, including
reasonable attorneys’ fees and legal expenses incurred, and then to payment of
the Indebtedness, the STAG IV Indebtedness and/or the STAG V Indebtedness in
such order as the Mortgagee in its sole discretion shall determine.  With
respect to the Personal Property that has become so attached to the Real
Property that an interest therein arises under the real property law of the
State of                                [INSERT STATE], this Mortgage shall also
constitute a financing statement and a fixture filing under the UCC.

 

15.           Right of Entry.  Mortgagee and Mortgagee’s representatives may at
all reasonable times and upon reasonable prior notice to Mortgagor enter upon
the Security and inspect the same, or cause it to be inspected by agents,
employees or independent contractors of Mortgagee,

 

J-13

--------------------------------------------------------------------------------


 

and show the same to others, provided that (a) Mortgagee shall not be obligated
to make any such entry or inspection, (b) any entry, inspection or other
activities shall be subject to the rights of tenants under Leases and shall not
unreasonably interfere with any activities of any tenant at the Real Property,
and (c) upon any Event of Default, Mortgagee and Mortgagee’s representatives may
make such entry and carry on such activities at all times and without notice to
Mortgagor, but subject to the rights of any tenant of the Real Property.

 

16.           Rights Cumulative.  Each right and remedy of Mortgagee under this
Mortgage, the Notes, any other Loan Documents, the STAG IV Loan Documents and/or
the STAG V Loan Documents shall be in addition to every other right and remedy
of Mortgagee and such rights and remedies may be enforced separately or in any
combination.

 

17.           Subrogation.  To the extent that proceeds of the Indebtedness, the
STAG IV Indebtedness and/or the STAG V Indebtedness are used to pay any
outstanding lien, charge or encumbrance affecting the Security, such proceeds
have been advanced by Mortgagee at Mortgagor’s request, and Mortgagee shall be
subrogated to all rights, interest and liens owned or held by any owner or
holder of such outstanding liens, charges and encumbrances, irrespective of
whether such liens, charges or encumbrances are released of record; provided,
however, that the terms and provisions hereof shall govern the rights and
remedies of Mortgagee and shall supersede the terms, provisions, rights, and
remedies under the lien or liens to which Mortgagee is subrogated hereunder.

 

18.           No Waiver.  Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and provisions hereof shall not be
deemed to be a waiver of any of the terms and provisions hereof, and Mortgagee,
notwithstanding any such failure, shall have the right thereafter to insist upon
the strict performance by Mortgagor of any and all of the terms and provisions
hereof to be performed by Mortgagor.

 

19.           Mortgage Extension.  The lien hereof shall remain in full force
and effect during any postponement or extension of the time of payment of the
Indebtedness, or of any part thereof, and any number of extensions or
modifications hereof, or any additional notes taken by Mortgagee, shall not
affect the lien hereof or the liability of Mortgagor or of any subsequent
obligor to pay the Indebtedness unless and until such lien or liability be
expressly released in writing by Mortgagee.

 

20.           Indemnification.  Mortgagor shall indemnify and hold Mortgagee
harmless from and against all obligations, liabilities, losses, costs, expenses,
fines, penalties or damages (including attorneys’ fees) which Mortgagee may
incur by reason of this Mortgage or with regard to the Security prior to the
exercise of any remedies under this Mortgage; provided, however, that such
indemnity shall not apply to (i) any liabilities, losses, costs, expenses,
fines, penalties or damages arising on account of the gross negligence or
willful misconduct of Mortgagee, or (ii) any income or franchise taxes imposed
on Mortgagee.  Mortgagor shall defend Mortgagee against any claim or litigation
involving Mortgagee for the same, and should Mortgagee incur such obligation,
liability, loss, cost, expense, fine, penalty or damage, then Mortgagor shall
reimburse Mortgagee upon demand.  Any amount owed Mortgagee under this provision
shall bear interest at the Default Rate and shall be secured hereby.

 

J-14

--------------------------------------------------------------------------------


 

21.           Nonrecourse.  The provisions set forth in Section 14 of the Notes
are hereby incorporated herein by reference, mutatis mutandis, and shall be
applicable to this Mortgage as if set forth in full herein.

 

22.           Attorneys’ Fees.  Any reference to “attorney fees”, “attorneys’
fees”, or “attorney’s fees” in this document includes but is not limited to the
fees, charges and costs incurred by Mortgagee through its retention of outside
legal counsel and the reasonably allocated fees, costs and charges for services
rendered by Mortgagee’s in-house counsel.  Any reference to “attorney fees”,
“attorneys’ fees”, or “attorney’s fees” shall also include but not be limited to
those attorneys or legal fees, costs and charges incurred by Mortgagee following
an Event of Default in the collection of the Indebtedness (or any portion
thereof), the STAG IV Indebtedness (or any portion thereof) or the STAG V
Indebtedness (or any portion thereof), the enforcement of any obligations
hereunder or under any of the Loan Documents, the STAG IV Loan Documents and/or
the STAG V Loan Documents, the protection of the Security, the foreclosure of
(or exercise of power under) this Mortgage, the sale of the Security, the
defense of actions arising hereunder and the collection, protection or set off
of any claim the Mortgagee may have in a proceeding under Title 11 of the
Bankruptcy Code.  Attorneys fees provided for hereunder shall accrue whether or
not Mortgagee has provided notice of an Event of Default or of an intention to
exercise its remedies for such Event of Default.

 

23.           Administrative Fees.  Mortgagee shall have the right to charge
administrative fees during the term of the Notes as Mortgagee may determine, in
its sole reasonable discretion, in connection with any servicing requests made
by Mortgagor requiring Mortgagee’s evaluation, preparation and processing of any
such requests.  Administrative fees shall not be charged for routine servicing
matters contemplated by the Loan Documents including, without limitation: 
processing payments; processing insurance and UCC continuation documentation;
processing escrow draws; review of tenant leases, SNDAs and tenant estoppels on
standard forms approved by Mortgagee without material modifications.  Such
administrative fees shall apply without limitation to requests for matters not
permitted or contemplated by the Loan Documents (including, without limitation,
requests for transfers or assignments, and requests for partial releases;
requests for review of new easements), and to requests, which, while
contemplated by the Loan Documents, because of the nature of the request, will
require significantly more time than an institutional lender, acting reasonably,
would contemplate for such request (including without limitation, requests for
the approval of tenant leases, tenant estoppels and SNDAs which contain material
differences from Mortgagee’s standard forms and approvals for transfers or
assignments or partial releases requiring the review of substantial materials by
Mortgagee).  Mortgagee shall also be entitled to reimbursement for professional
fees it incurs for such administration, including without limitation, those of
architects, engineers and attorneys (whether (i) employed by Mortgagee or its
affiliate, or (ii) engaged by Mortgagee or its affiliates as independent
contractors).

 

24.           Protection of Security; Costs and Expenses.  Mortgagor shall
appear in and defend any action or proceeding purporting to affect the security
hereof or the rights or powers of the Mortgagee, and shall pay all costs and
expenses, including without limitation cost of evidence of title and reasonable
attorneys’ fees, in any such action or proceeding in which Mortgagee may appear,
and in any suit brought by Mortgagee to foreclose this Mortgage or to enforce or
establish any other rights or remedies of Mortgagee hereunder.  If Mortgagor
fails to

 

J-15

--------------------------------------------------------------------------------


 

perform any of the covenants or agreements contained in this Mortgage, or if any
action or proceeding is commenced which affects Mortgagee’s interest in the
Security or any part thereof, including, but not limited to, eminent domain,
code enforcement, or proceedings of any nature whatsoever under any federal or
state law, whether now existing or hereafter enacted or amended, relating to
bankruptcy, insolvency, arrangement, reorganization or other form of debtor
relief, or to a decedent, then Mortgagee may, but without obligation to do so
and without notice to or demand upon Mortgagor and without releasing Mortgagor
from any obligation hereunder, make such appearances, disburse such sums and
take such action as Mortgagee deems necessary or appropriate to protect
Mortgagee’s interest, including, but not limited to, disbursement of attorneys’
fees, entry upon the Security to make repairs or take other action to protect
the security hereof, and payment, purchase, contest or compromise of any
encumbrance, charge or lien which in the judgment of Mortgagee appears to be
prior or superior hereto.  Mortgagor further agrees to pay all expenses of
Mortgagee incurred upon an Event of Default (including without limitation fees
and disbursements of counsel) incident to the protection of the rights of
Mortgagee hereunder, or to enforcement or collection of payment of the
Indebtedness, the STAG IV Indebtedness and/or the STAG V Indebtedness, whether
by judicial or non-judicial proceedings, or in connection with any bankruptcy,
insolvency, arrangement, reorganization or other debtor relief proceeding of
Mortgagor, or otherwise.  Any amounts disbursed by Mortgagee pursuant to this
Section shall be additional indebtedness of Mortgagor secured by the Loan
Documents, the STAG IV Loan Documents and the STAG V Loan Documents as of the
date of disbursement and shall bear interest at the Default Rate (as defined in
the Loan Agreement).  All such amounts shall be payable by Mortgagor immediately
without demand.  Nothing contained in this Section shall be construed to require
Mortgagee to incur any expense, make any appearance, or take any other action.

 

25.           Notices.  Any notice, demand, request, statement or consent made
hereunder shall be in writing, signed by the party giving such notice, request,
demand, statement, or consent, and shall be deemed to have been properly given
when delivered in accordance with the terms of the Loan Agreement.

 

26.           Release.  As provided in Section 3 and Section 20 of the Loan
Agreement, upon the satisfaction in full of the Allocated Loan Amount (as
defined in the Loan Agreement), or upon the satisfaction of the applicable
conditions in the Loan Agreement relating to the substitution or partial release
of the Security, Mortgagee shall release of record the Security from the lien
hereof and shall surrender this Mortgage and all notes evidencing indebtedness
secured by this Mortgage to Mortgagor.  Mortgagor shall pay all costs of
recordation.

 

27.           Applicable Law.  Except as may be otherwise expressly provided in
this Mortgage or in any other Loan Document, all claims relating, in any way, to
the negotiation and/or consummation of the Portfolio Loan, Mortgagee’s
relationship with the Borrowers in connection with the Portfolio Loan and/or the
performance of any obligation under any of the Loan Documents shall in all
respects be governed, construed, applied and enforced in accordance with the
internal laws of the Commonwealth of Massachusetts (the “State”) without regard
to principles of conflicts of law.  Notwithstanding the foregoing choice of law:

 

(a)           the procedures governing the creation, perfection and priority of
the liens pertaining to the Security and the enforcement by Mortgagee of its
rights and remedies

 

J-16

--------------------------------------------------------------------------------


 

under this Mortgage and the other Loan Documents with respect to the Security,
including without limitation, actions for foreclosure, for injunctive relief or
for appointment of a receiver, shall be governed by the laws of the state where
the Security is located; and

 

(b)           Mortgagee shall comply with applicable law in the state where the
Security is located to the extent required by the law of such jurisdiction in
connection with the foreclosure of the liens created by the Mortgage and the
other Loan Documents with respect to the Security.

 

Nothing contained herein or in any provisions of the other Loan Documents shall
be construed to provide that the substantive law of the state where the Security
is located shall apply to any parties’ rights and obligations under any of the
Loan Documents, which, except as expressly provided above, are and shall
continue to be governed by the substantive law of the State.  In addition, the
fact that portions of the Loan Documents may include provisions drafted to
conform to the law of the state where the Security is located is not intended,
nor shall it be deemed, in any way, to derogate the parties’ choice of law as
set forth or referred to in this Mortgage or in the other Loan Documents.  The
parties further agree that Mortgagee may enforce its rights under the Loan
Documents, including, without limitation, its rights to sue Mortgagor or to
collect any outstanding indebtedness in accordance with the State law, subject
to clauses (a) and (b) above.

 

Mortgagor hereby consents to personal jurisdiction in any state or federal court
located within the State, as well as to the jurisdiction of all courts from
which an appeal may be taken from the courts within the State, for the purposes
of any suit, action or other proceeding arising out of, or with respect to, any
of the Loan Documents, the negotiation and/or consummation of the Portfolio
Loan, Mortgagee’s relationship with Mortgagor or any other Borrower in
connection with the Portfolio Loan and/or the performance of any obligation or
the exercise of any remedy under any of the Loan Documents, and expressly waives
any and all objections it may have as to venue in any of such courts.

 

28.           Invalidity.  If any provision of this Mortgage shall be held
invalid or unenforceable, the same shall not affect in any respect whatsoever
the validity of the remainder of this Mortgage, except that if such provision
relates to the payment of a monetary sum, then the Mortgagee may, at its option,
declare the Indebtedness, the STAG IV Indebtedness and/or the STAG V
Indebtedness due and payable upon sixty (60) days prior written notice to
Mortgagor and, provided there exists no Event of Default hereunder, without
prepayment fee or premium.

 

29.           Captions; Counterparts.  The captions in this instrument are
inserted only as a matter of convenience and for reference, and are not and
shall not be deemed to be any part hereof.  This Mortgage and all of the Loan
Documents may be signed in any number of counterparts, each of which may be
signed by any one or more of the parties hereto, but all of which shall
constitute one and the same instrument and shall be binding and effective when
all parties have signed at least one counterpart.

 

30.           Modifications.  This Mortgage may not be changed or terminated
except in writing signed by both parties.  The provisions of this Mortgage shall
extend and be applicable to

 

J-17

--------------------------------------------------------------------------------


 

all renewals, amendments, extensions, consolidations, and modifications of the
other Loan Documents, the STAG IV Loan Documents and the STAG V Loan Documents,
and any and all references herein to the Loan Documents, the STAG IV Loan
Documents and/or the STAG V Loan Documents shall be deemed to include any such
renewals, amendments, extensions, consolidations or modifications thereof.

 

31.           Bind and Inure.  The provisions of this Mortgage shall be binding
on the Mortgagor and its heirs, successors and assigns, and any subsequent
owners of the Security.  The covenants of Mortgagor herein shall run with the
land, and this Mortgage and all of the covenants herein contained shall inure to
the benefit of the Mortgagee, and its affiliates, nominees, subsidiaries,
investors, participants, successors and assigns.

 

32.           Replacement of Notes.  Upon receipt of evidence reasonably
satisfactory to Mortgagor of the loss, theft, destruction or mutilation of any
Note, and in the case of any such loss, theft or destruction, upon delivery of
an indemnity agreement reasonably satisfactory to Mortgagor or, in the case of
any such mutilation, upon surrender and cancellation of any Note, Mortgagor will
execute and deliver, in lieu thereof, a replacement Note, identical in form and
substance to such Note and dated as of the date of such Note and upon such
execution and delivery all references in this Mortgage to the Notes shall be
deemed to refer to such replacement Note or Notes.

 

33.           Time of the Essence.  Time is of the essence with respect to each
and every covenant, agreement and obligation of Mortgagor under this Mortgage,
the Notes, any other Loan Document, any STAG IV Loan Document, any STAG V Loan
Document and any and all other instruments now or hereafter evidencing, securing
or otherwise relating to the Indebtedness, the STAG IV Indebtedness and/or the
STAG V Indebtedness.

 

34.           Waiver of Trial by Jury.  Mortgagor and Mortgagee hereby waive
their respective rights to a trial by jury as to any matter arising out of or
concerning the subject matter of this Mortgage.

 

35.           Statutory Condition; Statutory Power of Sale.  This Mortgage is
upon the STATUTORY CONDITION for any breach of which, or upon the breach of any
other of Mortgagor’s covenants and undertakings hereunder, Mortgagee shall have
the STATUTORY POWER OF SALE.

 

[SIGNATURE ON FOLLOWING PAGE]

 

J-18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Mortgagor has duly executed this Mortgage as a sealed
instrument as of the date first above written.

 

 

 

MORTGAGOR:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF SUFFOLK

 

 

On this                day of                             , 20      , before me,
the undersigned notary public, personally appeared
                              , proved to me through satisfactory evidence of
identification, which was personal knowledge of identity, to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that he signed it voluntarily for its stated purpose as the                   
of                                                 .

 

 

 

 

Notary Public

 

My commission expires:

 

J-19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO

MORTGAGE AND SECURITY AGREEMENT

 

Description of Real Property

 

J-20

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF OMNIBUS AMENDMENT TO LOAN DOCUMENTS

 

OMNIBUS AMENDMENT AND AGREEMENT

 

THIS OMNIBUS AMENDMENT AGREEMENT (this “Agreement”) is executed and delivered as
of                                 , 20       by and between STAG GI INVESTMENTS
HOLDINGS, LLC, a Delaware limited liability company (the “Prime Borrower”);
                    , a Delaware limited liability company
(“                       Borrower”) [INSERT ANY EXISTING SITE BORROWERS]
(                     Borrower also known as a “Site Borrower,” and together
with Prime Borrower collectively and individually referred to as the “Borrower”
or “Borrowers”);                                                  [INSERT NEW
BORROWER NAME] (“                                      Borrower”); CONNECTICUT
GENERAL LIFE INSURANCE COMPANY, a Connecticut corporation (together with its
successors, affiliates, nominees, subsidiaries, investors, participants and
assignees, “Lender”); and MIDLAND LOAN SERVICES, INC., a Delaware corporation
(the “Escrow Holder”).

 

Recitals

 

A.            Lender and Prime Borrower are parties to that certain Master Loan
Agreement (as amended, modified, substituted or supplemented from time to time,
the “Loan Agreement”), dated as of                     , 2011, pursuant to
which, inter alia, Lender has agreed, subject to the terms of the Loan
Agreement, to make a mortgage loan to Prime Borrower and Site Borrowers in the
maximum aggregate original principal amount of Sixty-Five Million and No/100
Dollars ($65,000,000) (the “Loan” or the “Portfolio Loan”), as more particularly
provided in the Loan Agreement.

 

B.            [FOR ADDITIONAL ADVANCES ONLY]  [Pursuant to the terms of the Loan
Agreement, Lender advanced to Prime Borrower and                      Borrower
an advance of the Loan proceeds in the original principal amount of
$                           (the “Initial Advance”).

 

C.            Pursuant to the terms of the Loan Agreement, Prime Borrower,
together with each Site Borrower, may elect to obtain one or more additional
advances of the Loan proceeds prior to the expiration of the Advancement Period
(as defined in the Loan Agreement) in the maximum aggregate original principal
amount as of the date hereof of up to
                                                   and No/100 Dollars
($                    ) (individually and collectively, the “Additional
Advances”), as evidenced by one or more Notes.]

 

D.            The Portfolio Loan is evidenced and secured by (i)  one or more
promissory notes by Prime Borrower and Affiliates of Prime Borrower (the “Site
Borrowers,” and together with Prime Borrower, also part of the “Borrowers”)
(collectively and individually referred to as the “Notes” or the “Portfolio
Notes,” as the same may be amended, modified, substituted or supplemented from
time to time), (ii) the Portfolio Mortgages (as defined in the Loan Agreement),
and (iii) the other Loan Documents (as defined in the Loan Agreement).

 

E.             In connection with the Loan, Lender, Borrowers and Escrow Holder
are parties to (i) a General Reserve Escrow and Security Agreement (the “General
Reserve Escrow

 

--------------------------------------------------------------------------------


 

Agreement,” as the same may be amended, modified, substituted or supplemented
from time to time), dated as of                           , 2010, pursuant to
which Borrowers and Lender appointed Escrow Holder to act as holder of the
Escrow Funds thereunder on the terms and conditions set forth therein, and
(ii) a Real Estate Tax Escrow and Security Agreement (the “Tax Escrow
Agreement,” as the same may be amended, modified, substituted or supplemented
from time to time), dated as of                             , 2010, pursuant to
which Borrowers and Lender appointed Escrow Holder to act as holder of the
Escrow Funds thereunder on the terms and conditions set forth therein.

 

F.             In connection with the Loan, Borrowers have executed and
delivered to Lender an Environmental Indemnification Agreement (the
“Environmental Indemnification Agreement,” as the same may be amended, modified,
substituted or supplemented from time to time), dated as of
                                  , 2010.

 

G.            Pursuant to the terms of the Loan Agreement, Lender will make an
[Initial Advance, as defined in the Loan Agreement,/Additional Advance] to Prime
Borrower and                                      [INSERT NAME OF SITE
BORROWER], a Delaware limited liability company
(“                           Borrower”), an Affiliate of Prime Borrower, in the
original principal amount of                                            and
No/100 Dollars ($                              ) together with interest thereon
(the “                            Advance”), as evidenced by a Mortgage Note
         (as the same may be amended, modified, substituted or supplemented from
time to time, “Note        “) of even date herewith, by Prime Borrower and
                               Borrower payable to the order of Lender.

 

H.                                           Borrower is or will be the owner of
the parcels of real property and all improvements thereon and all rights and
appurtenances thereto located in the State/Commonwealth of
                              , and more particularly described in Exhibit A
attached hereto (the “                               Site”).

 

I.              The                                Advance is secured by, among
other documents, a mortgage, assignment of leases, rents and contracts, security
agreement and fixture filing of even date herewith that encumbers the
                               Site (the
“                              Portfolio Mortgage”).

 

J.             Lender, Borrowers and                                Borrower
desire to amend the Loan Agreement to reflect the approval and grant of the
                               Advance to Prime Borrower and
                               Borrower as [the Initial Advance/an Additional
Advance] under the Loan Agreement.

 

K.            Lender, Borrowers, Escrow Holder and
                               Borrower desire to amend the General Reserve
Escrow Agreement and the Tax Escrow Agreement to reflect the approval and grant
of the                                Advance to Prime Borrower and
                               Borrower as [the Initial Advance/an Additional
Advance] under the Loan Agreement.

 

L.             Lender and Borrowers desire to amend the Environmental
Indemnification Agreement to reflect the approval and grant of the
                               Advance to Prime

 

K-2

--------------------------------------------------------------------------------


 

Borrower and                        Borrower as [the Initial Advance/an
Additional Advance] under the Loan Agreement and the addition of the
                       Site as an additional Portfolio Property.

 

M.           Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings given to them in the Loan Agreement.

 

Agreements

 

NOW THEREFORE, for and in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender, Borrowers and                                Borrower, and
Lender, Borrowers, Escrow Holder and                                Borrower,
hereby amend the Loan Agreement, and the General Reserve Escrow Agreement and
the Tax Escrow Agreement, respectively, and agree as follows:

 

1.                                            Borrower shall constitute a Site
Borrower under the Loan Agreement, the General Reserve Escrow Agreement and the
Tax Escrow Agreement.

 

2.             The                                Advance shall constitute [the
Initial Advance/an Additional Advance] under the Loan Agreement.

 

3.             Note            shall constitute [the Initial Note/an Additional
Note] under the Loan Agreement.

 

4.             The                                Portfolio Mortgage shall
constitute [the Initial Portfolio Mortgage/an Additional Portfolio Mortgage]
under the Loan Agreement.

 

5.             The                                Site shall constitute (i) [the
Initial Site/an Additional Portfolio Property] under the Loan Agreement, (ii) a
Portfolio Property under the General Reserve Escrow Agreement and the Tax Escrow
Agreement, and (iii) a part of the Security under the Portfolio Mortgages and
the Environmental Indemnity Agreement.

 

6.             [FOR THE INITIAL ADVANCE ONLY]  Section 21 of the Loan Agreement
is amended by adding the following new subsections (h)-(w):

 

“(h)         Except as disclosed in writing to Lender, no actions, suits,
investigations, litigation, bankruptcy, reorganization or other proceedings are
pending at law or in equity before any Governmental Authority, or to its actual
knowledge, are threatened by any Governmental Authority, against or affecting
the operations of any of the Portfolio Properties, nor has any Borrower received
written notice of any such matter with respect to any tenant of any of the
Portfolio Properties which: (i) would, as of the date hereof, affect the
validity or priority of the lien of any of the Portfolio Mortgages, (ii) could
reasonably be expected to materially and adversely affect the ability of any
Borrower to perform its obligations pursuant to and as contemplated by the terms
and provisions of this Loan Agreement or the Loan Documents, or (iii) could
reasonably be expected to materially and adversely affect the operations or
financial condition of any Borrower, any Constituent Owner or any Portfolio
Property.

 

K-3

--------------------------------------------------------------------------------


 

(i)            The execution, delivery and performance of this Agreement, the
Notes, any of the Portfolio Mortgages, or any of the other Loan Documents will
not constitute a breach or default under any other agreement to which any
Borrower or any other party thereto (other than Lender or Escrow Holder) is or
may be bound or affected, or a violation of any law or court order which may
affect any of the Portfolio Properties, any part thereof, any interest therein,
or the use thereof.

 

(j)            To the actual knowledge of Borrower, no Borrower is in violation
of or in default with respect to any term or provision of any other loan
commitment, mortgage, deed of trust, indenture, contract, or instrument
applicable to such Borrower or any of the Portfolio Properties or by which such
Borrower is bound or with respect to any order, writ, injunction, decree or
demand of any court or any governmental agency or authority.

 

(k)           The rent roll attached as Exhibit N accurately reflects in all
material respects the Leases and income from the Portfolio Properties as of the
date indicated thereon.

 

(l)            No Borrower has entered into any Leases nor, to the actual
knowledge of Borrower, are there any unrecorded Leases or other arrangements for
occupancy of space within any of the Portfolio Properties other than the Leases
reflected in the rent roll attached as Exhibit N.

 

(m)          No Borrower has received written notice of any condemnation of any
portion of any of the Portfolio Properties nor, to any Borrower’s actual
knowledge, is any such action contemplated by any governmental authority.

 

(n)           To Borrower’s actual knowledge, all factual information set forth
in the Commitment and its exhibits, all financial statements, operating
statements, Leases and rent rolls previously furnished by or on behalf of any
Borrower to Lender in connection with the Portfolio Loan and all other
submissions referred to herein or required by the Commitment are true, complete
and correct in all material respects as of the date indicated thereon, are not
misleading in any material respect as of their respective dates and do not omit
any information required to prevent such statements, loan submissions or
materials from being materially misleading under the circumstances; provided
that as to any third party reports provided to Lender by or on behalf of
Borrower, the foregoing representation of Borrower is limited to having provided
true and complete copies of such reports, and does not constitute a
representation of Borrower that all statements and conclusions therein are
accurate (although Borrower is not aware of any inaccuracy).

 

(o)           Except as disclosed to Lender in writing, to the actual knowledge
of Borrower, no material adverse change in the operations of any of the
Portfolio Properties or in the financial condition of any Borrower has occurred
since the date of preparation of the most recent financial statements and
operating statements delivered to Lender.

 

(p)           Except as otherwise disclosed in writing to Lender, to Borrower’s
actual knowledge, the operation of the Portfolio Properties complies in all
material respects with all applicable zoning, environmental protection or
control codes and fire, electrical and

 

K-4

--------------------------------------------------------------------------------


 

building codes, rules and regulations.  Except as otherwise disclosed in writing
to Lender, to Borrower’s actual knowledge, there is no license, approval or
permit, necessary for either the lawful operation of any of the Portfolio
Properties or the lawful occupancy thereof, including, without limitation,
utility, building, zoning, subdivision control, land and water use,
environmental protection and flood hazard permits, which has not been obtained.

 

(q)           To Borrower’s actual knowledge, and except as otherwise disclosed
in any estoppel certificate provided to Lender, in the Leases or rent roll
delivered by any Borrower to Lender or as otherwise disclosed to Lender in
writing, (1) no Borrower is in default in any material respect under any Lease;
(2) no tenant of any of the Portfolio Properties has committed an uncured
monetary default under its Lease; (3) all conditions precedent to any tenant’s
obligation to pay rent have been satisfied and no tenant of any of the Portfolio
Properties has committed a non-monetary default under its Lease; and (4) no
tenant Lease contains any option or right of first refusal to purchase any
interest in any of the Portfolio Properties.

 

(r)            To Borrower’s actual knowledge, there are no unrecorded contracts
to purchase any of the Portfolio Properties or any interest therein.

 

(s)           Except as otherwise disclosed to Lender in writing prior to the
date hereof, each Site consists of a separate tax lot or lots assessed
separately and apart from any other property owned by any Borrower or any other
owner.

 

(t)            Except as otherwise disclosed on the respective surveys of the
Portfolio Properties delivered to Lender in connection with the Portfolio Loan,
to Borrower’s actual knowledge, no Portfolio Property lies in a 100 year flood
plain that has been identified by the Secretary of Housing and Urban Development
or any other governmental authority.

 

(u)           Attached hereto as Exhibit H is a true and accurate list of each
of the Sites and the purchase price paid by the applicable Borrower for each
Site as of the date hereof.

 

(v)           Borrower represents, warrants and covenants as of the date hereof
and until such time as the Indebtedness is paid in full that, unless otherwise
agreed to in writing by Lender, each Site Borrower shall be a single-purpose
entity, and in furtherance thereof:

 

(i)            No Site Borrower shall dissolve or liquidate (or suffer any
liquidation or dissolution).

 

(ii)           No Site Borrower will enter into any transaction of merger or
consolidation, or acquire by purchase or otherwise all or substantially all the
business or assets of, or any stock or other evidence of beneficial ownership
of, any entity, except as expressly contemplated by this Loan Agreement.

 

K-5

--------------------------------------------------------------------------------


 

(iii)          Except as otherwise provided in this Loan Agreement, no Site
Borrower will guarantee or otherwise hold out its credit as being available to
satisfy obligations of any other person or entity.

 

(iv)          Each Site Borrower was organized for the sole purpose of acquiring
leasing, managing and operating its respective Portfolio Property and activities
ancillary thereto.

 

(v)           No Site Borrower has engaged or shall engage in any business
unrelated to the acquisition, ownership, leasing, management and operation of
the Portfolio Properties and activities ancillary thereto; and the same shall
conduct and operate its business as presently conducted and operated at all
times relevant hereto.

 

(vi)          No Site Borrower has made or shall make any loans or advances to
any third party and will not pledge such Borrower’s assets for the benefit of
any third party.

 

(vii)         Each Site Borrower shall be, and at all times shall hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate thereof) and shall otherwise conduct its business and
own its assets in its own name and shall correct any known misunderstanding
regarding its separate identity.

 

(viii)        The sole assets of each Site Borrower are, and for the entire Term
of the Loan shall be, its respective Portfolio Property(ies).

 

(ix)           Each Site Borrower shall observe all in all material respects the
formalities applicable to its form of organization.”

 

7.             Section 21 of the Loan Agreement is amended by adding the
following new subsection (    ):

 

“(    )                                      Borrower has good and marketable
fee simple title to the                                Site, and good title to
the Security described in the                                Portfolio Mortgage,
free and clear of all liens or encumbrances other than the Permitted Exceptions
set forth in the                                Portfolio Mortgage and those
which shall be released or removed on or prior to the date hereof.”

 

8.             Exhibit A of the Loan Agreement is hereby amended by
incorporating the legal description of the                                Site
attached as Exhibit A hereto.

 

9.             Exhibit B of the Loan Agreement is hereby deleted in its entirety
and replaced with Exhibit B attached hereto.

 

10.           Exhibit H of the Loan Agreement is hereby deleted in its entirety
and replaced with Exhibit H attached hereto.

 

K-6

--------------------------------------------------------------------------------


 

11.           Exhibit L of the Loan Agreement is hereby deleted in its entirety
and replaced with Exhibit L attached hereto.

 

12.           Exhibit M of the Loan Agreement is hereby deleted in its entirety
and replaced with Exhibit M attached hereto.

 

13.           Exhibit N of the Loan Agreement is hereby amended by incorporating
the rent roll for the                      Site attached as Exhibit N hereto.

 

14.           The third paragraph of Section 3(a) of the General Reserve Escrow
Agreement is amended by deleting the words
“                                                   and No/100 Dollars
($            )” and replacing it with the following: 
“                                               and No/100 Dollars
($            )”.  [increase by 8 basis points of new advance]

 

15.           [On the date hereof and pursuant to the Tax Escrow Agreement,
Prime Borrower and                              Borrower have deposited with
Escrow Holder the sum of $                .  The deposit shall be deposited by
Escrow Holder into the Escrow Account and shall be governed by the applicable
terms of the Tax Escrow Agreement.]  [No deposit is required from Prime Borrower
and                    Borrower pursuant to the Tax Escrow Agreement.]

 

16.           [FOR INITIAL DEPOSIT INTO TAX ESCROW ONLY:  The third paragraph of
Section 3(a) of the Tax Escrow Agreement is amended by deleting the first
sentence thereof and substituting the following two sentences in its place:

 

“Lender hereby informs Borrowers and Escrow Holder that the monthly deposit to
the Escrow Account shall be in the amount of
                                                 and     /100 Dollars
($                ).  Hereafter, if Lender reasonably determines that the amount
of such monthly deposit must increase or decrease, Lender shall notify Borrower
and Escrow Holder in writing at least ten (10) Business Days (as defined in the
Portfolio Mortgages) prior to the next monthly deposit date of the new amount of
such monthly deposit and provide Borrowers with information substantiating the
redetermination of the calculation.”] [FOR ADVANCES FOLLOWING SUCH INITIAL
DEPOSIT][The third paragraph of Section 3(a) of the Tax Escrow Agreement is
amended by deleting the figure “$                ” and replacing it with the
figure “$              ”.]  [The third paragraph of Section 3(a) of the Tax
Escrow Agreement is unamended by this Agreement.]

 

17.           [FOR THE INITIAL ADVANCE ONLY]  Section 6 of the Environmental
Indemnification Agreement is amended by adding the following new subsections
(b)-(f):

 

“(b)         Indemnitors have identified and made available to Beneficiary all
environmental investigations, studies, audits, tests and other technical
analyses conducted by, for, or in the possession or control of Indemnitors in
relation to the Security (the “Environmental Reports”) as of the date of this
Agreement, and all such Environmental Reports are identified in Exhibit B
attached hereto and made a part hereof.  Except to the extent disclosed in any
of the Environmental Reports,  (i) Indemnitors have not used and are not using,
and to the Indemnitors’ actual knowledge, no prior owner or current or prior
tenant, subtenant, or other occupant of all or any part of the Security has used
or is using Hazardous Materials at, on, or from the Security which constitutes a
Violation, (ii) to the best of Indemnitors’ knowledge, there has been no

 

K-7

--------------------------------------------------------------------------------


 

Disposal with respect to the Security that could reasonably be expected to give
rise to a liability under any Hazardous Materials Law, (iii) to the best of
Indemnitors’ knowledge, no Disposal or threatened Disposal has occurred or is
occurring at, on, under, in, or from the Security for which any Hazardous
Materials Law requires notice to any person, further investigation, or any form
of response action, and (iv) to any Indemnitor’s actual knowledge, no
underground storage tanks or underground deposits of Hazardous Materials are or
were located on any of the Security and subsequently removed or filled;

 

(c)           Except to the extent disclosed in any of the Environmental
Reports, Indemnitors have not received, and to the Indemnitors’ actual
knowledge, no prior owner or current or prior tenant, subtenant, or other
occupant of all or any part of the Security have received, any notice from any
person or entity, public or private, alleging any Violation of or potential
liability or obligation to perform any investigation or remediation activity
under any Hazardous Materials Law with regard to the Security.  Nor have
Indemnitors, nor to the best of Indemnitors’ knowledge has any of the third
parties described above, received any administrative order or entered into any
administrative consent order with any governmental agency with respect to
Hazardous Materials on or at the Security;

 

(d)           To the Indemnitors’ actual knowledge, except to the extent
disclosed in any of the Environmental Reports, the Security does not contain,
and has not in the past contained, any asbestos containing material in friable
form, and to the best of Indemnitors’  knowledge there is no current or
potential airborne contamination of the Security by asbestos fiber at
concentrations exceeding those allowed by the Hazardous Materials Laws,
including any potential contamination that would be caused by maintenance or
tenant finish activities in the Security;

 

(e)           All Indemnitors have received adequate consideration for the
execution, delivery and performance of obligations under this
Agreement, Indemnitors acknowledging that Beneficiary’s making the Loan to
Borrower has provided substantial benefit to Indemnitors and Beneficiary would
not have made the Loan to Borrower if Indemnitors had not executed and delivered
this Agreement to Beneficiary; and

 

(f)            Indemnitors represent and warrant that prior to its acquisition
of the Security, Borrower performed “all appropriate inquiry” as defined under
CERCLA.”

 

18.           All references in the Loan Documents, including, without
limitation, the Loan Agreement, to the General Reserve Escrow Agreement, the Tax
Escrow Agreement and the Environmental Indemnification Agreement shall be deemed
to refer to the General Reserve Escrow Agreement, the Tax Escrow Agreement and
the Environmental Indemnification Agreement as amended by this Agreement.

 

19.           All references in the Loan Documents, including, without
limitation, the General Reserve Escrow Agreement, the Tax Escrow Agreement and
the Environmental Indemnification Agreement, to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended by this Agreement.

 

20.           As an inducement to Lender to execute this Agreement, Borrowers
hereby represent and warrant to and for the benefit of Lender, taking effect of
this Agreement, that each

 

K-8

--------------------------------------------------------------------------------


 

of the representations and warranties of the Borrowers contained in the Loan
Agreement, the General Reserve Escrow Agreement, the Tax Escrow Agreement and
the Environmental Indemnification Agreement were true as of the date on which
they were made and are also true as of the date hereof.

 

21.                                          Borrower (i) hereby agrees to be
bound by all of the terms of the Loan Agreement, the General Reserve Escrow
Agreement, the Tax Escrow Agreement and the Environmental Indemnification
Agreement, as amended by this Agreement, applicable to Site Borrowers and to
perform the express and/or implied obligations of Site Borrowers set forth
therein, and (ii) hereby represents and warrants to and for the benefit of
Lender that each of the representations and warranties contained in the Loan
Agreement, the General Reserve Escrow Agreement, the Tax Escrow Agreement and
the Environmental Indemnification Agreement relative to the undersigned as a
Site Borrower and the                                Site as an Additional
Portfolio Property or a Portfolio Property are true as of the date hereof.

 

22.           Except as expressly set forth herein, the Loan Agreement, the
General Reserve Escrow Agreement, the Tax Escrow Agreement and the Environmental
Indemnification Agreement remain unchanged and are hereby ratified and confirmed
to be and remain in full force and effect.

 

*         *         *         *         *

 

[Signature Page Follows]

 

K-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed under seal as of the date
first above written.

 

WITNESS:

PRIME BORROWER:

 

 

 

STAG GI INVESTMENTS HOLDINGS, LLC

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

 

SITE BORROWERS:

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

K-10

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY, a Connecticut Corporation

 

 

 

By:

CIGNA INVESTMENTS, INC.,

 

 

Its Authorized Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

K-11

--------------------------------------------------------------------------------


 

 

 

 

ESCROW AGENT:

 

 

 

MIDLAND LOAN SERVICES, INC., a Delaware Corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

K-12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

K-13

--------------------------------------------------------------------------------


 

EXHIBIT B

SCHEDULE OF LOAN DOCUMENTS

 

GENERAL

 

Master Loan Agreement

Real Estate Tax Escrow Account

General Reserve Escrow Account

Environmental Indemnification Agreement

Omnibus Amendment and Agreement

 

PORTFOLIO PROPERTIES

 

(CITY, STATE)

 

Mortgage Note A

Mortgage, Security Agreement and Fixture Filing

Assignment of Rents and Leases

UCC Financing Statement

Subordination, Non-Disturbance and Attornment Agreement

Agreement to Perform Closing Obligations

 

ADDITIONAL PORTFOLIO PROPERTIES

 

 

K-14

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PURCHASE PRICES

 

K-15

--------------------------------------------------------------------------------


 

EXHIBIT L

 

ALLOCATED LOAN AMOUNTS

 

K-16

--------------------------------------------------------------------------------


 

EXHIBIT M

 

ORGANIZATIONAL CHARTS

 

K-17

--------------------------------------------------------------------------------


 

EXHIBIT N

 

RENT ROLL

 

K-18

--------------------------------------------------------------------------------


 

EXHIBIT L

 

ALLOCATED LOAN AMOUNTS

 

Site

 

Allocated Loan Amount

 

 

 

 

 

(CITY, STATE)

 

$

 

 

 

 

 

 

Total Advanced

 

$

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

ORGANIZATIONAL CHARTS

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

RENT ROLL

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF ADDITIONAL ASSIGNMENT

 

ASSIGNMENT OF RENTS AND LEASES

 

This ASSIGNMENT OF RENTS AND LEASES (this “Assignment”) is made as of the       
day of                           , 20      , by
                                                   [INSERT NAME OF NEW SITE
BORROWER], a Delaware limited liability company, having its principal place of
business at c/o STAG Capital Partners, LLC, 99 Chauncy Street, Boston,
Massachusetts 02111 (“Assignor”), for the benefit of CONNECTICUT GENERAL LIFE
INSURANCE COMPANY, a Connecticut corporation, having its principal place of
business at Wilde Building, A4-CRI, 900 Cottage Grove Road, Hartford,
Connecticut 06152, together with its successors, affiliates, nominees,
subsidiaries, investors, participants or assignees (collectively, “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Lender has entered into a Master Loan Agreement with STAG GI
INVESTMENTS HOLDINGS, LLC, a Delaware limited liability company (the “Prime
Borrower”), dated as of                           , 2011, as amended by an
Omnibus Amendment and Agreement by and among Prime Borrower and Assignor, among
others, of even date herewith (as amended, modified, substituted or supplemented
from time to time, the “Loan Agreement”), pursuant to which, inter alia, Lender
has agreed, subject to the terms of the Loan Agreement, to make a mortgage loan
to Prime Borrower and Site Borrowers (as defined below) in the maximum aggregate
original principal amount of Sixty-Five Million and No/100 Dollars ($65,000,000)
(the “Loan” or the “Portfolio Loan”);

 

WHEREAS, Prime Borrower intends to own all of the membership interests in one or
more special purpose entities (each, a “Site Borrower” and, collectively, the
“Site Borrowers” and, together with the Prime Borrower, collectively and
individually, the “Borrower” or “Borrowers”) created to acquire various parcels
of real property and all improvements thereon and all rights and appurtenances
thereto (each, a “Site” and, collectively, the “Portfolio Properties”);

 

WHEREAS, the Portfolio Loan is evidenced and secured by (i) one or more
promissory notes by Prime Borrowers and one or more Site Borrowers (collectively
and individually referred to as the “Notes” or the “Portfolio Notes,” as the
same may be amended, modified, substituted or supplemented from time to time),
(ii) a mortgage, deed of trust, or indemnity deed of trust, assignment of
leases, rents and contracts, security agreement and fixture filing that
encumbers a Site (one from the applicable Site Borrower for each Site, each a
“Portfolio Mortgage,” and collectively the “Portfolio Mortgages,” as the same
may be amended, modified, substituted or supplemented from time to time) and
other items of collateral, and (iii) such other security agreements, loan
agreements, disbursement agreements, supplemental agreements, environmental
indemnity agreements, guaranties, assignments (both present and collateral) and

 

--------------------------------------------------------------------------------


 

other instruments of indebtedness or security, including, without limitation,
those referenced in the Loan Agreement (including the Notes, the Portfolio
Mortgages, the Loan Agreement and this Assignment, as the same may be amended,
modified, substituted or supplemented from time to time, the “Loan Documents”)
(all of the indebtedness and obligations under the Loan Documents being herein
called, the “Indebtedness”);

 

WHEREAS, pursuant to the terms of the Loan Agreement, Lender will make an
advance of the Loan proceeds to Prime Borrower and Assignor, in the original
principal amount of                                            and No/100
Dollars ($                              ) (the
“                           Advance”) together with interest thereon, as
evidenced by a Mortgage Note          (“Note     “) of even date herewith, by
Prime Borrower and Assignor payable to the order of Lender (“Note         
constituting one of the “Notes” as defined above);

 

WHEREAS, the                                 Advance is secured by, in addition
to the other Loan Documents, a Mortgage Security Agreement and Fixture Filing,
of even date and record herewith, by Assignor to Lender (the
“                            Mortgage”);

 

WHEREAS, Assignor constitutes a Site Borrower, the
                               Advance constitutes [the Initial Advance/an
Additional Advance] (as defined in the Loan Agreement), Note           
constitutes [the Initial Note/an Additional Note] (as defined in the Loan
Agreement), and the                                Mortgage constitutes [the
Initial Portfolio Mortgage/a Portfolio Mortgage];

 

WHEREAS, Lender made a loan (the “STAG IV Loan”) to Prime Borrower and certain
affiliates of the Prime Borrower (the “STAG IV Site Borrowers”) in the maximum
aggregate original principal amount of Sixty-Three Million and No/100 Dollars
($63,000,000) (together with all other obligations under the STAG IV Loan,
collectively referred to as the “STAG IV Indebtedness”), pursuant to a Master
Loan Agreement dated as of July 9, 2010, by and between Prime Borrower and
Lender, among others (as the same may be amended, modified, substituted or
supplemented from time to time, the “STAG IV Loan Agreement”) and evidenced by
all of the other security agreements, loan agreements, disbursement agreements,
supplemental agreements, environmental indemnity agreements, guaranties,
assignments (both present and collateral) and other instruments of indebtedness
or security related to the STAG IV Loan (including, without limitation, the
STAG IV Loan Agreement, as the same may be amended, modified or supplemented
from time to time, the “STAG IV Loan Documents”).  Pursuant to the Loan
Agreement, Assignor agreed that Assignor would also be responsible for the
STAG IV Indebtedness and that this Assignment shall provide additional security
for the payment of the STAG IV Indebtedness;

 

WHEREAS, Lender made a loan (the “STAG V Loan”) to Prime Borrower and certain
affiliates of the Prime Borrower (the “STAG V Site Borrowers”) in the maximum
aggregate original principal amount of Sixty-Five Million and No/100 Dollars
($65,000,000) (together with all other obligations under the STAG V Loan,
collectively referred to as the “STAG V Indebtedness”), pursuant to a Master
Loan Agreement dated as of October 12, 2010, by and between Prime Borrower and
Lender, among others (as the same may be amended, modified, substituted or
supplemented from time to time, the “STAG V Loan Agreement”) and evidenced by
all of the other security agreements, loan agreements, disbursement agreements,
supplemental

 

O-2

--------------------------------------------------------------------------------


 

agreements, environmental indemnity agreements, guaranties, assignments (both
present and collateral) and other instruments of indebtedness or security
related to the STAG V Loan (including, without limitation, the STAG V Loan
Agreement, as the same may be amended, modified or supplemented from time to
time, the “STAG V Loan Documents”).  Pursuant to the Loan Agreement, Assignor
agreed that Assignor would also be responsible for the STAG V Indebtedness and
that this Assignment shall provide additional security for the payment of the
STAG V Indebtedness; and

 

WHEREAS Lender has required an assignment of rents and leases affecting the real
property and all of the improvements thereon in the City/Town of
                              , County of                                 , and
State/Commonwealth of                                described in Exhibit A
hereto (as more particularly described in the                                ,
the “Real Property”) as additional security for the Indebtedness, the STAG IV
Indebtedness and the STAG V Indebtedness.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Assignor, in consideration of the
foregoing, hereby agree as follows:

 

I.  ASSIGNMENT

 

1.1.             Assignment of Leases.  Assignor hereby presently, irrevocably,
absolutely and unconditionally transfers, assigns and sets over unto Lender all
of Assignor’s right, title, and interest in and to all present and future
leases, subleases, license agreements, concession agreements, lease termination
agreements, and other occupancy agreements of any nature, oral or written,
encumbering or affecting all or any part of the Real Property (collectively, the
“Leases”), including but not limited to the leases listed on Exhibit B attached
hereto (the “Schedule of Leases”), together with all extensions, modifications,
supplements, renewals, and replacements thereof, now existing or hereafter made,
and together with any and all guarantees of the obligations of the tenants,
licensees, concessionaires and occupants thereunder (collectively, the
“Tenants”), and also together with the rights of Assignor to receive, hold and
apply all bonds and security in all of the Leases provided to be furnished to
the lessor thereunder, and also together with the rights of Assignor to enforce
any and all of the agreements, terms, covenants and conditions in all of the
Leases provided and to give notices thereunder.

 

1.2.             Assignment of Rents.  Assignor hereby presently, irrevocably,
absolutely and unconditionally transfers, assigns and sets over unto Lender all
of Assignor’s right, title, and interest in and to all present and future rents
(including, without limitation, prepaid rents and additional rents), parking
revenues, income, profits, royalties, issues, security and other deposits,
refunds, rebates, receipts, fees (including, without limitation, license fees,
concession fees, lease termination fees, option payments, reimbursements, and
lease modification and extension fees), damages, charges, and all other income
and revenue of every kind and nature now existing or hereafter arising out of,
related to, or generated by the Leases, including all proceeds and products
thereof (collectively, the “Rents”).

 

1.3.             Assignment of Security Deposit.  If any of the Leases provide
for a security deposit paid by any Tenant to Assignor (the “Security Deposits”),
Assignor hereby assigns its

 

O-3

--------------------------------------------------------------------------------


 

right, title and interest in and to the Security Deposits to Lender.  Assignor,
however, shall have the right to retain the Security Deposits so long as no
Event of Default exists hereunder, provided Lender shall not be obligated to any
Tenant for any Security Deposit until Lender obtains possession or control of
the Security Deposit after an Event of Default.

 

1.4.             Assignment Absolute.  This Assignment shall be a present,
irrevocable, absolute and unconditional assignment, and shall, immediately upon
execution, give Lender the right to sue for, collect and receive all Rents and
Security Deposits and to deal with the Leases as the lessor thereunder.  Lender
shall have the right to notify the Tenants of the existence of this Assignment,
but Lender will not exercise its right to collect Rents or any other rights
under this Article I unless an Event of Default (as hereinafter defined) occurs
hereunder, under any of the other Loan Documents, under any of the STAG IV Loan
Documents or under any of the STAG V Loan Documents.  So long as there is no
Event of Default, the assignment in this Article I shall be subject to the
limited license set forth in Article II.

 

II.  LICENSE TO COLLECT

 

Lender grants to Assignor a revocable license to hold and administer the
Security Deposits and to collect the Rents as they respectively become due and
to enforce the Leases and to exercise the rights of lessor thereunder, so long
as there is no Event of Default by Assignor hereunder.  Assignor hereby
irrevocably authorizes and directs that upon the occurrence of any Event of
Default, each of the Tenants under the Leases, upon receipt of a written notice
from Lender so demanding, are to pay all Rent and Security Deposits due or which
becomes due under its Lease to Lender.

 

III.  WARRANTIES AND COVENANTS

 

3.1.             Warranties of Assignor.  Assignor hereby warrants and
represents the following:

 

(a)              Assignor is the sole holder of the landlord’s or owner’s
interest under the Leases and has good right to sell, assign, transfer and set
over the Leases and the Rents to Lender;

 

(b)              Assignor has made no assignment other than this Assignment of
any of Assignor’s rights in any of the Leases or the Rents (and other than any
assignment with respect to any loan being repaid in full with the proceeds of
the Loan);

 

(c)              Except as otherwise disclosed in writing to Lender, all of the
Leases provide for Rent to be paid monthly in advance, all Rent due to date has
been collected and no Rent has been collected more than one month in advance;

 

(d)              To the best of Assignor’s actual knowledge, and except as
otherwise disclosed in writing to Lender, no Tenant under any of the Leases has
any defense, set off or counterclaim against Assignor;

 

(e)              The Schedule of Leases attached as Exhibit B lists all of the
Leases currently in effect for the Real Property;

 

O-4

--------------------------------------------------------------------------------


 

(f)               Each of the Leases and any amendments thereto submitted by
Assignor to Lender constitutes the entire agreement between the parties thereto,
and to Assignor’s actual knowledge there are no agreements, undertakings,
representations, or warranties, either oral or written, which have not been
submitted to Lender;

 

(g)              To the best of Assignor’s actual knowledge, each of the Leases
is valid, in full force and effect, and enforceable in accordance with its
terms; and

 

(h)              Except as otherwise disclosed in writing to Lender, no rental
concession in the form of any period of free rent or any other waiver, release,
reduction, discount or other alteration of the Rent due or to become due has
been granted by Assignor or, to the best of Assignor’s actual knowledge, any
prior landlord to any Tenant under the Leases for any period subsequent to the
effective date of this Assignment.

 

3.2.             Covenants of Assignor.  Assignor hereby covenants and agrees
that Assignor shall:

 

(a)              Fulfill, perform and observe in all material respects all of
the obligations of landlord under the Leases;

 

(b)              Give prompt written notice to Lender of any default or claim of
default by Assignor or by any Tenant under any of the Leases, of which Assignor
has notice, along with a complete copy of any written notice of such default or
claim of default;

 

(c)              Enforce, short of termination, the performance in all material
respects of the Leases by the Tenants;

 

(d)              Except as otherwise provided in the Loan Agreement, not alter,
modify, amend, terminate or cancel any of the Leases, nor accept a surrender of
any of the Leases, nor waive any term or condition of any of the Leases without
the prior written consent of Lender;

 

(e)              Not collect or accept Rent more than one (1) month in advance
of the time any such Rent becomes due;

 

(f)               Except as otherwise provided in the Loan Agreement, not
execute any future Leases (or any amendments, modifications, extensions or
renewals thereof), nor consent to the assignment of Tenant’s interest under any
of the Leases, nor consent to the subletting thereunder without the prior
written consent of Lender;

 

(g)              Not execute any further assignment of the landlord’s interest
under any of the Leases or of the Rents or any interest therein or suffer or
permit such to occur by operation of law;

 

(h)              Not permit any of the Leases to become subordinate to any lien
other than the lien of the                  Mortgage;

 

(i)               Except as otherwise provided in the Loan Agreement, not alter,
modify, change, release, waive, cancel, nor terminate the terms of any guarantee
of any of Tenant’s

 

O-5

--------------------------------------------------------------------------------


 

obligations under any of the Leases in whole or in part without the prior
written consent of Lender; and

 

(j)               Not take any action which will cause or permit the estate of
any Tenants under the Leases to merge with Assignor’s interest in the Real
Property.

 

3.3.          Covenant of Lender.  Upon the payment in full of the Indebtedness,
or upon the satisfaction of the applicable conditions in the Loan Agreement
relating to substitution or partial release of the Property, this Assignment
shall be terminated and released by Lender without further action and shall
thereupon be of no further force or effect.

 

ARTICLE IV.  DEFAULTS; LENDER’S REMEDIES

 

4.1.          Events of Default.  The occurrence of an “Event of Default” under,
and as defined and described in, the Loan Agreement, the Notes, the Portfolio
Mortgages, any other of the Loan Documents, any STAG IV Loan Document or any
STAG V Loan Document shall constitute an “Event of Default” hereunder.

 

4.2.             Remedies.  Upon an Event of Default, Lender may at any time
thereafter, at its option and without notice or demand of any kind, and without
regard to the adequacy of security for payment of the Indebtedness, the STAG IV
Indebtedness or the STAG V Indebtedness, exercise any or all of the following
remedies to the extent permitted by applicable law and subject to the Loan
Agreement:

 

(a)              Declare all of the Indebtedness, the STAG IV Indebtedness
and/or the STAG V Indebtedness immediately due and payable;

 

(b)              Take physical possession of the Real Property and of all books,
records, documents and accounts relating to the Real Property and the Assignor’s
business thereon, and manage and operate the Real Property and the Assignor’s
business thereon without interference from Assignor, at Assignor’s expense,
including, without limitation, the right to rent and lease the Real Property and
to hire a manager for the Real Property;

 

(c)              With or without taking possession of the Real Property, collect
the Rents and any other sums owing under any of the Leases, either by itself or
through a receiver, the license to collect Rents given to Assignor by Lender
pursuant to Article II hereof being deemed automatically revoked upon an Event
of Default, and Assignor hereby consenting to the appointment of a receiver upon
the occurrence of an Event of Default;

 

(d)              In Assignor’s or Lender’s name, institute any legal or
equitable action which Lender, in its sole discretion, deems desirable to
collect any or all of the Rents;

 

(e)              Perform any or all obligations of Assignor under any of the
Leases or this Assignment and take such actions as Lender deems appropriate to
protect its security, including, without limitation:  (i) appearing in any
action or proceeding affecting any of the Leases or the Real Property;
(ii) executing new leases and modifying, terminating or canceling existing
Leases; (iii) collecting, modifying and compromising any Rents payable under the
Leases; and (iv) enforcing any of the Leases, including, if necessary, evicting
tenants; and

 

O-6

--------------------------------------------------------------------------------


 

(f)               Any other remedies permitted to Lender under applicable law.

 

The foregoing remedies are in addition to any remedies afforded Lender under any
other of the Loan Documents, the STAG IV Loan Documents, the STAG V Loan
Documents or in law or equity, by statute or otherwise, all of which rights and
remedies are reserved by Lender.  All of the remedies of Lender shall be
cumulative and may be exercised at Lender’s option concurrently or successively
and the exercise or beginning of exercise by Lender of any such remedies shall
not preclude the simultaneous or subsequent exercise of the same remedy or any
other remedy available to Lender.  No failure or delay on the part of Lender to
exercise any remedy shall operate as a waiver thereof.

 

4.3.             Application of Proceeds.  Any amounts collected by Lender
hereunder shall be applied by Lender, to pay, in such order as Lender shall
elect, the Indebtedness, the STAG IV Indebtedness and/or the STAG V
Indebtedness, including all principal; accrued, unpaid interest; prepayment
fees; late charges; advances; and all costs and expenses, including attorneys’
fees, incurred by Lender in operating, protecting, preserving and realizing on
Lender’s interest in the Real Property including any fees incurred in the
representation of Lender in any proceeding under Title 11, United States Code;
and any other amount due under the Loan Agreement, the Notes, the Portfolio
Mortgages, any other of the other Loan Documents, any of the STAG IV Loan
Documents and/or any of the STAG V Loan Documents.

 

It is understood and agreed that neither the assignment of the Rents to Lender
nor the exercise by Lender of any of its rights or remedies under this
Assignment shall be deemed to make Lender a “mortgagee-in-possession” or
otherwise responsible or liable in any manner with respect to the Real Property
or the use, occupancy, enjoyment or operation of all or any portion thereof,
unless and until Lender, in person or through its authorized agent, assumes
actual possession thereof and executes and records a Certificate of Entry under
M.G.L. Chapter 244, Sections 1 and 2 [confirm whether any local law provision],
nor shall appointment of a receiver by any court at the request of Lender or by
agreement with Assignor or the entering into possession of the Real Property or
any part thereof by such receiver be deemed to make Lender a
“mortgagee-in-possession” or otherwise responsible or liable in any manner with
respect to the Real Property or the use, occupancy, enjoyment or operation of
all or any portion thereof.

 

ARTICLE V.  NO LIABILITY, INDEMNIFICATION

 

5.1.             No Liability.  Nothing in this Assignment shall be construed to
impose upon Lender any obligation or responsibility to any Tenant under any of
the Leases or to any other third party for the control, care, management or
repair of the Real Property, the performance of any of the landlord’s
obligations under the Leases, or for any dangerous or defective condition on the
Real Property.

 

5.2.             Indemnification.  Assignor shall indemnify and hold Lender
harmless from and against all obligations, liabilities, losses, costs, expenses,
civil fines, penalties or damages (including attorneys’ fees) which Lender may
incur by reason of this Assignment or in connection with any of the Leases or
with regard to the Real Property prior to such time as Lender takes actual
physical possession (to the exclusion of Assignor) of the Real Property after an
Event of Default, provided that such indemnity shall not apply to (i) any
liabilities, losses,

 

O-7

--------------------------------------------------------------------------------


 

costs, expenses, fines, penalties or damages, etc., arising on account of the
gross negligence or willful misconduct of Lender or (ii) any income or franchise
taxes imposed on Lender.  Assignor shall, with counsel reasonably satisfactory
to Lender, defend Lender against any claim or litigation involving Lender for
the same.  Should Lender incur such obligation, liability, loss, cost, expense,
civil fine, penalty or damage, Assignor shall reimburse Lender upon demand.  Any
amount owed Lender under this provision shall bear interest at the “Default
Rate” defined and described in the Loan Agreement and shall be secured by the
Loan Documents.

 

ARTICLE VI.  MISCELLANEOUS

 

6.1.             Modifications, Etc.  Assignor hereby consents and agrees that
Lender may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by Lender or by
any person, firm or corporation on Lender’s behalf or for its account, securing
the Indebtedness, the STAG IV Indebtedness and/or the STAG V Indebtedness;
substitute for any collateral so held by Lender, other collateral of like kind,
or of any kind; agree to modification of the terms of the Loan Agreement, the
Notes, the Portfolio Mortgages, any of the other Loan Documents, any of the STAG
IV Loan Documents and/or any of the STAG V Loan Documents; extend or renew the
Loan Agreement, the Notes, the Portfolio Mortgages, any of the other Loan
Documents, any of the STAG IV Loan Documents and/or any of the STAG V Loan
Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Agreement, the Notes, the Portfolio Mortgages, any of the
other Loan Documents, any of the STAG IV Loan Documents and/or any of the STAG V
Loan Documents to any person or entities now or hereafter liable thereunder or
hereunder; release any guarantor or endorser of the Loan Agreement, the Notes,
the Portfolio Mortgages, any of the other Loan Documents, any of the STAG IV
Loan Documents and/or any of the STAG V Loan Documents; or take or fail to take
any action of any type whatsoever; and no such action which Lender shall take or
fail to take in connection with the Loan Documents, the STAG IV Loan Documents,
the STAG V Loan Documents or any of them, or any security for the payment of the
Indebtedness, the STAG IV Indebtedness and/or the STAG V Indebtedness or for the
performance of any obligations or undertakings of Assignor, nor any course of
dealing with Assignor or any other person, shall release Assignor’s obligations
hereunder, affect this Assignment in any way or afford Assignor any recourse
against Lender, other than for Lender’s gross negligence or willful misconduct. 
The provisions of this Assignment shall extend and be applicable to all
renewals, amendments, extensions, consolidations and modifications of the Loan
Documents, the STAG IV Loan Documents and/or the STAG V Loan Documents and the
Leases, and any and all references herein to the Loan Documents, the STAG IV
Loan Documents, the STAG V Loan Documents or the Leases shall be deemed to
include any such renewals, amendments, extensions, consolidations or
modifications thereof.

 

6.2.             Further Assurance.  At any time and from time to time, upon
reasonable request by Lender, Assignor will make, execute and deliver, or cause
to be made, executed and delivered, to Lender and, where appropriate, cause to
be recorded and/or filed and from time to time thereafter to be re-recorded
and/or refiled at such time and in such offices and places as shall be deemed
desirable by Lender, any and all such other and further assignments, deeds to
secure debt, mortgages, deeds of trust, security agreements, financing
statements, continuation statements, instruments of further assurance,
certificates and other documents as may, in the

 

O-8

--------------------------------------------------------------------------------


 

reasonable opinion of Lender, be necessary or desirable in order to effectuate,
complete, or perfect, or to continue and preserve (a) the obligations of
Assignor under this Assignment and (b) the security interest created by this
Assignment as a first and prior security interest upon the Leases and the Rents,
provided that the same are consistent with and do not materially increase the
obligations of Assignor under the Loan Documents.  Upon any failure by Assignor
so to do, Lender may make, execute, record, file, re-record and/or refile any
and all such assignments, deeds to secure debt, mortgages, deeds of trust,
security agreements, financing statements, continuation statements, instruments,
certificates, and documents for and in the name of Assignor, and Assignor hereby
irrevocably appoints Lender the agent and attorney in fact of Assignor so to do.

 

6.3.             Successors and Assigns.  All of the terms and conditions of
this Assignment are hereby made binding upon the executors, heirs,
administrators, successors and permitted assigns of both Lender and Assignor,
including any trustee or debtor-in-possession appointed in any proceeding under
Title 11, United States Code.

 

6.4.             Notices.  Any notice, demand, request, statement, consent or
other communication made hereunder shall be in writing, signed by the party
giving such notice, request, demand, statement, consent or other communication,
and shall be deemed to have been properly given when delivered in accordance
with the terms of the Loan Agreement.

 

6.5.             Governing Law.  Except as may be otherwise expressly provided
in this Assignment or in any other Loan Document, all claims relating, in any
way, to the negotiation and/or consummation of the Portfolio Loan, Lender’s
relationship with the Borrowers in connection with the Portfolio Loan and/or the
performance of any obligation under any of the Loan Documents shall in all
respects be governed, construed, applied and enforced in accordance with the
internal laws of the Commonwealth of Massachusetts (the “State”) without regard
to principles of conflicts of law.  Notwithstanding the foregoing choice of law:

 

(a)           the procedures governing the creation, perfection and priority of
the liens pertaining to the Real Property and the enforcement by Lender of its
rights and remedies under this Assignment and the other Loan Documents with
respect to the Real Property, including without limitation, actions for
foreclosure, for injunctive relief or for appointment of a receiver, shall be
governed by the laws of the state where the Real Property is located; and

 

(b)           Lender shall comply with applicable law in the state where the
Real Property is located to the extent required by the law of such jurisdiction
in connection with the foreclosure of the liens created by this Assignment and
the other Loan Documents with respect to the Real Property.

 

Nothing contained herein or in any provisions of the other Loan Documents shall
be construed to provide that the substantive law of the state where the Real
Property is located shall apply to any parties’ rights and obligations under any
of the Loan Documents, which, except as expressly provided above, are and shall
continue to be governed by the substantive law of the State.  In addition, the
fact that portions of the Loan Documents may include provisions drafted to
conform to the law of the state where the Real Property is located is not
intended, nor shall it

 

O-9

--------------------------------------------------------------------------------


 

be deemed, in any way, to derogate the parties’ choice of law as set forth or
referred to in this Assignment or in the other Loan Documents.  The parties
further agree that Lender may enforce its rights under the Loan Documents,
including, without limitation, its rights to sue Assignor or to collect any
outstanding indebtedness in accordance with the State law, subject to clauses
(a) and (b) above.

 

Assignor hereby consents to personal jurisdiction in any state or federal court
located within the State, as well as to the jurisdiction of all courts from
which an appeal may be taken from the courts within the State, for the purposes
of any suit, action or other proceeding arising out of, or with respect to, any
of the Loan Documents, the negotiation and/or consummation of the Portfolio
Loan, Lender’s relationship with Assignor or any other Borrower in connection
with the Portfolio Loan and/or the performance of any obligation or the exercise
of any remedy under any of the Loan Documents, and expressly waives any and all
objections it may have as to venue in any of such courts.

 

6.6.             Captions; Counterparts.  The captions of this Assignment are
inserted only as a matter of convenience and for reference, and are not and
shall not be deemed to be any part hereof.  This Assignment and all of the other
Loan Documents may be signed in any number of counterparts, each of which shall
be an original and all of which, together, shall constitute one and the same
instrument.

 

6.7.             Exhibits.  All Exhibits referred to herein and attached hereto
are hereby incorporated and made a part of this Assignment.

 

6.8.             No Oral Modifications; Amendments.  No oral amendment to this
Assignment shall be binding on the parties hereto.  Any modification of or
amendment to this Assignment must be in writing signed by both parties.

 

6.9.             Terms.  Common nouns and pronouns shall be deemed to refer to
the masculine, feminine, neuter, singular and plural, as the identity of the
person or persons, firm or corporation may in the context require.

 

6.10.           Invalidity.  If any provision of this Assignment shall be held
invalid, the same shall not affect in any respect whatsoever the validity of the
remainder of this Assignment.

 

6.11.           Attorneys’ Fees.  Any reference to “attorney fees,” “attorney’s
fees” or “attorneys’ fees” in this document includes but is not limited to the
fees, charges and costs incurred by Lender through its retention of outside
legal counsel and the reasonably allocated fees, costs and charges for services
rendered by Lender’s in-house counsel.  Any reference to “attorney fees”,
“attorney’s fees,” or “attorneys’ fees” shall also include but not be limited to
those attorneys or legal fees, costs and charges incurred by Lender following an
Event of Default in the collection of any Indebtedness (or any portion thereof),
the STAG IV Indebtedness (or any portion thereof) and/or the STAG V Indebtedness
(or any portion thereof), the enforcement of any obligations hereunder, the
protection of the Real Property, the foreclosure of (or exercise of power under)
the Portfolio Mortgages, the sale of the Real Property, the defense of actions
arising hereunder and the collection, protection or set off of any claim the
Lender may have in a proceeding under Title 11, United States Code.  Attorney’s
fees provided for hereunder shall

 

O-10

--------------------------------------------------------------------------------


 

accrue whether or not Lender has provided notice of an Event of Default or of an
intention to exercise its remedies for such Event of Default.

 

6.12.           WAIVER OF TRIAL BY JURY.  ASSIGNOR AND LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY AS TO ANY MATTER ARISING OUT OF OR
CONCERNING THE SUBJECT MATTER OF THIS ASSIGNMENT.

 

6.13.           Joint and Several Liability.  If more than one person,
corporation, partnership or other entity shall execute this Assignment, then
each person and entity shall be fully liable for all obligations of Assignor
hereunder, and such obligations shall be joint and several.

 

6.14            Nonrecourse.  The provisions set forth in Section 14 of the
Notes are hereby incorporated herein by reference, mutatis mutandis, and shall
be applicable to this Assignment as if set forth in full herein.

 

6.15.           Definitions.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed to those terms in the Loan Agreement.

 

[SIGNATURES ON NEXT PAGE]

 

O-11

--------------------------------------------------------------------------------


 

In Witness whereof, Assignor has duly executed this Assignment as a sealed
instrument on the day and year first above written.

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF SUFFOLK

 

 

On this                day of                 , 20    , before me, the
undersigned notary public, personally appeared
                                  , proved to me through satisfactory evidence
of identification, which was personal knowledge of identity, to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that he signed it voluntarily for its stated purpose as the              of
                                                  .

 

 

 

 

Notary Public

 

My commission expires:

 

O-12

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

ASSIGNMENT OF RENTS AND LEASES

Description of Real Property

 

O-13

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

ASSIGNMENT OF RENTS AND LEASES

Schedule of Leases

 

Lease dated                               , by and between
                                         [predecessor in interest to [INSERT
NAME OF SITE BORROWER]], as Landlord, and
                                        , as tenant, as amended by First
Amendment to Lease dated                                         .

 

O-14

--------------------------------------------------------------------------------


 

MASTER LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Incorporation of Recitals; Defined Terms

2

2.

Initial Advance and Additional Advances

2

3.

Allocation of Loan Amount

13

4.

Payment of Indebtedness

14

5.

Usury

15

6.

Impositions

15

7.

Tax Deposits

16

8.

Change in Taxes

17

9.

Sidewalks, Municipal Charges

18

10.

Insurance

18

11.

Insurance/Condemnation Proceeds

20

12.

Restoration Following Fire and Other Casualty or Condemnation

21

13.

Disposition of Condemnation or Insurance Proceeds

21

14.

Fire and Other Casualty; Self-Help

23

15.

Rent Insurance Proceeds

24

16.

Transfers; Encumbrances

24

17.

Right to Transfer Portfolio Properties

25

18.

[Intentionally deleted]

27

19.

Substitution of Collateral

27

20.

Prepayment Limitations; Release of a Site

28

21.

Representations and Warranties

29

22.

OFAC and Patriot Act Provisions

31

23.

Leases; Property Management

33

24.

Financial Reporting

35

25.

Plans and Specifications

36

26.

Repair; Alterations; Waste; ADA

36

27.

[Intentionally deleted]

38

28.

General Reserve Escrow Agreement

38

29.

Event of Default

38

30.

Remedies

39

31.

Acceleration Interest

40

32.

Late Charge

40

33.

Estoppel Certificate

40

34.

Nonrecourse

40

35.

Notices

42

36.

Participation

43

37.

Cross-Collateralization and Cross-Default

44

38.

Lender Costs and Expenses

44

39.

Further Assurances

44

40.

Continued Existence

45

41.

Rights Personal to Borrowers

45

42.

Master Loan Agreement Governs

45

43.

Miscellaneous

45

 

i

--------------------------------------------------------------------------------


 

EXHIBIT A

Legal Description of Portfolio Properties

EXHIBIT B

Schedule of Loan Documents

EXHIBIT C

Tenant Estoppel Certificate

EXHIBIT D

Subordination, Non-Disturbance and Attornment Agreement

EXHIBIT E

Survey Requirements

EXHIBIT F

Surveyor’s Certificate

EXHIBIT G

Form of Opinions

EXHIBIT H

Purchase Prices

EXHIBIT I

Form of Note

EXHIBIT J

Form of Additional Portfolio Mortgage

EXHIBIT K

Form of Omnibus Amendment to Loan Documents

EXHIBIT L

Allocated Loan Amounts

EXHIBIT M

Organizational Charts

EXHIBIT N

Rent Roll

EXHIBIT O

Form of Additional Assignment

 

ii

--------------------------------------------------------------------------------